     1:17-cv-01201-SEM-EIL # 95-1 Page 1 of 140                                    E-FILED
      Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages:
                                                      Wednesday,     140 2019 03:03:48
                                                                 17 July,          (1 of 144)
                                                                                           PM
                                                             Clerk, U.S. District Court, ILCD

                                      IN THE
                         UNITED STATES COURT OF APPEALS
                             FOR THE SEVENTH CIRCUIT


                                  No. _______________


      IN RE:

      DET. ADAM GIBSON; POLICE CHIEF ROBERT COPLEY; SGT. JOHN
      SUMMERS; LT. DINA DREYER; DET. ANJANETTE BISWELL; and THE
      CITY OF QUINCY,

      GARY FARHA; CORONER JAMES KELLER; and COUNTY OF ADAMS,

      Petitioners.


                             ____________________________

                     JOINT PETITION FOR WRIT OF MANDAMUS
                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                 THE HONORABLE SUE E. MYERSCOUGH, PRESIDING

                       DISTRICT COURT CASE NO. 17-CV-01201
                           ____________________________




THOMAS G. DiCIANNI                          JAMES A. HANSEN
ELLEN K. EMERY                              DANIEL M. McCLEERY
JUSTIN DeLUCA                               SCHMIEDESKAMP, ROBERTSON, NEU
ANCEL GLINK, P.C.                           & MITCHELL, LLP
140 South Dearborn Street, Sixth Floor      525 Jersey
Chicago, Illinois 60603                     Quincy, Illinois 62301
P: 312-782-7606                             P: 217-223-3030
tdicianni@ancelglink.com                    jhansen@srnm.com
eemery@ancelglink.com                       dmccleery@srnm.com
jdeluca@ancelglink.com
       1:17-cv-01201-SEM-EIL # 95-1 Page 2 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140          (2 of 144)


                             TABLE OF CONTENTS

                                                                           Page

I.     THE RELIEF SOUGHT…………………………………………………………………..1

II.    THE ISSUE PRESENTED………………………………………………………………..1

III.   STATEMENT OF FACTS………………………………………………………………...1

       A.    Underlying Criminal Investigation and Prosecution……………………………….1

       B.    Civil Litigation…………………………………………………………………….2

       C.    Motion for Recusal………………………………………………………………...3

IV.    REASONS WHY MANDAMUS SHOULD ISSUE..……………………………………..4

       A.    Mandamus is the proper and sole remedy for de novo
             review of a judge’s denial of a motion for recusal
             under 28 U.S.C. § 455(a)…………………………………………………………..4

       B.    Mandamus should issue because the Judge’s May 13,
             2019 disclosures create an appearance of partiality
             and an objective person could reasonably question
             the Judge’s impartiality……………………………………………………………5

             1.    The fact that the Judge’s daughter works with
                   the attorneys representing Plaintiffs creates an
                   appearance of partiality……………………………………………………6

             2.    The fact that the Judge attended, honored, and
                   celebrated the Plaintiff Curtis Lovelace’s
                   “exoneration” at the Defenders of Innocence
                   dinner creates an appearance of partiality………………………………….9

       C.    Mandamus should issue because the Judge applied
             the wrong standard when she denied Petitioners’
             motion for recusal………………………………………………………………...11

V.     CONCLUSION…………………………………………………………………………..12
       1:17-cv-01201-SEM-EIL # 95-1 Page 3 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019                    Pages: 140               (3 of 144)


I.     THE RELIEF SOUGHT

       Pursuant to Federal Rule of Appellate Procedure 21(a), Petitioners, Det. Adam Gibson,

Police Chief Robert Copley, Sgt. John Summers, Lt. Dina Dreyer, Det. Anjanette Biswell, and the

City of Quincy, and Gary Farha, Coroner James Keller, and the County of Adams (hereinafter the

“Petitioners”), request that this Court issue a writ of mandamus to the United States District Court

for the Central District of Illinois, the Honorable Sue E. Myerscough presiding, removing her from

further participation in Curtis Lovelace, et al. v. Det. Adam Gibson, et al., District Court Case No.

17-CV-01201, and vacating the order filed by Judge Myerscough on June 10, 2019, denying

Petitioner’s motion seeking the recusal of Judge Myerscough (hereinafter the “Judge”).

II.    THE ISSUE PRESENTED

       Whether, pursuant to 28 U.S.C. § 455(a), the Judge should have recused herself and is

disqualified from further participation in Case No. 17-CV-01201 because her impartiality may

reasonably be questioned. The grounds for the Petition are that an objective person could

reasonably question the Judge’s impartiality when: (1) Judge Myerscough’s daughter was recently

hired by the Exoneration Project, which is funded by Plaintiff’s counsel’s law firm and run, in part,

by Plaintiffs’ counsel and she, the daughter, works with Plaintiffs’ counsel; and (2) the Judge

attended, honored, and celebrated the Plaintiff Curtis Lovelace’s “exoneration” at the Illinois

Innocence Project’s Defenders of Innocence dinner held in Springfield, Illinois on March 30, 2019.

III.   STATEMENT OF FACTS

       A.      Underlying Criminal Investigation and Prosecution

       The underlying Section 1983 case arises out of the death of Cory Lovelace, which occurred

on February 14, 2006 in Quincy, Illinois. Dr. Jessica Bowman, the pathologist who performed the

autopsy on Cory, reached a finding of “undetermined” as to the cause of death. In late 2013,
       1:17-cv-01201-SEM-EIL # 95-1 Page 4 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019                      Pages: 140               (4 of 144)


Detective Adam Gibson of the Quincy Police Department re-opened the investigation into Cory’s

death. Detective Gibson’s investigation revealed new information; based on this information,

Special Prosecutor Edwin Parkinson convened a Grand Jury on August 27, 2014. The Grand Jury

indicted Plaintiff Curtis Lovelace for the murder of Cory Lovelace, and Curtis was arrested in

Quincy on August 27, 2014.

       A first trial against Curtis Lovelace was held in January and February of 2016 and

concluded on February 5, 2016, in a mistrial; the jury deadlocked and was unable to reach a verdict.

A second trial against Curtis began on March 1, 2017, and on March 10, 2017, the second jury

returned a verdict of not guilty. The Exoneration Project defended Curtis in the second criminal

trial, specifically attorneys Jon Loevy and Tara Thompson.

       B.      Civil Litigation

       On May 5, 2017, Plaintiff Curtis Lovelace and his three sons, Logan, Lincoln, and Larson,

filed suit against Defendants, Petitioners here. In their complaint, Plaintiffs allege that Petitioners

resorted to fabricating evidence, coercing witnesses, presenting false information to the Grand

Jury, withholding and concealing exculpatory evidence, and other unlawful acts to “frame” Curtis

Lovelace for the murder of his wife, a crime that he did not commit. Plaintiffs generally allege

multiple causes of action under 42 U.S.C. § 1983, including, but not limited to, violations of due

process rights under Brady v. Maryland, 373 U.S. 83 (1963), unlawful detention, false

imprisonment, conspiracy, and failure to intervene. A true and correct copy of Plaintiffs’ complaint

is attached hereto as Exhibit A. Plaintiffs’ attorneys in this civil case are Jon Loevy and Tara

Thompson of Loevy & Loevy, the same attorneys who defended Curtis in his second criminal trial.

(Exh. A, at 30). True and correct copies of Plaintiffs’ attorneys’ appearances in the civil suit are

attached hereto as Exhibit B.



                                                  2
       1:17-cv-01201-SEM-EIL # 95-1 Page 5 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019                      Pages: 140               (5 of 144)


       C.      Motion for Recusal

       On May 13, 2019, Judge Myerscough conducted a video conference status call with the

attorneys for all parties. A true and correct copy of the transcript of this video conference status

call is attached hereto as Exhibit C and is incorporated herein. The Judge noticed this status call

specifically so that she could disclose two facts to the parties: first, the Judge’s daughter, Lauren

Myerscough-Mueller, who is an attorney, recently switched employment from the Illinois

Innocence Project to the University of Chicago’s Exoneration Project; and second, the Judge

attended a dinner for the Illinois Innocence Project, where the Plaintiff Curtis Lovelace was one

of the honored “exonerees.” (Exh. C, at 3, ln. 24-25, at 4, ln. 1-5, at 5, ln. 4-8). Ms. Tara Thompson,

counsel for Plaintiffs, agreed that the firm of Loevy & Loevy “donates a substantial amount of

[her] time to the Exoneration Project,” and that she works with the Judge’s daughter. (Id., at 4, ln.

12-14, 21-23; see also, Exh. A, at 30; Exh. B). In concluding the status call, the Judge requested

the defendants confer with their respective attorneys regarding her disclosure and file a brief

written position. (Exh. C, at 6, ln. 1-3, 9-11).

       Following the status call, the attorneys for all defendants conferred with their respective

clients and related all of the items discussed during the status call with the Judge, as contained in

Exhibit C. After the respective discussions of counsel with their defendant clients, it was the

unanimous opinion of each of the defendants individually, and all of them collectively, that they

believed recusal of the Judge was warranted and proper.

       As such, Petitioners filed a written request for recusal, a true and correct copy of which is

attached hereto as Exhibit D. Immediately thereafter, Plaintiffs filed a legal memorandum arguing

recusal was not necessary, a true and correct copy of which is attached hereto as Exhibit E.

Petitioners immediately thereafter filed a motion to strike, as the plaintiffs addressed the standards



                                                   3
       1:17-cv-01201-SEM-EIL # 95-1 Page 6 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019                    Pages: 140               (6 of 144)


for recusal in full argument. On May 21, 2019, the Judge denied the Petitioners’ motion to strike

as moot, as the Judge entered a text order setting a briefing schedule on and requesting a motion

seeking recusal.

       On June 3, 2019, Petitioners filed their joint motion and memorandum in support seeking

recusal of the Judge, a true and correct copy of which is attached hereto as Exhibit F. On June 7,

2019, Plaintiffs filed a response to Petitioners’ joint motion seeking recusal, a true and correct

copy of which is attached hereto as Exhibit G. On June 11, 2019, Petitioners filed a reply in

support of their joint motion seeking recusal, a true and correct copy of which is attached hereto

as Exhibit H.

       On July 8, 2019, Petitioners filed motions for summary judgment seeking judgment in their

favor and as against Plaintiffs. Generally, Petitioners’ motion for summary judgment is based on,

but not limited to, Plaintiffs producing no evidence to support their claims, and, as such, there is

no dispute of material fact as to the multiple causes of action, qualified immunity grounds, and

statute of limitations grounds.

       On July 10, 2019, the Judge issued a written order denying Petitioners’ joint motion

seeking recusal. A true and correct copy of the Judge’s written order is attached hereto as Exhibit

I. Rather than addressing whether the Judge’s impartiality might be reasonably questioned, the

Judge addressed whether she was actually impartial. (Exh. I, at 6-9).

IV.    REASONS WHY MANDAMUS SHOULD ISSUE

       A.       Mandamus is the proper and sole remedy for de novo review of a judge’s denial
                of a motion for recusal under 28 U.S.C. § 455(a).

       Mandamus is the proper and sole remedy to seek a judge’s removal from a case where “the

judge’s ‘impartiality might reasonably be questioned.’” In re Bergeron, 636 F.3d 882, 883 (7th

Cir. 2011) (citations omitted); see also, United States v. Balistrieri, 779 F.2d 1191, 1205 (7th Cir.

                                                 4
       1:17-cv-01201-SEM-EIL # 95-1 Page 7 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019                    Pages: 140               (7 of 144)


1985); In re United States, 572 F.3d 301, 307 (7th Cir. 2009) (“We have held that a petition for

writ of mandamus under the All Writs Act, 28 U.S.C. § 1651(a), is the proper – indeed the only –

means of reviewing a district court’s denial of a motion for recusal.”). A petition for a writ of

mandamus seeking review of a trial court’s denial of a motion for recusal is reviewed de novo. In

re United States, supra, 572 F.3d at 307 (citation omitted).

       “The Supreme Court has explained that ‘[t]he goal of section 455(a) is to avoid even the

appearance of partiality.’” In re United States, supra, 572 F.3d at 308 (citations omitted). “[T]he

cleanest remedy against the creation of an appearance of judicial bias is to seek the judge’s removal

as soon as the appearance materializes …; it is far better to correct the problem by ordering recusal

in advance than by ordering a new trial.” In re Bergeron, supra, 636 F.3d at 884. Mandamus is

required and appropriate because the integrity of not just the individual litigation but the judicial

process as a whole is called into question. See, e.g., Ibid., (citation omitted); Union Carbide Corp.

v. U.S. Cutting Serv., Inc., 782 F.2d 710, 712 (7th Cir. 1986).

       B.      Mandamus should issue because the Judge’s May 13, 2019 disclosures create
               an appearance of partiality and an objective person could reasonably question
               the Judge’s impartiality.

       The Judicial Code provides that “[a]ny justice, judge, or magistrate … of the United States

shall disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” 28 U.S.C. § 455(a). Recusal is required when a judge’s impartiality can reasonably

be questioned and there is an appearance of impartiality – even if the judge does not have actual

personal bias or prejudice. In determining whether recusal is necessary, a “reasonable person” test

is utilized. Liteky v. United States, 510 U.S. 540, 541 (1994), quoting 28 U.S.C. § 455(a). “In

evaluating whether a judge’s impartiality might reasonably be questioned, [the] inquiry is ‘from

the perspective of a reasonable observer who is informed of all the surrounding facts and



                                                 5
         1:17-cv-01201-SEM-EIL # 95-1 Page 8 of 140
          Case: 19-2342   Document: 1-1     Filed: 07/16/2019                   Pages: 140               (8 of 144)


circumstances.’” In re Sherwin-Williams Co., 607 F.3d 474, 477 (7th Cir. 2010), quoting Cheney

v. United States Dist. Court, 541 U.S. 913, 924 (2004). Section 455(a) does not require actual bias

or prejudice, but merely a showing where impartiality might reasonably be questioned. Section

455(a) requires judges to avoid the appearance of partiality, which does not necessarily depend on

the particular issues on which a decision turns. Weddington v. Zatecky, 721 F.3d 456 (7th Cir.

2013).

         As succinctly stated by Judge Joe Billy McDade in J.L. Houston v. Kallis, 2018 WL

2724049, “under §455(a), all a party has to show is that a judge’s impartiality might be questioned

by a reasonable, well-informed observer.” See United States v. Hatcher, 150 F.3d 631, 637 (7th

Cir. 1998).” It was Judge McDade’s emphasis on the word “might” indicating that a judge’s ability

to be impartial need not be shown, but that it might even be questioned.

         As Judge McDade stated in J.L. Houston, supra, recusal of a judge under §455(a) is broader

than just the situations outlined in §455(b) because “affiliations that pose risks similar to those

identified in §455(b) may call for disqualification under §455(a).” Hatcher, supra, at 637, citing

In re Nat’l Union Fire Ins. Co., 839 F.2d 1226, 1229 (7th Cir., 1988). Where the appearance of

impartiality is compromised, recusal is necessary – even if it is only through an affiliation.

Otherwise, drawing all inferences favorable to the honesty and care of the judge whose conduct

has been questioned could collapse the appearance of impropriety standard under §455(a) into a

demand for proof of actual impropriety. In re Mason, 916 F.2d 284, 286 (7th Cir. 1990).

         1.     The fact that the Judge’s daughter works with the attorneys representing
                Plaintiffs creates an appearance of partiality.

         Specifically, this Court has ruled that when a member of the judge’s family – there, the

judge’s son – worked as a law school student intern for the U.S. Attorney’s office in prosecuting

another case, recusal was required. In In re Hatcher, this Court found that recusal of the trial court

                                                  6
       1:17-cv-01201-SEM-EIL # 95-1 Page 9 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019                   Pages: 140               (9 of 144)


was necessary under Section 455(a) due to “the significant risk of an appearance of impropriety.”

In re Hatcher, 150 F.3d 631, 633 (7th Cir. 1998). There, the trial judge’s son “work[ed] as an

intern in the U.S. Attorney’s office as a third-year law student” and had “assisted” in a separate

criminal prosecution of the petitioner’s co-conspirator in an overall prosecution of multiple

members of the Gangster Disciples gang. Ibid. This Court found that the prosecution of the co-

conspirator and the petitioner were sufficiently related such that a “reasonable person would

question the judge’s impartiality,” even though the cases were “separate proceedings” and the

judge’s son did not perform any work on the prosecution of the petitioner. Id., at 638. This Court

noted that “[o]utside observers have no way of knowing how much information the judge’s son

acquired about that broader prosecution.” Ibid. See also, SCA Servs. v. Morgan, 557 F.2d 110, 112,

116-18 (7th Cir. 1977) (recusal required where trial judge’s brother was lawyer in firm

representing the party before the trial judge, even when trial judge’s brother does not appear in or

perform work on the case).

       Here, an appearance of partiality exists when the Judge’s daughter works directly with

Plaintiffs’ counsel in a job funded by Plaintiff’s counsel’s law firm. The Exoneration Project is a

student legal clinic at the University of Chicago Law School. Its mission is to represent “men and

women who claim to be, and we believe to be, innocent of the crimes for which they stand

convicted.”    See,    Exoneration      Project       website   under    “Project    Goals,”     at:

https://www.law.uchicago.edu/clinics/exoneration. The legal clinic has only five clinical teachers

(six including the Judge’s daughter), two of which are Jon Loevy and Tara Thompson. Ibid, under

“Clinical Teachers.” See also, Exoneration Project website under “About Us,” and “Staff,” at:

http://www.exonerationproject.org/about-us/; Lauren Myerscough-Mueller is listed as a Staff

Attorney, and Tara Thompson is listed as a Lecturer in Law and a founder of the Exoneration



                                                  7
      1:17-cv-01201-SEM-EIL # 95-1 Page 10 of 140
       Case: 19-2342   Document: 1-1     Filed: 07/16/2019                     Pages: 140        (10 of 144)


Project. Jon Loevy and Tara Thompson are lead counsel for the Plaintiffs in this case. Exh. A, B,

C. It is reasonable to assume, given the small size and nature of the legal clinic, that Lauren

Myerscough-Mueller, as a staff attorney, would be working very closely with Mr. Loevy and/or

Ms. Thompson. And, Ms. Thompson admitted as such; Ms. Thompson informed the Judge at the

May 13, 2019 status conference that she works with the Judge’s daughter, and the Judge concluded

that Ms. Thompson and her daughter “would be working on cases together.” Exh. C, at 4, ln. 21,

24-25. The Judge is and should be proud of her daughter’s work; the Judge indicated that her

daughter was “luckily, hired by the University of Chicago’s Exoneration Project.” Id., at 4, ln. 4-

5. However, if her daughter’s employment is contingent on continued funding by Plaintiff’s

counsel, (the Exoneration Project “receives its funding from Loevy & Loevy.” Exh. G, p. 3, ¶6)

impartiality can be questioned.

       Just as in In re Hatcher, where recusal was required, recusal is required here where two

lawyers, who work directly with the Judge’s daughter, represent the Plaintiffs in this case. Based

on this, a reasonable belief arises that those two lawyers and their clients will receive favorable

treatment, even if Ms. Myerscough-Mueller does not appear in this case. As this Court noted in In

re Hatcher, the public would have no way of knowing what information the Judge’s daughter is

privy to or has obtained working closely with Plaintiffs’ attorneys. In re Hatcher, supra, 150 F.3d

at 638. Also, given the fact that the Exoneration Project’s mission mirrors the entire basis of the

Plaintiffs’ lawsuit here, an objective person could reasonably conclude that the Judge’s very close

connection, through her daughter, to the Plaintiffs’ counsel creates an appearance of partiality.

Ibid. As such, Petitioners’ motion for recusal should have been granted, and this Court should

grant Petitioners Petition. Ibid.; see also, SCA Servs., supra, 557 F.2d at 112, 116-18.




                                                 8
       1:17-cv-01201-SEM-EIL # 95-1 Page 11 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019                       Pages: 140           (11 of 144)


        2.      The fact that the Judge attended, honored, and celebrated the Plaintiff Curtis
                Lovelace’s “exoneration” at the Defenders of Innocence dinner creates an
                appearance of partiality.

        Canon 4 of the Code of Conduct for United States Judges provides that federal judges may

participate in extrajudicial activities. But, “a judge should not participate in extrajudicial activities

that … reflect adversely on the judge’s impartiality” and should not participate or serve in any

civic or charitable activities where “the organization will either be engaged in proceedings that

would ordinarily come before the judge or be regularly engaged in adversary proceedings in any

court.” Canon 4, and subsection (B)(1).

        For instance, in a civil rights action, the trial judge disqualified himself under § 455(a)

where it was possible that his impartiality might reasonably be questioned due to involvement in

an action by a civil rights organization of which the judge’s former law firm was a party. Hampton

v. Hanrahan, 499 F.Supp. 640 (N.D.Ill. 1980). In Hampton, Judge Shadur recused himself when

even though he believed he could be fair and impartial, there was an appearance of impartiality.

“Section 455(a) is the judicial counterpart of Canon 9 of the lawyers’ Code of Professional

Responsibility (“A lawyer should avoid even the appearance of professional impropriety”).

Though I am morally certain that I would in fact be impartial in this proceeding, that is not the

standard; the test is rather whether my impartiality ‘might reasonably be questioned.’” Id., at 645.

The Court concluded that “the State Defendants’ motion [for recusal] is well grounded in law

because it is possible that my ‘impartiality might reasonably be questioned.’” Ibid.

        In conjunction with the Judge’s connection to the Exoneration Project, the Judge attended

the Illinois Innocence Project’s annual Defenders of Innocence dinner where the Plaintiff Curtis

Lovelace was honored. Exh. C, at 5, ln. 4-8; see also, Illinois Innocence Project website, under

“What a Night!” at: https://www.uis.edu/illinoisinnocenceproject/. The Illinois Innocence Project



                                                   9
        1:17-cv-01201-SEM-EIL # 95-1 Page 12 of 140
         Case: 19-2342   Document: 1-1     Filed: 07/16/2019                   Pages: 140          (12 of 144)


is another organization “dedicated to freeing innocence men and women imprisoned in Illinois for

crimes they did not commit.” See, Illinois Innocence Project website, mission statement, at:

https://www.uis.edu/illinoisinnocenceproject/about/. Over thirty exonerees were honored and

given     a     standing     ovation     in     celebration     of     their    innocence.      See,

https://www.uis.edu/illinoisinnocenceproject/. The Plaintiff, Curtis Lovelace, was applauded and

celebrated for being exonerated and appeared on stage in front of the event attendees, including

the Judge. The Illinois Innocence Project, like the Exoneration Project, represents litigants related

to “wrongful” arrests and convictions. The Illinois Innocence Project is “engaged in proceedings

that would ordinarily come before the judge” and is “regularly engaged in adversary proceedings

in any court.” Canon 4(B)(1).

        Importantly, this dinner was not a court mandated event. Rather, the Judge attended this

dinner voluntarily and pursuant to her choice to support the Illinois Innocence Project and Plaintiff

Curtis Lovelace as an honoree. It can be said that because of the Judge’s support of and

participation in such an event, specifically when the Plaintiff is an honored “exoneree” and the

Judge’s daughter works for the Exoneration Project and with Plaintiffs’ counsel in this case, an

objective person could reasonably question the Judge’s impartiality.

        The concept of implicit bias has been recognized as a concern in our civil and criminal

justice systems, such that the Illinois Supreme Court has recently adopted Illinois Pattern Jury

Instruction 1.08, which cautions a jury about it. An objective person could easily be concerned

about the bias which could result from the family relationship that exists here between the Judge

and her daughter, who works closely with Plaintiffs’ counsel. That concern of an objective

observer would be heightened here, where the Plaintiffs objected to and fought the Judge’s recusal.

During the litigation, Plaintiffs moved for recusal from one sitting federal judge in this case,



                                                 10
       1:17-cv-01201-SEM-EIL # 95-1 Page 13 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019                     Pages: 140          (13 of 144)


without opposition from the defendants. That they zealously opposed recusal of this Judge under

the tenuous circumstances here would clearly give an objective person, and should give this Court,

cause for concern regarding the appearance of the Judge’s partiality.

       C.      Mandamus should issue because the Judge applied the wrong standard when
               she denied Petitioners’ motion for recusal.

       As can be seen from the Judge’s written order denying Petitioners’ motion for recusal, the

Judge applied the wrong standard. Exh. I generally; e.g., Exh. I, at 6. As referenced above, the

test for recusal is whether an objective, reasonable person might reasonably question the judge’s

impartiality. 28 U.S.C. § 455(a); Liteky, supra, 510 U.S. at 541. In her written order, the Judge

evaluated her actual bias or partiality, rather than whether there may be an appearance of partiality.

See, e.g., Exh. I, at 6 (“The Court’s impartiality cannot be reasonably questioned here.”). The

Judge provided a thorough delineation of facts that then did not show partiality, including the fact

that her daughter does not work for the law firm of Loevy & Loevy, but then not addressing the

fact that Plaintiffs’ counsel here, Jon Loevy and Tara Thompson, work with her daughter at the

Exoneration Project.

       In analyzing the fact of her attendance at the Illinois Innocence Project Defenders of the

Innocence dinner, the Judge again applied the wrong standard. The Judge found that “the event

had nothing to do with litigation under 42 U.S.C. § 1983 and did not address Curtis Lovelace’s

criminal or civil case.” Exh. I, at 9. But again, the Judge’s analysis utilized the wrong inquiry and

misses the point. The inquiry is not whether the event was actually linked with Plaintiff Curtis

Lovelace or this civil litigation, but rather whether the Judge’s voluntary attendance in support of

the Plaintiff Curtis Lovelace and an organization that works to further claims just like Plaintiffs’

claims in this case gives the appearance of partiality. See, e.g., United States v. Herrera-Valdez,

826 F.3d 912, 918-19 (7th Cir. 2016). The inquiry is whether the Judge’s daughter’s employment

                                                 11
      1:17-cv-01201-SEM-EIL # 95-1 Page 14 of 140
       Case: 19-2342   Document: 1-1     Filed: 07/16/2019                   Pages: 140          (14 of 144)


and the Judge’s attendance at the dinner would cause an objective person to reasonably question

the Judge’s impartiality, not whether the employment and the attendance cause actual partiality.

As such, because the Judge applied the wrong standard in denying Petitioners’ motion for recusal,

Petitioners’ Petition should be granted.

V.     CONCLUSION

       Based on the foregoing, Petitioners’ Petition should be granted. In denying Petitioners’

motion for recusal, the Honorable Sue E. Myerscough utilized the wrong analytical framework.

Further, the fact that the Judge’s daughter works closely with Plaintiffs’ counsel in this case and

that the Judge attended a dinner celebrating and supporting Plaintiff Curtis Lovelace and other

“exonerees” would cause an objective person to reasonably question the Judge’s impartiality in

this matter. As such, mandamus should issue.

 Respectfully submitted,                         Respectfully submitted,

 /s/ Ellen K. Emery                              /s/ James A. Hansen

 THOMAS G. DiCIANNI                              JAMES A. HANSEN
 ELLEN K. EMERY                                  DANIEL M. McCLEERY
 JUSTIN DeLUCA                                   SCHMIEDESKAMP, ROBERTSON, NEU &
 ANCEL GLINK, P.C.                               MITCHELL, LLP
 140 South Dearborn Street, Sixth Floor          525 Jersey
 Chicago, Illinois 60603                         Quincy, Illinois 62301
 P: 312-782-7606                                 P: 217-223-3030
 tdicianni@ancelglink.com                        jhansen@srnm.com
 eemery@ancelglink.com                           dmccleery@srnm.com
 jdeluca@ancelglink.com




                                                12
       1:17-cv-01201-SEM-EIL # 95-1 Page 15 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140   (15 of 144)


Lovelace; et al. v. City of Quincy; et al.
District Court No.: 17-cv-01201




                      PETITIONERS’ EXHIBIT A
       1:17-cv-01201-JES-JEH # #95-1
      1:17-cv-01201-SEM-EIL      1 Page 1 of
                                     Page 1630
                                             of 140
                                                                                  E-FILED
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019
                                                        Monday,Pages:
                                                                08 May,140         (16 of 144)
                                                                         2017 09:15:46     AM
                                                             Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             CENTRAL DISTRICT OF ILLINOIS

CURTIS LOVELACE,                                  )
LOGAN LOVELACE, LINCOLN                           )
LOVELACE, & CHRISTINE LOVELACE                    )
on behalf of her minor son LARSON                 )
LOVELACE,                                         )
                                                  )
       Plaintiffs,                                )
                                                  )
v.                                                )
                                                  )      JURY TRIAL DEMANDED
                                                  )
DET. ADAM GIBSON, POLICE CHIEF                    )
ROBERT COPLEY, SGT. JOHN SUMMERS,                 )
LT. DINA DREYER, DET. ANJANETTE                   )
BISWELL, UNKNOWN QUINCY POLICE                    )
OFFICERS, GARY FARHA, CORONER                     )
JAMES KELLER, THE CITY OF QUINCY,                 )
and COUNTY OF ADAMS                               )
                                                  )
       Defendants.                                )


                                        COMPLAINT

       NOW COME Plaintiffs CURTIS LOVELACE, LOGAN LOVELACE, LINCOLN

LOVELACE, and CHRISTINE LOVELACE on behalf of her minor son LARSON

LOVELACE, by and through their attorneys, LOEVY & LOEVY, and complaining of

DEFENDANTS ADAM GIBSON, ROBERT COPLEY, JOHN SUMMERS, DINA DREYER,

ANJANETTE BISWELL, UNKNOWN QUINCY POLICE OFFICERS, GARY FARHA,

JAMES KELLER, THE CITY OF QUINCY (hereinafter “City”), and THE COUNTY OF

ADAMS (hereinafter “County”) alleges as follows:

                                         Introduction

       1.      Plaintiff Curtis Lovelace endured a three-year nightmare that began in 2014 when

he was wrongfully arrested for the purported murder of his then-wife, that continued through two
       1:17-cv-01201-JES-JEH # #95-1
      1:17-cv-01201-SEM-EIL      1 Page 2 of
                                     Page 1730
                                             of 140
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019                    Pages: 140           (17 of 144)


separate trials for a crime that he did not commit, and that ended only in early 2017 when a jury

who was finally able to hear the whole story acquitted him.

       2.      During this saga, Curt was held in the Hancock County Jail for over 21 months,

and then placed on house arrest for nine months, unable to make a living and essentially helpless

to care for his family’s emotional and financial needs.

       3.      This experience almost destroyed his family. It did destroy his personal finances,

his law practice, and his reputation in the town he was born in, had lived in almost his entire life,

and had served as a public official in various capacities. Curt and his family were ostracized

from Quincy, and after his acquittal, Curt and his family had to leave town. Curt must start his

life over as a 48-year-old man.

       4.      Unlike other cases where a person is caught up in the criminal justice system for a

crime for which they were not involved, not only did the Defendants fabricate a case against

Curt, they fabricated a crime. Cory Lovelace died a tragic death, but she was not the victim of

foul play. She was the victim of personal health problems that ultimately killed her. The tragedy

of her death, and her family’s tragedy of losing a mother and a wife much too soon, was made

infinitely worse by the Defendants’ efforts to call her death a murder and to frame Curtis for it.

       5.      Cory Lovelace passed away on February 14, 2006. At that time, then-Quincy

Police Department officials and the then-Adams County Coroner tasked with evaluating the

circumstances of her passing conducted a comprehensive and professional investigation into her

death. The Coroner’s Office did not find she was the victim of a murder, and the Quincy Police

Department concluded Curtis Lovelace was not a murderer. Curtis and his family grieved

Cory’s passing, but did their best to move on with their lives.




                                                  2
        1:17-cv-01201-JES-JEH # #95-1
       1:17-cv-01201-SEM-EIL      1 Page 3 of
                                      Page 1830
                                              of 140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019                    Pages: 140        (18 of 144)


        6.      On or about 2013, Defendants decided to conduct a new investigation. This

investigation was conducted without regard for the truth, and its goal and the goal of everyone

who participated in it was to create a crime where none existed and to frame Curtis Lovelace for

murder.

        7.      As part of that investigation, Defendants conspired to and ultimately did

unlawfully detain Logan Lovelace, Lincoln Lovelace, and Larson Lovelace, then 17, 15, and 12

years old, in an effort to force them to falsely implicate their father in their mother’s death.

        8.      Defendants almost succeeded at framing Curtis Lovelace. To do so, Defendants

fabricated evidence and initiated criminal proceedings against Curtis Lovelace knowing that

Curtis Lovelace was innocent.

        9.      The fabrication, and all of the facts and circumstances surrounding it, was

concealed from Plaintiff Curtis Lovelace, as was other exculpatory and impeachment evidence.

        10.     The Defendants’ “investigation,” and the fabrication and concealment of

evidence, and the malicious prosecution of Curtis Lovelace, were all undertaken pursuant to the

policies and widespread practices of the Adams County Coroner’s Office, Adams County, and

the City of Quincy.

        11.     Defendants caused Curtis Lovelace to be falsely charged for his wife’s murder by

fabricating evidence that she was murdered, fabricating evidence that Curtis Lovelace was lying

about what happened the morning of her death, and withholding exculpatory evidence, including

exculpatory evidence from forensic experts that Cory Lovelace had died a natural death.

        12.     Although the experience of being twice put on trial for a murder that never

occurred and that he did not commit almost destroyed Curtis Lovelace, he did everything within

his power to prevail at trial.




                                                  3
        1:17-cv-01201-JES-JEH # #95-1
       1:17-cv-01201-SEM-EIL      1 Page 4 of
                                      Page 1930
                                              of 140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019                    Pages: 140          (19 of 144)


        13.     On March 10, 2017, after a first trial ended with the jury unable to reach a verdict,

a second jury returned a verdict of not guilty.

        14.     Plaintiffs now bring this action to obtain justice and redress for the injuries

Defendants caused them.

                                            Jurisdiction

        15.     This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation

under color of law of Plaintiffs’ rights as secured by the United States Constitution.

        16.     This Court has jurisdiction over Plaintiffs’ constitutional claims pursuant to 28

U.S.C. § 1331 and supplemental jurisdiction over his state law claims pursuant to 28 U.S.C.

§ 1367. Venue is proper under 28 U.S.C. § 1391(v). The events giving rise to this complaint

occurred in this judicial district.

                                             The Parties

        17.     Curtis Lovelace is 48 years old. Until recently, he was a life-long resident of

Quincy, Illinois, leaving only to attend college on a football scholarship to the University of

Illinois, and to further his education also attending law school at the University of Illinois. He is

a captain in the Illinois National Guard. The events giving rise to this lawsuit have forced him to

move away from Quincy, a town he intended to reside in for the rest of his life, but he still

resides within this judicial district with his wife Christine Lovelace.

        18.     Logan Lovelace is 19 years old. He was born and raised in Quincy, Illinois. He

is on active duty in the United States Army, holds the rank of specialist, and is currently based

outside the State of Illinois. He serves in the infantry. At the time of the events giving rise to his

claims in this case he was a student at Quincy High School and was 17 years old. He enlisted in




                                                  4
       1:17-cv-01201-JES-JEH # #95-1
      1:17-cv-01201-SEM-EIL      1 Page 5 of
                                     Page 2030
                                             of 140
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019                   Pages: 140          (20 of 144)


the United States Army through a program of early enlistment and began basic training

immediately after his graduation from high school.

       19.     Lincoln Lovelace is 18 years old. He was born and raised in Quincy, Illinois.

Like his brother, he is on active duty in the United States Army, and holds the rank of Private

First Class. He is currently based outside the State of Illinois, serves in Army Intelligence, and is

about to begin training in the Army Ranger program. At the time of the events giving rise to his

claims in this case he was a student at Quincy High School and was 15 years old. He enlisted in

the United States Army through a program of early enlistment and began basic training

immediately after his graduation from high school.

       20.     Larson Lovelace is 15 years old. He is a high school student. He is Curtis

Lovelace’s natural son, and was adopted by Christine Lovelace in 2014. At the time of the

events giving rise to his claims in this case he was a seventh-grader at Quincy Junior High

School and was 12 years old.

       21.     At all times relevant to this Complaint, Defendants Copley, Summers, Dreyer,

Gibson, Biswell, and Unknown Members of the Quincy Police Department (hereinafter

“Defendant Officers”) were police officers or otherwise employed by the Quincy Police

Department.

       22.     Upon information and belief, at all times relevant to this Complaint, Defendants

Copley, Summers, and Dreyer were all supervisors within the Quincy Police Department. All

were responsible for supervising Defendants Gibson, Biswell, and Unknown Members of the

Quincy Police Department in their employment with the Quincy Police Department.

       23.     Defendant Robert Copley is sued in his official and individual capacity. All other

Defendant Officers are each sued in his or her individual capacity. Each Defendant Officer acted




                                                 5
       1:17-cv-01201-JES-JEH # #95-1
      1:17-cv-01201-SEM-EIL      1 Page 6 of
                                     Page 2130
                                             of 140
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019                  Pages: 140           (21 of 144)


under color of law and within the scope of his or her employment during the relevant events,

including the investigation of the murder at issue.

       24.     At all times relevant to this Complaint until November of 2016, Gary Farha was

the First Assistant State’s Attorney in the Adams County State’s Attorney’s Office. In

November of 2016, Farha was elected to the post of Adams County State’s Attorney. He was an

employee of the Adams County State’s Attorney and the County of Adams. He is sued in his

individual capacity. He acted under color of law and within the scope of his employment during

the relevant events, including the investigation of the murder at issue.

       25.     At all times relevant to this Complaint, Coroner James Keller was a deputy

coroner for Adams County, Illinois, or the elected coroner for Adams County, Illinois. In that

capacity, he served as a law enforcement officer. He is sued in his official and his individual

capacity. He acted under color of law and within the scope of his employment during the

relevant events, including the investigation of the murder at issue. Upon information and belief,

as the elected coroner for Adams County, Illinois, he was the head of the Adams County

Coroner’s Office (hereinafter the “Coroner’s Office”).

       26.     Collectively, the Defendant Officers, Farha, and Keller are referred to herein as

the Individual Defendants.

       27.     Defendant City of Quincy is an Illinois municipal corporation. The City of

Quincy is or was the employer of each of the Defendant Officers.

       28.     Defendant County of Adams is a county in the State of Illinois. It oversees that

Adams County Coroner’s Office.




                                                 6
       1:17-cv-01201-JES-JEH # #95-1
      1:17-cv-01201-SEM-EIL      1 Page 7 of
                                     Page 2230
                                             of 140
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019                   Pages: 140           (22 of 144)


                        Cory Lovelace’s Death and Initial Investigation

       29.     On the morning of February 14, 2006, after what then appeared to be a brief

illness, Cory Lovelace passed away in her home. Her husband Curtis Lovelace found her

deceased at home after returning home from taking the children to school; he had arranged to

stay home from work that day to care for their children, including their then-4 year old son

Larson who was not yet of school age.

       30.     Cory Lovelace had been the rock of the Lovelace family and was a loving mother

and wife. Unfortunately, as it was later determined, she also suffered from some significant

personal health problems brought on by excessive drinking and other issues. These health issues

brought about her premature death.

       31.     The morning of February 14, after Curtis Lovelace found his wife deceased, he

contacted the authorities. Police and members of the Coroner’s Office arrived at the scene and

conducted an investigation. Over the next several days, members of the Quincy Police

Department, including Jeff Baird, conducted a thorough investigation, interviewing Curtis

Lovelace several times, and interviewing the oldest three Lovelace children. Members of the

police department also communicated with medical experts, and the Coroner’s Office conducted

an inquest into the cause of Cory Lovelace’s death. The Coroner’s Inquest did not conclude that

Cory Lovelace was the victim of a homicide. The Inquest did reveal that Cory Lovelace had

physical problems which may have contributed to her death.

       32.     The Lovelace family grieved Cory Lovelace’s passing. Curt also grieved news

about her physical problems, which had been unknown to him until the Coroner’s Office had

revealed them to him as part of its initial investigation. Curtis Lovelace loved his wife, but he

eventually accepted her passing and moved forward with his life.




                                                 7
        1:17-cv-01201-JES-JEH # #95-1
       1:17-cv-01201-SEM-EIL      1 Page 8 of
                                      Page 2330
                                              of 140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019                Pages: 140            (23 of 144)


        33.     In 2013, Curt reconnected with a woman he had known in high school, Christine

Lovelace, and they fell in love and were married at the end of the year. In 2014, Christine

adopted Curtis’ then-minor children Logan, Lincoln and Larson, becoming a legally-recognized

parent of all three children.

                           Adam Gibson/James Keller’s Investigation

        34.     In 2014, Curtis Lovelace and his family had found a measure of happiness in their

lives and had begun to recover from the tragedy of Cory Lovelace’s death. However,

unbeknownst to Curtis, Logan, Lincoln and Larson, the nightmare surrounding their mother’s

death was not over.

        35.     Unknown to any of them, Detective Adam Gibson had re-taken up an

investigation into Cory Lovelace’s death. Upon information and belief this re-investigation was

undertaken with the knowledge, approval, and consent of Defendants Farha, Copley, Summers,

Dreyer, Keller, and Unknown Defendant Officers in an effort to frame Curtis Lovelace for the

murder of his wife.

        36.     Gibson’s investigation into Cory Lovelace’s death revealed no new information

that would assist an office acting in good faith in determining that she was murdered, much less

that Curtis Lovelace was a murderer. In fact, during the course of his investigation Detective

Gibson revealed numerous pieces of exculpatory information and information that confirmed

that Cory Lovelace was not the victim of murder. Despite this, Gibson persisted in his

investigation. Ultimately, in an effort to bring charges against Curtis Lovelace, the above-named

Individual Defendants resorted to fabricating evidence, coercing witnesses, presenting false

information to the grand jury to obtain an indictment, withholding and concealing exculpatory




                                                8
        1:17-cv-01201-JES-JEH # #95-1
       1:17-cv-01201-SEM-EIL      1 Page 9 of
                                      Page 2430
                                              of 140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019                Pages: 140          (24 of 144)


evidence, and other unlawful acts in an effort to frame Mr. Lovelace for a crime he did not

commit.

                    Criminal Charges are Initiated against Curtis Lovelace

       37.     Prosecutors presented charges against Mr. Lovelace to a grand jury on August 27,

2014. Upon information and belief, Detective Gibson was the only witness. He presented false,

misleading, and incomplete information to the grand jury. Upon information and belief, at the

conclusion of his testimony, the grand jury returned an indictment against Mr. Lovelace.

                           Curtis Lovelace’s Arrest and Interrogation

       38.     On August 27, 2014, Curtis Lovelace was arrested and taken to the Quincy Police

Department, where he was interrogated extensively by Detective Gibson. He maintained his

innocence throughout his interrogation and answered all of Detective Gibson’s questions.

Despite professing his innocence, this case nevertheless continued.

    The Wrongful Detention of Logan Lovelace, Lincoln Lovelace and Larson Lovelace

       39.     On the same day that their father was arrested, August 27, 2014, Logan, Lincoln

and Larson were all in school. Logan and Lincoln were students at Quincy High School and

Larson Lovelace was a student at Quincy Junior High. Upon information and belief, at the

direction of Defendants Copley, Summers, Dreyer, Gibson and Biswell, Logan, Lincoln and

Larson were involuntarily detained at their respective schools by school staff and by school

resource officers who were also employees of the Quincy Police Department.

       40.     Thereafter, Logan, Lincoln and Larson were brought to the Quincy Police

Department where their detention continued. At no time during their detention were they

allowed to contact either of their parents or any family members or attorneys. At no time during

their detention were their parents officially notified of their detention.




                                                   9
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   1025
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                  Pages: 140          (25 of 144)


       41.     At the police station, all three boys were interrogated by Defendants Gibson and

Biswell in an effort to coerce incriminating information about Curtis Lovelace from his sons.

They were not allowed to ask for a parent, attorney, or concerned adult to be present. Upon

information and belief, Defendants Gibson and Biswell interrogated Logan, Larson and Lincoln

without a parent present pursuant to the policies, practices, and procedures of the Quincy Police

Department and with the knowledge, consent and involvement of Defendants Copley, Summers,

Dreyer, Gibson, Biswell, and Farha.

       42.     Logan, Larson and Lincoln’s mother independently learned that her sons were at

the police station. Defendants never made any attempt to contact her or give her this

information. By the time she arrived, her sons’ interrogations were over.

       43.     When the Defendants were unsuccessful in their scheme to obtain incriminating

information about Curtis Lovelace from his sons, they ultimately released the boys at the police

station to Christine Lovelace.

                                   Curtis Lovelace’s First Trial

       44.     A first trial against Mr. Lovelace was held in January and February of 2016. The

trial concluded on February 5, 2016, with the jury deadlocked and unable to reach a verdict.

       45.     During the pendency of this trial, upon information and belief, the Individual

Defendants failed to produce exculpatory evidence to the State and also to Mr. Lovelace’s

defense. This exculpatory evidence included, but was not limited to, exculpatory forensic

evidence, exculpatory evidence in the form of emails from Dr. Scott Denton, evidence that

witness statements had been coerced and fabricated, and evidence that certain police reports

prepared by Individual Defendants were also fabricated and incorrect. Individual Defendants

allowed this first trial to proceed to a conclusion without the disclosure of this evidence that




                                                 10
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   1126
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                  Pages: 140           (26 of 144)


would have changed outcome of Mr. Lovelace’s first trial. Upon information and belief, some of

this evidence was subsequently revealed to him after the conclusion of the first trial, and some

remains unknown to him.

                     Discovery of Previously-Withheld Exculpatory Evidence

        46.       This was not the end of this case, however. Mr. Lovelace retained new counsel

and continued to investigate his own innocence, and in between the first and second trials,

uncovered evidence that had previously been withheld from him. Some of this evidence was

ultimately produced through discovery process in response to discovery requests, some came via

disclosures from prosecutors as soon as they learned of such evidence, and some came through

Freedom of Information Act requests to the Quincy Police Department the Coroner’s Office, and

other entities.

        47.       Through these pre-trial disclosures, Mr. Lovelace learned of evidence that

ultimately resulted in his acquittal at the second trial.

        48.       For instance, prior to the second trial Mr. Lovelace received emails sent by Dr.

Scott Denton, Gibson and Keller in which Dr. Denton revealed his opinion that there was not

sufficient forensic evidence to sustain Mr. Lovelace’s conviction. This was an opinion and a

document previously unknown to Mr. Lovelace. When this evidence was disclosed to

prosecutors prior to the second trial, prosecutors immediately disclosed it to the defense, and

prosecutors advised the Court that they had not previously had such information.

        49.       Mr. Lovelace also received documents and communications related to Adam

Gibson that showed that Gibson had obtained reports and information from other forensic

experts that were exculpatory to Mr. Lovelace but had never been disclosed to him. Upon

information and belief, this evidence was not disclosed to prosecutors prior to trial.




                                                   11
       1:17-cv-01201-JES-JEH ##95-1
      1:17-cv-01201-SEM-EIL     1 Page   1227
                                      Page  of of
                                               30140
       Case: 19-2342    Document: 1-1       Filed: 07/16/2019                 Pages: 140           (27 of 144)


       50.     Finally, Mr. Lovelace was able to learn of the existence of other exculpatory and

previously-withheld evidence.

                      Curtis Lovelace is Exonerated at His Second Trial

       51.     At the retrial of this case, Curtis Lovelace was able to use the previously-withheld

exculpatory evidence that Individual Defendants had taken every effort to avoid him receiving.

       52.     On March 10, 2017, the jury hearing his second trial found him not guilty of Cory

Lovelace’s purported murder.

       53.     The jury’s verdict and the evidence at trial was a decision on the merits indicative

of Curtis Lovelace’s innocence.

       City of Quincy, County of Adams’, and the Adams County Coroner’s Office’s
                           Policies and Widespread Practices

       54.     The constitutional violations that caused Curtis Lovelace’s malicious prosecution

and the claims set forth in this Complaint were not isolated events. To the contrary, they were the

result of the City of Quincy’s and the County of Adams’ and the Adams County Coroner’s

Office’s policies and widespread practices of pursuing convictions without regard to the truth,

through reliance on profoundly flawed investigations that withhold exculpatory evidence,

fabricate evidence, and coerce witnesses.

       55.     The constitutional violations that caused Curtis Lovelace’s malicious prosecution

and the claims set forth in this Complaint were also the result of the City’s, County’s, and

Coroner’s Office’s policies and widespread practices of failing to adequately train and supervise

its police officers and coroner’s employees on their obligations not to withhold exculpatory or

impeachment evidence, and not to fabricate evidence.

       56.     The constitutional violations that caused Curtis Lovelace’s malicious prosecution

and the claims set forth in this Complaint were also the result of the City’s, County’s, and the



                                                12
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   1328
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                    Pages: 140       (28 of 144)


Coroner’s Office’s policies and widespread practices of failing to discipline officers or coroner’s

employees who withhold exculpatory or impeachment evidence, or who fabricate evidence.

       57.     The constitutional violations that caused Curtis Lovelace’s malicious prosecution

and the claims set forth in this Complaint were also the result of the City’s, County’s, and the

Coroner’s Office’s policies and widespread practices of failing to intervene to prevent individual

officers from violating citizens’ constitutional rights.

       58.     In accordance with these policies and widespread practices, Quincy police

officers, County employees, and Coroner’s Office employees refused to report misconduct

committed by their colleagues, including the misconduct at issue in this case.

       59.     The City’s, County’s, and Coroner’s Office’s failure to train, supervise, and

discipline its officers and employees effectively condones, ratifies, and sanctions the kind of

misconduct that the Defendant Officers and Coroner Keller committed against Curtis Lovelace in

this case. Constitutional violations such as those that occurred in this case are encouraged and

facilitated as a result of the City’s practices and policies, as alleged above.

       60.     The City of Quincy and officials within the Department as well as County

employees and Coroner’s Office employees failed to act to remedy the abuses described in the

preceding paragraphs, despite actual knowledge of the pattern of misconduct. They thereby

perpetuated the unlawful practices and ensured that no action would be taken (independent of the

judicial process) to remedy Mr. Lovelace’s ongoing injuries.

       61.     Moreover, as to Plaintiffs Logan, Lincoln and Larson’s wrongful detention the

Quincy Police Department has a policy and practice of detaining witnesses without their

permission. In particular, it is the policy and widespread practice of the Quincy Police

Department to detain juveniles without the permission or knowledge of their parents and to




                                                  13
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   1429
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                   Pages: 140           (29 of 144)


interview them without their consent or the consent, permission or knowledge of their parents.

The violation of Logan’s, Larson’s, and Lincoln’s constitutional rights was caused by this policy

and widespread practice.

        62.     The constitutional violations that caused Logan’s, Lincoln’s and Larson’s

wrongful detention were also the result of the City’s policies and widespread practices of failing

to adequately train and supervise its police officers on their obligations not to wrongfully detain

juveniles.

        63.     The constitutional violations that caused Logan’s, Lincoln’s and Larson’s

wrongful detention were also the result of the City’s policies and widespread practices of failing

to discipline officers who wrongfully detain juveniles.

        64.     The constitutional violations that caused Plaintiff Curtis Lovelace’s malicious

prosecution and the claims set forth in this Complaint were also the result of the City’s policies

and widespread practices of failing to intervene to prevent individual officers from violating

citizens’ constitutional rights.

        65.     In accordance with these policies and widespread practices, Quincy police

officers refused to report misconduct committed by their colleagues, including the misconduct at

issue in this case.

        66.     The City’s failure to train, supervise, and discipline its officers effectively

condones, ratifies, and sanctions the kind of misconduct that the Defendant Officers committed

against Logan, Lincoln, and Larson in this case. Constitutional violations such as those that

occurred in this case are encouraged and facilitated as a result of the City’s practices and

policies, as alleged above.




                                                  14
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   1530
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                   Pages: 140         (30 of 144)


       67.     The City of Quincy and officials within the Department failed to act to remedy the

abuses described in the preceding paragraphs, despite actual knowledge of the pattern of

misconduct. They thereby perpetuated the unlawful practices and ensured that no action would

be taken (independent of the judicial process) to remedy Logan’s, Lincoln’s and Larson’s

ongoing injuries.

       68.     The policies and practices described in the foregoing paragraphs were consciously

approved by City of Quincy policymakers who were deliberately indifferent to the violations of

constitutional rights described herein.

                                          Plaintiffs’ Damages

       69.     Plaintiff Curtis Lovelace spent over two years and six months in one form of

custody or another awaiting trial for a crime that he did not commit. He spent one year and nine

months in the county jail denied his freedom and almost entirely separated from his wife and his

children. He spent another nine months on house arrest also almost entirely denied his freedom

and unable to leave his home to perform basic life tasks, much less earn money for his family,

visit his children who lived out of state, or enjoy any of the pleasurable aspects of life that

require one to leave one’s home.

       70.     Following his acquittal, Mr. Lovelace remains fundamentally changed by his

experiences. His relationship with some members of his family has been altered. He lost his law

practice and spent three years unable to earn a living. His reputation in the town of Quincy, the

place he was born and spent almost his entirely life, and the place where he worked as a public

servant in various capacities, was destroyed. He and his family were forced to move from their

birthplace and to live elsewhere because of the stigma brought on by this experience.




                                                  15
       1:17-cv-01201-JES-JEH ##95-1
      1:17-cv-01201-SEM-EIL     1 Page   1631
                                      Page  of of
                                               30140
       Case: 19-2342    Document: 1-1       Filed: 07/16/2019                  Pages: 140              (31 of 144)


          71.   Additionally, the emotional pain and suffering caused by this three-year ordeal,

specifically by the ordeal of being charged with killing one’s wife and the mother of one’s

children, has been substantial. During his pretrial detention, Mr. Lovelace was stripped of the

various pleasures of basic human experience, from the simplest to the most important, which all

free people enjoy as a matter of right. He missed out on the ability to share holidays, births,

funerals and other life events with loved ones, see his sons graduate high school and join the

military, and on the fundamental freedom to live one’s life as an autonomous human being.

          72.   As a result of the foregoing, Plaintiff Curtis Lovelace has suffered tremendous

damage, including physical sickness and injury, and emotional damages, all caused by the

Individual Defendants’ misconduct.

          73.   Plaintiffs Logan, Lincoln and Larson Lovelace were also significantly impacted

by their wrongful detention. All three suffered severe emotional harm including stress, anxiety,

fear, loneliness, and other emotional harms.

                                  COUNT I – 42 U.S.C. § 1983
                                          Due Process
                       (Plaintiff Curtis Lovelace against All Defendants)

          74.   Each of the Paragraphs of this Complaint is incorporated as if restated fully

herein.

          75.   As described in detail above, the Defendant Officers, Farha, and Keller while

acting individually, jointly, and each in conspiracy with one or more other persons, deprived

Plaintiff Curtis Lovelace of his constitutional right to a fair trial by withholding and suppressing

exculpatory and impeachment evidence and by fabricating evidence against Plaintiff.

          76.   In the manner described more fully above, the Defendant Officers, Farha, and

Keller deliberately withheld exculpatory and impeachment evidence from Plaintiff and from the




                                                 16
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   1732
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                      Pages: 140             (32 of 144)


prosecution, among others, thereby misleading and misdirecting the criminal prosecution of

Plaintiff Curtis Lovelace.

        77.     In addition, in the manner described more fully above, the Defendant Officers,

Farha and Keller, knowingly fabricated and solicited false evidence implicating Plaintiff the

crime, and pursued and almost obtained Plaintiff’s conviction using that false evidence.

        78.     The Defendant Officers, Farha, and Keller’s misconduct denied Plaintiff his

constitutional right to a fair trial and resulted directly in the first trial of this matter ending in a

mistrial. Absent this misconduct, the prosecution of Plaintiff could not and would not have been

pursued, and the first trial of this case would have ended in Mr. Lovelace’s acquittal.

        79.     The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in

total disregard of the truth and Plaintiff’s clear innocence.

        80.     Likewise, Defendants Copley, Summers & Dreyer and other Unknown Defendant

Officers were supervisors, and had knowledge of the misconduct of Gibson, Biswell, and other

Unknown Defendant Officers. Copley, Summers & Dreyer knew of a substantial risk that

Gibson, Biswell and other Unknown Officers would violate Mr. Lovelace’s rights, and they

deliberately chose a course of action that allowed those constitutional violations to occur, thereby

condoning those violations.

        81.     The constitutional injuries complained of herein were proximately caused by the

intentional misconduct of Defendants Copley, Summers, Dreyer & other Unknown Defendant

Officers, or were proximately caused when Defendants Copley, Summers, Dreyer & other

Unknown Defendant Officers were deliberately, recklessly indifferent to their subordinates’




                                                    17
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   1833
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                 Pages: 140            (33 of 144)


misconduct, knowing that turning a blind eye to that misconduct would necessarily violate

Plaintiff’s constitutional rights.

          82.   As a result of the Defendant Officers, Farha, and Keller’s misconduct described in

this Count, Plaintiff suffered loss of liberty, great mental anguish, humiliation, degradation,

emotional pain and suffering, and other grievous and continuing injuries and damages.

          83.   The misconduct described in this Count was also undertaken pursuant to the

policies and practices of the Quincy Police Department and Adams County and the Coroner’s

Office in the manner described more fully above. In this way, the City of Quincy, Adams County

(itself and/or through the Coroner’s Office) also violated Plaintiff Curtis Lovelace’s rights

through the actions of their agents and employees by maintaining policies and practices that were

a moving force driving the foregoing constitutional violations. As such, the City and County are

also liable.

                                   COUNT II – 42 U.S.C. § 1983
                                      Malicious Prosecution
                        (Plaintiff Curtis Lovelace against All Defendants)

          84.   Each of the Paragraphs of this Complaint is incorporated as if restated fully

herein.

          85.   In the manner described more fully above, The Defendant Officers, Farha, and

Keller individually, jointly, and each in conspiracy with one or more persons, known and

unknown, and all pursuant to City policies and widespread practices, deprived Plaintiff Curtis

Lovelace of his constitutional rights.

          86.   The Defendant Officers, Farha, and Keller accused Plaintiff Curtis Lovelace of

criminal activity and exerted influence to initiate, continue, and perpetuate judicial proceedings

against Plaintiff Curtis Lovelace without any probable cause for doing so, in violation of his




                                                 18
       1:17-cv-01201-JES-JEH ##95-1
      1:17-cv-01201-SEM-EIL     1 Page   1934
                                      Page  of of
                                               30140
       Case: 19-2342    Document: 1-1       Filed: 07/16/2019                   Pages: 140           (34 of 144)


rights secured by the Fourth Amendment and the procedural and substantive due process

components of the Fourteenth Amendment.

       87.     In so doing, the Defendant Officers, Farha, and Keller caused Plaintiff Curtis

Lovelace to be unreasonably seized and improperly subjected to judicial proceedings for which

there was no probable cause. These judicial proceedings were instituted and continued

maliciously, resulting in injury, and all such proceedings were ultimately terminated in Plaintiff

Curtis Lovelace’s favor in a manner indicative of his innocence.

       88.     The Defendant Officers, Farha, and Keller subjected Plaintiff Curtis Lovelace to

unauthorized and arbitrary governmental action that shocks the conscience in that Plaintiff Curtis

Lovelace was deliberately and intentionally framed for a crime of which he was totally innocent,

through the Defendant Officers’ fabrication, suppression, and withholding of evidence.

       89.     The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in

total disregard of the truth and Plaintiff Curtis Lovelace’s clear innocence.

       90.     Likewise, Defendants Copley, Summers & Dreyer and other Unknown Defendant

Officers were supervisors, and had knowledge of the misconduct of Gibson, Biswell, and other

Unknown Defendant Officers. Copley, Summers & Dreyer knew of a substantial risk that

Gibson, Biswell and other Unknown Officers would violate Mr. Lovelace’s rights, and they

deliberately chose a course of action that allowed those constitutional violations to occur, thereby

condoning those violations.

       91.     The constitutional injuries complained of herein were proximately caused by the

intentional misconduct of Defendants Copley, Summers, Dreyer & other Unknown Defendant

Officers, or were proximately caused when Defendants Copley, Summers, Dreyer & other




                                                 19
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   2035
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                 Pages: 140            (35 of 144)


Unknown Defendant Officers were deliberately, recklessly indifferent to their subordinates’

misconduct, knowing that turning a blind eye to that misconduct would necessarily violate

Plaintiff’s constitutional rights.

          92.   As a result of the misconduct of the Defendant Officers, Farha and Keller

described in this Count, Plaintiff Curtis Lovelace suffered loss of liberty, great mental anguish,

humiliation, degradation, emotional pain and suffering, and other grievous and continuing

injuries and damages.

          93.   The misconduct described in this Count was also undertaken pursuant to the

policies and practices of the Quincy Police Department and Adams County and the Coroner’s

Office in the manner described more fully above. In this way, the City of Quincy, Adams County

(itself and/or through the Coroner’s Office) also violated Plaintiff Curtis Lovelace’s rights

through the actions of their agents and employees by maintaining policies and practices that were

a moving force driving the foregoing constitutional violations. As such, the City and County are

also liable.

                                 COUNT III – 42 U.S.C. § 1983
                                       Unlawful Detention
                        (Plaintiffs Logan, Lincoln and Larson Lovelace
                     Against Defendants Copley, Summers, Dreyer, Gibson,
                      Biswell, Unknown Defendant Officers and the City)

          94.   Each of the Paragraphs of this Complaint is incorporated as if restated fully

herein.

          95.   As described more fully above, Defendants Copley, Summers, Dreyer, Gibson,

Biswell, and unknown Defendant Officers caused Plaintiffs Logan Lovelace, Lincoln Lovelace,

and Christine Lovelace on behalf of her minor son Larson Lovelace to be unlawfully and




                                                 20
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   2136
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                 Pages: 140            (36 of 144)


unreasonably detained at their respective schools and at the police station without justification,

and without the knowledge and/or consent of their parents.

       96.     The misconduct described in this Count was undertaken with malice, willfulness,

and reckless indifference to the rights of others.

       97.     Likewise, Defendants Copley, Summers & Dreyer and other Unknown Defendant

Officers were supervisors, and had knowledge of the misconduct of Gibson, Biswell, and other

Unknown Defendant Officers. Copley, Summers & Dreyer knew of a substantial risk that

Gibson, Biswell and other Unknown Officers would violate Logan, Lincoln and Larson’s

constitutional rights, and they deliberately chose a course of action that allowed those

constitutional violations to occur, thereby condoning those violations.

       98.     The constitutional injuries complained of herein were proximately caused by the

intentional misconduct of Defendants Copley, Summers, Dreyer & other Unknown Defendant

Officers, or were proximately caused when Defendants Copley, Summers, Dreyer & other

Unknown Defendant Officers were deliberately, recklessly indifferent to their subordinates’

misconduct, knowing that turning a blind eye to that misconduct would necessarily violate

Logan, Lincoln, and Larson’s constitutional rights.

       99.     As a result of the above-described wrongful infringement of their rights, Plaintiffs

suffered damages, including but not limited to emotional distress and anguish.

       100.    The misconduct described in this Count was undertaken pursuant to the policy

and practice of the Quincy Police Department in that the City of Quincy has a policy, practice,

and custom of involuntarily detaining witnesses to violent crimes for unreasonable periods of

time, and involuntarily detaining minors without the consent or knowledge of their parents

and/or guardians.




                                                 21
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   2237
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                  Pages: 140           (37 of 144)


          101.   The City of Quincy has failed to act to remedy the patterns of abuse described in

the preceding paragraph, despite actual knowledge of the same, thereby causing the types of

injuries alleged here.

          102.   The misconduct described in this Count was undertaken by the Defendant

Officers Copley, Summers, Dreyer, Gibson, Biswell, and unknown Defendant Officers, within

the scope of their employment and under color of law such that their employer, City of Quincy,

is liable for their actions.

                                   COUNT IV – 42 U.S.C. § 1983
                          Conspiracy to Deprive of Constitutional Rights
                         (All Plaintiffs against All Individual Defendants)

          103.   Each of the Paragraphs of this Complaint is incorporated as if restated fully

herein.

          104.   Each of the Defendant Officers, Farha, and Keller, acting in concert with one or

more co-conspirators, reached an agreement to deprive Plaintiff Curtis Lovelace of his

constitutional rights, all as described in the various paragraphs of this Complaint.

          105.   Each of Defendants Copley, Summers, Dreyer, Gibson, Biswell, and unknown

Defendant Officers, acting in concert with one or more co-conspirators, reached an agreement to

deprive Plaintiffs Logan, Lincoln and Larson Lovelace of his constitutional rights, all as

described in various paragraphs of this Complaint.

          106.   In so doing, these co-conspirators conspired to accomplish an unlawful purpose,

or to accomplish a lawful purpose by an unlawful means.

          107.   In furtherance of their conspiracy, one or more of the co-conspirators committed

an overt act, and each was a willful participant in joint activity.




                                                  22
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   2338
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                  Pages: 140       (38 of 144)


          108.   The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally with malice, willfulness, and reckless indifference to Plaintiffs’

constitutional rights.

          109.   As a result of the Individual Defendants’ misconduct described in this Count,

Plaintiffs’ suffered loss of liberty and injury, including physical and emotional harm.

          110.   The misconduct described in this Count was also undertaken pursuant to the

policies and practices of the Quincy Police Department and Adams County and the Coroner’s

Office in the manner described more fully above. In this way, the City of Quincy, Adams County

(itself and/or through the Coroner’s Office) also violated Plaintiff Curtis Lovelace’s rights

through the actions of their agents and employees by maintaining policies and practices that were

a moving force driving the foregoing constitutional violations.

                                   Count V – State Law Claim
                                      False Imprisonment
                        (Plaintiffs Logan, Lincoln and Larson Lovelace
                     Against Defendants Copley, Summers, Dreyer, Gibson,
                          Biswell, and Unknown Defendant Officers)

          111.   Each of the Paragraphs of this Complaint is incorporated as if restated fully

herein.

          112.   Plaintiffs Logan, Lincoln and Larson Lovelace were arrested and detained despite

Defendants Copley, Summers, Dreyer, Gibson, Biswell, and Unknown Defendant Officers’

knowledge that there was no lawful justification for doing so.

          113.   In the manner described more fully above, Defendants Copley, Summers, Dreyer,

Gibson, Biswell, and Unknown Defendant Officers unlawfully and unreasonably imprisoned

Plaintiffs Logan, Lincoln and Larson Lovelace without justification.




                                                  23
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   2439
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                  Pages: 140          (39 of 144)


          114.   As a result of the above-described wrongful infringement of their rights, Plaintiffs

suffered damages, including but not limited to emotional distress and anguish.

          115.   Defendants Copley, Summers, Dreyer, Gibson, Biswell, and Unknown Defendant

Officers’ conduct was undertaken intentionally, with malice and reckless indifference to

Plaintiffs’ rights.

          116.   The misconduct described in this Count was undertaken by the Defendant

Officers Copley, Summers, Dreyer, Gibson, Biswell, and unknown Defendant Officers, within

the scope of their employment and under color of law such that their employer, City of Quincy,

is liable for their actions.

                                   COUNT VI – 42 U.S.C. § 1983
                                        Failure to Intervene
            (All Plaintiffs against Defendant Officers, Farha, Keller, City & County)

          117.   Each of the Paragraphs of this Complaint is incorporated as if restated fully

herein.

          118.   During the constitutional violations described herein, one or more of the

Defendant Officers, Farha as well as Coroner Keller stood by without intervening to prevent the

violation of Plaintiffs’ constitutional rights, even though they had the opportunity to do so.

          119.   The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally with malice, willfulness, and reckless indifference to Plaintiffs’

constitutional rights.

          120.   The misconduct described in this Count was also undertaken pursuant to the

policies and practices of the Quincy Police Department and Adams County and the Coroner’s

Office in the manner described more fully above. In this way, the City of Quincy, Adams County

(itself and/or through the Coroner’s Office) also violated Plaintiff Curtis Lovelace’s rights




                                                  24
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   2540
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                  Pages: 140         (40 of 144)


through the actions of their agents and employees by maintaining policies and practices that were

a moving force driving the foregoing constitutional violations.

          121.   As a result of Defendants’ misconduct described in this Count, undertaken

pursuant to the City’s and County’s policies and practices as described above, Plaintiff Curtis

Lovelace suffered injury, including physical and emotional harm.

                                      COUNT VII – State Law
                            Intentional Infliction of Emotional Distress
                               (All Plaintiffs against All Defendants)

          122.   Each of the Paragraphs of this Complaint is incorporated as if restated fully

herein.

          123.   In the manner described more fully above, by fabricating false evidence against

Curtis Lovelace, maliciously prosecuting him, and/or by withholding exculpatory and

impeaching evidence from him, the Individual Defendants engaged in extreme and outrageous

conduct.

          124.   Moreover, in the manner described more fully above, by causing Logan, Lincoln

and Larson Lovelace, as minors, to be unlawfully detained without the knowledge or consent of

their parents, Defendants Copley, Summers, Dreyer, Gibson, Biswell and Unknown Defendant

Officers engaged in extreme and outrageous conduct.

          125.   Defendants’ actions set forth above were rooted in an abuse of power or authority.

          126.   Defendants’ actions set forth above were undertaken with intent or knowledge

that there was a high probability that the conduct would inflict severe emotional distress and with

reckless disregard of that probability.

          127.   Defendants’ actions set forth above were undertaken with malice, willfulness, and

reckless indifference to the rights of others.




                                                  25
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   2641
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                  Pages: 140            (41 of 144)


          128.   The misconduct described in this Count was undertaken by the Defendant

Officers within the scope of their employment and under color of law such that their employer,

City of Quincy, is liable for their actions. The misconduct described in this Count was also

undertaken by Coroner Keller within the scope of his employment and under color of law such

that his employer, Adams County and/or the

          129.   As a direct and proximate result of the misconduct described in this Count,

Plaintiffs suffered injuries, including severe emotional distress and ongoing pain.

                                    COUNT VIII – State Law
                                      Malicious Prosecution
                        (Plaintiff Curtis Lovelace against All Defendants)

          130.   Each of the Paragraphs of this Complaint is incorporated as if restated fully

herein.

          131.   In the manner described more fully above, the Defendants, individually, jointly,

and each in conspiracy with one or more persons, known and unknown, and, in the case of the

Defendant Officers, pursuant to City policies and widespread practices, deprived Plaintiff Curtis

Lovelace of his constitutional rights. These acts violated Plaintiff Curtis Lovelace’s rights under

Illinois law.

          132.   In so doing, the Defendants caused Plaintiff Curtis Lovelace to be unreasonably

seized and improperly subjected to judicial proceedings for which there was no probable cause.

These judicial proceedings were instituted and continued maliciously, resulting in injury, and all

such proceedings were ultimately terminated in Plaintiff Curtis Lovelace’s favor in a manner

indicative of his innocence.




                                                  26
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   2742
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                  Pages: 140            (42 of 144)


          133.   The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in

total disregard of the truth and Plaintiff Curtis Lovelace’s clear innocence.

          134.   As a result of the misconduct of the Defendants described in this Count, Plaintiff

Curtis Lovelace suffered loss of liberty, great mental anguish, humiliation, degradation,

emotional pain and suffering, and other grievous and continuing injuries and damages.

          135.   The Defendant Officers’ misconduct described in this Count was undertaken

within the scope of their employment such that their employer, the Quincy Police Department, is

liable for their actions.

                                        COUNT IX – State Law
                                             Civil Conspiracy
                            (All Plaintiffs again All Individual Defendants)

          136.   Each of the Paragraphs of this Complaint is incorporated as if restated fully

herein.

          137.   As described more fully in the preceding paragraphs, each of the Individual

Defendants to deprive Plaintiff Curtis Lovelace of his constitutional rights, all as described in the

various paragraphs of this Complaint.

          138.   Moreover, each of Defendants Copley, Summers, Dreyer, Gibson, Biswell, and

unknown Defendant Officers, a reached an agreement, with one or more other people, known

and unknown, to deprive Plaintiffs Logan, Lincoln and Larson Lovelace of his constitutional

rights, all as described in various paragraphs of this Complaint.

          139.   The Individual Defendants’ actions described in this Count were undertaken

intentionally, with malice and reckless indifference to Plaintiffs’ rights. In furtherance of these




                                                  27
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   2843
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                  Pages: 140          (43 of 144)


conspiracies, one or more of the co-conspirators committed an overt act, and each was a willful

participant in joint activity.

          140.   As a result of the Individual Defendants’ misconduct described in this Count,

Plaintiff Curtis Lovelace suffered injury, including physical and emotional harm.

                                         COUNT X – State Law
                                          Respondeat Superior
                                 (All Plaintiffs against All Defendants)

          141.   Each of the Paragraphs of this Complaint is incorporated as if restated fully

herein.

          142.   In committing the acts alleged in the preceding paragraphs, Defendant Officers

were employees, members, and agents of the City acting at all relevant times within the scope of

their employment.

          143.   In committing the acts alleged in the preceding paragraphs, Defendant Keller was

an employee, member and agent of the Coroner’s Office and the County acting at all relevant

times within the scope of his employment.

          144.   In committing the acts alleged in the preceding paragraphs, Defendant Farha was

an employee, member and agent of the Adams County State’s Attorney’s Office and the County

acting at all relevant times within the scope of his employment.

          145.   Defendant City of Quincy and the County of Adams are liable as principal for all

torts committed by its agents.

                                        COUNT XI – State Law
                                             Indemnification
                                 (All Plaintiffs Against All Defendants)

          146.   Each of the Paragraphs of this Complaint is incorporated as if restated fully

herein.




                                                   28
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   2944
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                 Pages: 140             (44 of 144)


        147.   Illinois law provides that public entities are directed to pay any tort judgment for

compensatory damages for which employees are liable within the scope of their employment

activities.

        148.   Defendant Officers are or were employees of the City, who acted within the scope

of their employment in committing the misconduct described above.

        149.   Defendant Keller is or was an employee of the County and the Coroner’s Office,

who acted within the scope of his employment in committing the misconduct described above.

        150.   Defendant Farha was an employee, member and agent of the Adams County

State’s Attorney’s Office and the County who acted within the scope of his employment in

committing the misconduct described above.

        151.   The City and County are therefore obligated to pay any judgment entered against

their respective employees in this case.

        WHEREFORE, Plaintiffs Curtis Lovelace, Logan Lovelace, Lincoln Lovelace and

Christine Lovelace, on behalf of her minor child Larson Lovelace, respectfully request that this

Court enter a judgment in their favor and against Defendants Adam Gibson, Police Chief Robert

Copley, Sgt. John Summers, Det. Dina Dreyer, Det. Anjanette Biswell, Unknown Quincy Police

Officers, Gary Farha, Coroner James Keller, the City of Quincy and the County of Adams,

awarding compensatory damages and attorneys’ fees and costs against each Defendant, punitive

damages against each of the Individual Defendants, and any other relief this Court deems just

and appropriate.




                                                29
        1:17-cv-01201-JES-JEH ##95-1
       1:17-cv-01201-SEM-EIL     1 Page   3045
                                       Page  of of
                                                30140
        Case: 19-2342    Document: 1-1       Filed: 07/16/2019                  Pages: 140       (45 of 144)


                                         JURY DEMAND

       Plaintiffs Curtis Lovelace, Logan Lovelace, Lincoln Lovelace, and Christine Lovelace on

behalf of her minor son Larson Lovelace hereby demand a trial by jury pursuant to Federal Rule

of Civil Procedure 38(b) on all issues so triable.


                                                      Respectfully submitted,


                                                      CURTIS LOVELACE, LOGAN
                                                      LOVELACE, & LINCOLN LOVELACE



                                                      BY:    /s/ Jon Loevy          _____
                                                             One of Plaintiffs’ Attorneys

Jon Loevy
Tara Thompson
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
(312) 243-5900




                                                 30
       1:17-cv-01201-SEM-EIL # 95-1 Page 46 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140   (46 of 144)


Lovelace; et al. v. City of Quincy; et al.
District Court No.: 17-cv-01201




                       PETITIONERS’ EXHIBIT B
                    1:17-cv-01201-JES-JEH # #95-1
                  1:17-cv-01201-SEM-EIL          2 Page Page1 47
                                                              of 1of 140
                                                                                                       E-FILED
AO 458 (Rev. 06/09) Case:    19-2342
                    Appearance of Counsel Document: 1-1        Filed: 07/16/2019
                                                                              Friday,Pages: 140
                                                                                      05 May,           (47 of 144)
                                                                                              2017 06:40:44     PM
                                                                                  Clerk, U.S. District Court, ILCD
                                 UNITED STATES DISTRICT COURT
                                                          for the
                                               Central District
                                           __________  Districtof
                                                                ofIllinois
                                                                   __________


              CURTIS LOVELACE, et al                         )
                         Plaintiff                           )
                            v.                               )      Case No.
                DET. ADAM GIBSON                             )
                       Defendant                             )

                                            APPEARANCE OF COUNSEL

To:     The clerk of court and all parties of record

        I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        PLAINTIFF, CURTIS LOVELACE                                                                                   .


Date:       05/05/2017                                                                 s/ Tara Thompson
                                                                                       Attorney’s signature


                                                                                  Tara Thompson - 6279922
                                                                                   Printed name and bar number
                                                                                       Loevy & Loevy
                                                                                   311 N. Aberdeen, 3rd FL
                                                                                      Chicago, IL 60607

                                                                                             Address

                                                                                        tara@loevy.com
                                                                                          E-mail address

                                                                                        (312) 243-5900
                                                                                        Telephone number

                                                                                        (312) 243-5902
                                                                                           FAX number
       1:17-cv-01201-SEM-EIL # 95-1 Page 48 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140   (48 of 144)


Lovelace; et al. v. City of Quincy; et al.
District Court No.: 17-cv-01201




                       PETITIONERS’ EXHIBIT C
     1:17-cv-01201-SEM-EIL # 95-1 Page 49 of 140
      Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140   1
                                                                         (49 of 144)


 1                IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                        SPRINGFIELD DIVISION

 3     CURTIS LOVELACE, ET AL.,              )
                                             )
 4                     PLAINTIFFS,           ) 17-1201
                                             )
 5               VS.                         )
                                             )
 6     ADAM GIBSON, ET AL.                   ) SPRINGFIELD, ILLINOIS
                                             )
 7                     DEFENDANTS.           )

 8                     TRANSCRIPT OF PROCEEDINGS
                BEFORE THE HONORABLE SUE E. MYERSCOUGH
 9                    UNITED STATES DISTRICT JUDGE

10     MAY 13, 2019

11     A P P E A R A N C E S:
        FOR THE PLAINTIFFS:   TARA THOMPSON
12      (BY VIDEO)            LOEVY & LOEVY
                              3RD FLOOR
13                            311 NORTH ABERDEEN STREET
                              CHICAGO, ILLINOIS
14

15       FOR THE DEFENDANTS:         ELLEN EMERY
         (BY VIDEO)                  THOMAS DiCIANNI
16                                   ANCEL GLINK DIAMOND BUSH
                                     DiCIANNI & KRAFTHEFER
17                                   SUITE 600
                                     140 S. DEARBORN STREET
18                                   CHICAGO, ILLINOIS

19                                   JAMES HANSEN
                                     SCHMIEDESKAMP ROBERTSON NEU &
20                                   MITCHELL
                                     525 JERSEY STREET
21                                   QUINCY, ILLINOIS

22

23     COURT REPORTER:               KATHY J. SULLIVAN, CSR, RPR, CRR
                                     COURT REPORTER
24                                   600 E. MONROE
                                     SPRINGFIELD, ILLINOIS
25                                   (217)492-4810

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     1:17-cv-01201-SEM-EIL # 95-1 Page 50 of 140
      Case: 19-2342   Document: 1-1     Filed: 07/16/2019    Pages: 140      2
                                                                             (50 of 144)


 1                                  I N D E X

 2     WITNESS                     DIRECT      CROSS        REDIRECT      RECROSS

 3

 4

 5

 6

 7

 8

 9

10                              E X H I B I T S

11     GOVERNMENT'S EXHIBIT
       NUMBER                                IDENTIFIED        ADMITTED
12

13

14

15

16

17     DEFENDANT'S EXHIBIT
       NUMBER                                IDENTIFIED        ADMITTED
18

19

20

21

22

23

24

25


                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     1:17-cv-01201-SEM-EIL # 95-1 Page 51 of 140
      Case: 19-2342   Document: 1-1     Filed: 07/16/2019       Pages: 140       3
                                                                                 (51 of 144)


 1                            P R O C E E D I N G S

 2         *     *     *       *    *    *     *    *       *       *        *

 3                   THE COURT:     This is 17-1201.        Lovelace

 4     versus Gibson.

 5             We have for the plaintiff, Tara Thompson of

 6     Loevy and Loevy.

 7             We have, for the defendants Gibson, Copley,

 8     Summers, Dreyer, Biswell, and City of Quincy, Thomas

 9     DiCianni?

10                   MR. DiCIANNI:      Correct.    Thank you.

11                   THE COURT:     Are you going to say it for me

12     correctly?

13                   MR. DiCIANNI:      No, DiCianni is correct.

14                   THE CLERK:     I already butchered it.

15                   THE COURT:     I give the job of butchering

16     names to my clerk, Ms. Meadows.

17             Ellen Emery as well.

18             And then for Gary Farha, James Keller, County

19     of Adams, James Hansen of Schmiedeskamp, Robertson,

20     Neu & Mitchell.

21             Good morning, everybody.         I'm sure some of you

22     are wondering why in the world we're having this

23     status conference.

24             And I will tell you the reason I'm having this

25     status conference is because recently, my daughter

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     1:17-cv-01201-SEM-EIL # 95-1 Page 52 of 140
      Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140    4
                                                                          (52 of 144)


 1     has changed her employment.            She's a lawyer.       Lauren

 2     Myerscough-Mueller.         And she was with the Innocence

 3     Project at the University of Illinois.               And she was

 4     recently, luckily, hired by the University of

 5     Chicago's Exoneration Project.

 6           And I did not realize at the time that a number

 7     of the -- her co-workers -- and I don't know what

 8     levels everybody has other than what I looked at on

 9     the University of Chicago's website is -- I think,

10     Ms. Thompson, are you also employed by the

11     Exoneration Project?

12                 MS. THOMPSON:       I do -- the firm donates a

13     substantial amount of my time to the Exoneration

14     Project.      And I do work with the organization, Your

15     Honor.

16                 THE COURT:      Okay.    But you're in no way in

17     charge of my daughter or taking -- you're not

18     responsible for her compensation or anything like

19     that?

20                 MS. THOMPSON:       I am not, Your Honor.

21           I am working with her, I mean in my duty of, I

22     guess, disclosure, since we're discussing these

23     issues, but I am not her supervisor.

24                 THE COURT:      Okay.    I assumed that all of

25     you would be working on cases together.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     1:17-cv-01201-SEM-EIL # 95-1 Page 53 of 140
      Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140   5
                                                                         (53 of 144)


 1           I've looked at the Rules of Ethics.              I do not

 2     believe that there is a conflict in my staying on

 3     this case.

 4           I did want to disclose also that I was recently

 5     at a dinner, the Innocence Project dinner, which

 6     recognized many of the exonerees.              And Mr. Lovelace

 7     was one of the exonerees.           He sat at a table not far

 8     from mine and he was on stage.

 9           I also should disclose that, quite frankly, a

10     number of lawyers have discussed the cases that have

11     been tried in this -- in Mr. Lovelace's situation.

12     Not at length, not in detail, but I wanted to

13     disclose that it was a case of interest in the

14     Central District of Illinois and with the lawyers

15     in -- in this region.          There was quite a bit of

16     publicity, obviously, in our newspapers with both of

17     those situations.

18           I will also say I've had many cases with the

19     City of Quincy and with the County of Adams over the

20     course of my career.         I should also disclose I've

21     had Mr. Hanson on quite a few cases during the

22     course of my career as well.            I don't believe I've

23     had Mr. DiCianni or Ms. Emery, but I do believe I've

24     had contact with the firm in the past.

25           So I wanted to disclose those issues.              I'm sure

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     1:17-cv-01201-SEM-EIL # 95-1 Page 54 of 140
      Case: 19-2342   Document: 1-1     Filed: 07/16/2019    Pages: 140   6
                                                                          (54 of 144)


 1     you'll want to discuss those issues with your

 2     clients and see what their position is; if this

 3     gives them pause or you wish to request a recusal.

 4                 MS. EMERY:      Your Honor, we appreciate that.

 5     We will discuss it within the next 48 hours with our

 6     client.     If you can schedule another conference for

 7     us to report back, or if you want us to do it in

 8     writing?

 9                 THE COURT:      Why don't you do it in writing.

10     Doesn't have to be anything lengthy.                 I would

11     appreciate it.

12           I also should disclose I will be having a

13     number of these hearings to disclose some similar

14     issues in other cases.          It's not just you,

15     Ms. Thompson, it's -- I have some other contacts

16     with other lawyers in another of the Loevy and Loevy

17     cases that I need to disclose as well.

18           As you know, practicing law in the Central

19     District of Illinois is very different than it is in

20     Chicago.      And we very frequently know the lawyers on

21     both sides.       In fact, my former colleague on the

22     Appellate Court, Bob Cook, use to work for the

23     Schmiedeskamp firm.         Use to share very interesting

24     stories about the firm.          As you knew he would.

25                 MR. HANSEN:      Hold on now.       That might be

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     1:17-cv-01201-SEM-EIL # 95-1 Page 55 of 140
      Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140      7
                                                                            (55 of 144)


 1     grounds right there.

 2                 THE COURT:      All right.      So if in the next

 3     48 hours, if you would indicate whether that's a

 4     problem with anybody, I would appreciate it.                 And

 5     thank you for being so readily available on such

 6     short notice so I could disclose this.

 7           By the way, my daughter's first day of work was

 8     Monday of this last week, which is the reason this

 9     was set so hastily.         I also have to disclose that

10     today my new granddaughter is five weeks old.                 It's

11     not Lauren's, but her sister's.

12                 MR. HANSEN:      Wow, congratulations.

13                 THE COURT:      Unfortunately, that child is up

14     where you are near that beautiful statute.                Is that

15     the Calder outside of your window?

16                 MS. EMERY:      Yes.

17                 THE COURT:      Beautiful conference room.

18           All right.      Court is adjourned in this matter.

19           (Court was adjourned in this matter.)

20

21

22

23

24

25


                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     1:17-cv-01201-SEM-EIL # 95-1 Page 56 of 140
      Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140   8
                                                                         (56 of 144)


 1     I, KATHY J. SULLIVAN, CSR, RPR, CRR, Official Court

 2     Reporter, certify that the foregoing is a correct

 3     transcript from the record of proceedings in the

 4     above-entitled matter.

 5

 6

 7

 8

 9                           This transcript contains the

10                           digital signature of:

11

12                           Kathy J. Sullivan, CSR, RPR, CRR

13                           License #084-002768

14

15

16

17

18

19

20

21

22

23

24

25


                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
       1:17-cv-01201-SEM-EIL # 95-1 Page 57 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140   (57 of 144)


Lovelace; et al. v. City of Quincy; et al.
District Court No.: 17-cv-01201




                      PETITIONERS’ EXHIBIT D
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     79 Page
                                     Page158
                                           of of
                                              4 140                                   E-FILED
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages:
                                                        Wednesday,      1402019 10:22:05
                                                                   15 May,          (58 of 144)
                                                                                              AM
                                                                Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

CURTIS LOVELACE, LOGAN LOVELACE,
LINCOLN LOVELACE & CHRISTINE
LOVELACE ON BEHALF OF HER MINOR
SON LARSON LOVELACE,

                      Plaintiffs,
       v.                                          Case No. 17 CV 01201

DET. ADAM GIBSON, POLICE CHIEF                     The Honorable Judge Sue Myerscough
ROBERT COPLEY, SGT. JOHN SUMMERS,
LT. DINA DREYER, DET. ANJANETTE
BISWELL, UNKNOWN QUINCY POLICE
OFFICERS, GARY FARHA, CORONER
JAMES KELLER, THE CITY OF QUINCY,
AND COUNTY OF ADAMS,

                      Defendants.

                DEFENDANTS’ JOINT MEMORANDUM IN RESPONSE
                TO COURT’S VIDEO CONFERENCE OF MAY 13, 2019

       NOW COME Det. Adam Gibson, Police Chief Robert Copley, Sgt. John Summers, Lt.

Dina Dreyer, Det. Anjanette Biswell, and the City of Quincy (hereinafter "the Quincy

Defendants”), and Gary Farha, James Keller, and the County of Adams (hereinafter "the Adams

County Defendants"), by and through their attorneys, Ellen K. Emery of the law firm of Ancel

Glink, P.C., and James A. Hansen of the law firm of Schmiedeskamp, Robertson, Neu &

Mitchel LLP, and for their Joint Memorandum in Response to this Court’s Video Conference of

May 13, 2019 state as follows:

       1.     On May 13, 2019, this Court conducted a video conference status call with the

attorneys for the parties. During that status call, this Court discussed, and made the parties

aware, of her daughter’s employment with the Exoneration Project which works with the law

firm of Loevy & Loevy (Plaintiff's counsel in this case) on many matters, the work that she does,


                                               1
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     79 Page
                                      Page259
                                            of of
                                               4 140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019                  Pages: 140          (59 of 144)


and the people with whom she works. This Court wanted to make the parties aware of any

possible conflict of interest regarding the facts and details outlined and discussed during that

status call.

        2.     Following that status call, the undersigned attorneys for all Defendants conferred

with their respective clients and related all of the items discussed during that conference call with

the Court.

        3.     Following the respective discussions of counsel with their Defendants, it is the

unanimous opinion of each of the Defendants individually, and all of them collectively, that they

respectfully request that this Court recuse herself from this case and send it back to the Chief

Judge for reassignment.



                                              Respectfully submitted,


                                              /s/ Ellen K. Emery
                                             ELLEN K. EMERY / ARDC# 6183693
                                             One of the attorneys for Defendants
                                             Adam Gibson, Robert Copley, John Summers,
                                             Dina Dreyer, Anjanette Biswell and
                                             the City of Quincy



Thomas G. DiCianni (ARDC #3127041)
Ellen K. Emery (ARDC # 6183693)
Justin DeLuca (ARDC #6308867)
Ancel Glink, PC
Attorneys for Quincy Defendants
312 782-7606/Fax: 312 782-0943
tdicianni@ancelglink.com
eemery@ancelglink.com
jdeluca@ancelglink.com




                                                 2
      1:17-cv-01201-SEM-EIL ##95-1
     1:17-cv-01201-SEM-EIL     79 Page
                                    Page360
                                          of of
                                             4 140
      Case: 19-2342   Document: 1-1       Filed: 07/16/2019         Pages: 140         (60 of 144)




                                       /s/James A. Hansen
                                       JAMES A. HANSEN / ARDC# 6244534
                                       One of the attorneys for Defendants
                                       Gary Farha, James Keller, and County of Adams

James A. Hansen (ARDC #6244534)
Daniel M. McCleery (ARDC #6321087)
Schmiedeskamp, Robertson, Neu & Mitchell LLP
Attorneys for Adams County Defendants
525 Jersey
Quincy, IL 62301
217 223-3030/Fax: 217 223-1005
jhansen@srnm.com
dmccleery@srnm.com




                                          3
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     79 Page
                                     Page461
                                           of of
                                              4 140
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019               Pages: 140   (61 of 144)



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2019, I electronically filed the foregoing

DEFENDANTS’ JOINT MEMORANDUM IN RESPONSE TO COURT’S VIDEO

CONFERENCE OF MAY 13, 2019 with the Clerk of the Court using the CM/ECF system,

which will send notification of such filing to:

Jonathan Loevy                                jon@loevy.com

Tara Thompson                                 tara@loevy.com

James L. Palmer                               jpalmer@slpsd.com; smast@slpsd.com



                                             /s/ Ellen K. Emery
                                             ELLEN K. EMERY / ARDC# 6183693
                                             ANCEL, GLINK, P.C.
                                             140 South Dearborn Street, Sixth Floor
                                             Chicago, Illinois 60603
                                             Telephone:     (312) 782-7606
                                             Facsimile:     (312) 782-0943
                                             E-Mail:        eemery@ancelglink.com




                                                  4
       1:17-cv-01201-SEM-EIL # 95-1 Page 62 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140   (62 of 144)


Lovelace; et al. v. City of Quincy; et al.
District Court No.: 17-cv-01201




                       PETITIONERS’ EXHIBIT E
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     80 Page
                                     Page163
                                           of of
                                              4 140                                    E-FILED
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019 Friday,
                                                                Pages:   140 2019 03:47:01
                                                                     17 May,         (63 of 144)
                                                                                               PM
                                                                 Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          CENTRAL DISTRICT OF ILLINOIS

 CURTIS LOVELACE,                                      )
 LOGAN LOVELACE, LINCOLN                               )
 LOVELACE, & CHRISTINE LOVELACE                        )
 on behalf of her minor son LARSON                     )       1:17-cv-01201-JES-JEH
 LOVELACE,                                             )
                                                       )
         Plaintiffs,                                   )
                                                       )
 v.                                                    )
                                                       )       JURY TRIAL DEMANDED
                                                       )
 DET. ADAM GIBSON, POLICE CHIEF                        )
                                                               Judge Myerscough
 ROBERT COPLEY, SGT. JOHN SUMMERS,                     )
 LT. DINA DREYER, DET. ANJANETTE                       )
 BISWELL, UNKNOWN QUINCY POLICE                        )       Mag. Judge Long
 OFFICERS, GARY FARHA, CORONER                         )
 JAMES KELLER, THE CITY OF QUINCY,                     )
 and COUNTY OF ADAMS                                   )
                                                       )
         Defendants.                                   )




      PLAINTIFFS’ RESPONSE TO THE DEFENDANTS’ JOINT MEMORANDUM
      IN RESPONSE TO THE COURT’S VIDEO CONFERENCE OF MAY 13, 2019


       Now come Plaintiffs, Curtis Lovelace, Logan Lovelace, Lincoln Lovelace, & Christine

Lovelace on behalf of her minor son, Larson Lovelace, by and through their attorneys, LOEVY

& LOEVY, and hereby respond to the Defendants’ Joint Memorandum in Response to the

Court’s Video Conference of May 13, 2019 as follows:

       1.      Regarding the recent request by the Defendants to ask for reassignment to a new

judge, Plaintiff respectfully disagrees that there is any justification to do so. Plaintiff’s law firm

(Loevy & Loevy) now employs nearly 50 attorneys, some of whose time is donated to the
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     80 Page
                                     Page264
                                           of of
                                              4 140
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019                    Pages: 140          (64 of 144)


Exoneration Project. For a law firm that size, it is inevitable that attorneys will have familial and

other relationships with judges.

       2.     Recusal under those circumstances is hardly necessary. Lauren Myerscough-

Mueller is not acting as a lawyer in this proceeding and in fact has been completely screened by

Plaintiff’s counsel from any matters in front of Judge Myerscough. See 28 U.S.C. § 455(b)(5).

Numerous federal courts have held that a judge need not recuse itself simply because the judge’s

family member works at a firm that represents a party before the court. See, e.g., Matter of

Billedeaux, 972 F.2d 104, 106 (5th Cir. 1992) (no recusal warranted where judge's husband was

partner at firm that represented party, because any interest was “so remote and speculative as to

dispel any perception of impropriety”); Nobelpharma AB v. Implant Innovations, Inc., 930 F.

Supp. 1241, 1266-67 (N.D. Ill. 1996) (collecting cases and holding that judge’s daughter was a

non-equity partner at defendants’ counsel’s firm did not warrant recusal where daughter

“performed no work on the case and did not represent [party] in any legal matter”); Oriental Fin.

Group, Inc. v. Fed. Ins. Co., 450 F. Supp.2d 169, 171 (D. Puerto Rico 2006) (that judge’s father

worked at firm that represented plaintiff did not warrant recusal because “the undersigned’s

father is in a position akin to that of a son or daughter of the undersigned who would happen to

work at [the firm] in a non-equity position”).

       3.     It is true that this Court should disqualify itself from any proceeding “in which

h[er] impartiality might reasonably be questioned” as well as any proceeding “where [s]he has a

personal bias or prejudice concerning a party.” 28 U.S.C. § 455 (a) and (b)(1). However, “the

disqualification of a judge for actual bias or prejudice is a serious matter, and it should be

required only when the bias or prejudice is proved by compelling evidence.” United States v.

Balistrieri, 779 F.2d 1191, 1202 (7th Cir. 1985), overruled by Fowler v. Butts, 829 F.3d 788 (7th




                                                  2
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     80 Page
                                     Page365
                                           of of
                                              4 140
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019                     Pages: 140          (65 of 144)


Cir. 2016). “Trivial risks are endemic, and if they were enough to require disqualification we

would have a system of preemptory strikes and judge-shopping, which itself would imperil the

perceived ability of the judicial system to decide cases without regard to persons. . . . Thus the

search is for a risk substantially out of the ordinary.” In re Mason, 916 F.2d 384, 385-86 (7th

Cir. 1990). See also In re Maurice, 167 B.R. 114, 121 (Bankr. N.D. Ill. 1994), as amended (Mar.

31, 1994), subsequently aff'd sub nom. Matter of Maurice, 69 F.3d 830 (7th Cir. 1995) (“A judge

is not disqualified under section 455 merely because a litigant has transformed his fear of an

adverse decision into a fear that the judge will not be impartial.”) (internal citations omitted).

       4.     Plaintiff’s counsel has already communicated to the Court and to the Defendants

that Ms. Myerscough-Mueller has been completely walled off from this litigation, and will have

absolutely no contact with it. Defendants’ submission does not provide any rationale for

why recusal is necessary or appropriate under the circumstances. This Court previously made

substantive rulings in this case in denying Defendants’ motions to dismiss, and the case has

already been assigned in the interim to another judge in this District for scheduling reasons. This

case should remain with this Court.

       WHEREFORE, for the foregoing reasons, the parties respectfully request that this Court

consider whether its recusal is warranted from this matter.

                                                       Respectfully submitted,


                                                       /s/ Tara Thompson
                                                       One of Plaintiffs’ Attorneys
                                                       Jon Loevy
                                                       Tara Thompson
                                                       LOEVY & LOEVY
                                                       311 N. Aberdeen, 3rd Floor
                                                       Chicago, IL 60607
                                                       (312) 243-5900
                                                       COUNSEL FOR PLAINTIFFS



                                                  3
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     80 Page
                                     Page466
                                           of of
                                              4 140
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019                Pages: 140          (66 of 144)


                                CERTIFICATE OF SERVICE


        I, Tara Thompson, an attorney, hereby certify that on May 17, 2019, I filed the foregoing
via the Court’s CM/ECF system and thereby served a copy on all counsel of record.

                                                            /s/ Tara Thompson




                                                4
       1:17-cv-01201-SEM-EIL # 95-1 Page 67 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140   (67 of 144)


Lovelace; et al. v. City of Quincy; et al.
District Court No.: 17-cv-01201




              PETITIONERS’ GROUP EXHIBIT F
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     83 Page
                                     Page168
                                           of of
                                              3 140                                   E-FILED
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages:
                                                           Monday,      140 2019 04:35:31
                                                                   03 June,         (68 of 144)
                                                                                              PM
                                                                Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS

 CURTIS LOVELACE, LOGAN LOVELACE,
 LINCOLN LOVELACE & CHRISTINE
 LOVELACE ON BEHALF OF HER MINOR
 SON LARSON LOVELACE,

                      Plaintiffs,
        v.                                        Case No. 17 CV 01201

 DET. ADAM GIBSON, POLICE CHIEF                   The Honorable Judge Sue Myerscough
 ROBERT COPLEY, SGT. JOHN SUMMERS,
 LT. DINA DREYER, DET. ANJANETTE
 BISWELL, UNKNOWN QUINCY POLICE
 OFFICERS, GARY FARHA, CORONER
 JAMES KELLER, THE CITY OF QUINCY,
 AND COUNTY OF ADAMS,

                      Defendants.

     ADAMS COUNTY AND CITY OF QUINCY DEFENDANTS’ JOINT MOTION
                         SEEKING RECUSAL

       NOW COME Gary Farha, James Keller, and the County of Adams (hereinafter "the Adams

County Defendants"), by and through their attorneys Schmiedeskamp, Robertson, Neu & Mitchel

LLP, and Det. Adam Gibson, Police Chief Robert Copley, Sgt. John Summers, Lt. Dina Dreyer,

Det. Anjanette Biswell, and the City of Quincy, (the “Quincy Defendants”) and for their Joint

Motion Seeking Recusal states as follows:

       1.     Defendants hereby seek Recusal of the Honorable Judge Susan Myerscough.

       2.     Defendants incorporate herein the attached Memorandum of Law in Support of

Defendants’ Motion Seeking Recusal.

       WHEREFORE, Gary Farha, James Keller, and the County of Adams and Det. Adam

Gibson, Police Chief Robert Copley, Sgt. John Summers, Lt. Dina Dreyer, Det. Anjanette Biswell




                                              1
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     83 Page
                                     Page269
                                           of of
                                              3 140
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019                     Pages: 140    (69 of 144)


and the City of Quincy, pray this Court grant their Motion Seeking Recusal for the reasons stated

herein, and for such other and further relief the Court deems just and proper.



                                             Respectfully submitted,


                                             /s/ Thomas G. DiCianni
                                             THOMAS G. DiCIANNI / ARDC# 03127041
                                             One of the attorneys for Defendants
                                             Adam Gibson, Robert Copley, John Summers,
                                             Dina Dreyer, Anjanette Biswell and
                                             the City of Quincy


Thomas G. DiCianni (ARDC #3127041)
Ellen K. Emery (ARDC # 6183693)
Justin DeLuca (ARDC #6308867)
Ancel Glink, PC
Attorneys for Quincy Defendants
312 782-7606/Fax: 312 782-0943
tdicianni@ancelglink.com
eemery@ancelglink.com
jdeluca@ancelglink.com




                                             /s/James A. Hansen
                                             JAMES A. HANSEN / ARDC# 6244534
                                             One of the attorneys for Defendants
                                             Gary Farha, James Keller, and County of Adams

James A. Hansen (ARDC #6244534)
Daniel M. McCleery (ARDC #6321087)
Schmiedeskamp, Robertson, Neu & Mitchell LLP
Attorneys for Adams County Defendants
525 Jersey
Quincy, IL 62301
217 223-3030/Fax: 217 223-1005
jhansen@srnm.com
dmccleery@srnm.com




                                                 2
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     83 Page
                                      Page370
                                            of of
                                               3 140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019         Pages: 140       (70 of 144)


                              CERTIFICATE OF SERVICE

        I hereby certify that on June 3, 2019, I electronically filed the foregoing ADAMS

COUNTY AND CITY OF QUINCY DEFENDANTS’ JOINT MOTION SEEKING

RECUSAL with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to:

Jonathan Loevy                           jon@loevy.com

Tara Thompson                            tara@loevy.com

James L. Palmer                          jpalmer@slpsd.com; smast@slpsd.com

                                         /s/ Thomas G. DiCianni
                                         THOMAS G. DiCIANNI / ARDC# 03127041
                                         ANCEL, GLINK, P.C.
                                         140 South Dearborn Street, Sixth Floor
                                         Chicago, Illinois 60603
                                         Telephone:     (312) 782-7606
                                         Facsimile:     (312) 782-0943
                                         E-Mail:        tdicianni@ancelglink.com




                                            3
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     84 Page
                                      Page171
                                            of of
                                               8 140                                   E-FILED
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages:
                                                            Monday,      140 2019 04:38:40
                                                                    03 June,         (71 of 144)
                                                                                               PM
                                                                 Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS

 CURTIS LOVELACE, LOGAN LOVELACE,
 LINCOLN LOVELACE & CHRISTINE
 LOVELACE ON BEHALF OF HER MINOR
 SON LARSON LOVELACE,

                         Plaintiffs,
         v.                                            Case No. 17 CV 01201

 DET. ADAM GIBSON, POLICE CHIEF                        The Honorable Judge Sue Myerscough
 ROBERT COPLEY, SGT. JOHN SUMMERS,
 LT. DINA DREYER, DET. ANJANETTE
 BISWELL, UNKNOWN QUINCY POLICE
 OFFICERS, GARY FARHA, CORONER
 JAMES KELLER, THE CITY OF QUINCY,
 AND COUNTY OF ADAMS,

                         Defendants.

DEFENDANTS' JOINT MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION
                       SEEKING RECUSAL

                                               FACTS

        On May 13, 2019, this Court conducted a video conference status call with the attorneys

for the parties. During that status call, this Court discussed, and made the parties aware, her

daughter, Lauren Myerscough-Mueller, was recently hired by the Exoneration Project of the

University of Chicago. (See page 4 of the transcript of the May 13, 2019 status call attached hereto

and incorporated herein as Exhibit A). Her daughter's first day of work was May 6, 2019. (See

page 7 of Exhibit A). This Court also disclosed the fact she attended a dinner for the Illinois

Innocence Project, where the Plaintiff was one of the honored exonerees. (See page 5 of Exhibit

A).

        At the end of the status call the Court requested the Defendants confer with their respective

clients and file a brief written position. Following that status call, the undersigned attorneys for all



                                                   1
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     84 Page
                                     Page272
                                           of of
                                              8 140
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019                   Pages: 140          (72 of 144)


Defendants conferred with their respective clients and related all of the items discussed during that

conference call with the Court. After the respective discussions of counsel with their Defendants,

it was the unanimous opinion of each of the Defendants individually, and all of them collectively,

that they respectfully request this Court recuse herself from this case and send it back to the Chief

Judge for reassignment.

       After the Defendants filed a written request for recusal, the Plaintiffs filed a legal

memorandum arguing recusal was not necessary. The Defendants immediately filed a Motion to

Strike, as the Plaintiffs addressed the standards for recusal in full argument. Defendants asserted

that if the Court had wanted full advocacy on the issues, the Court would have entered a briefing

schedule. On May 21, 2019, the Court denied the Defendants' Motion to Strike,              based on

mootness, in that the Court entered a text order asking the Defendants to file a Motion Seeking

Recusal on or before June 3, 2019, and allowed the Plaintiff until June 17, 2019 to respond.

                                          ARGUMENT

       I.     This Court should recuse herself because an objective person could reasonably
question the Court's impartiality when: (1) her daughter was recently hired by the
Exoneration Project, which is run, in part, by Plaintiff's counsel and (2) this Court attended,
honored and celebrated the Plaintiff's "exoneration" at the Defenders of Innocence dinner
held in Springfield, Illinois on March 30, 2019.

       A. An appearance of partiality exists when the Judge’s daughter works directly with
          Plaintiff’s counsel
       Section 455(a) of the Code of Judicial Conduct requires a judge to recuse herself when her

impartiality can reasonably be questioned—even if she does not have actual personal bias or

prejudice. Section 455(a) imposes a "reasonable person" test for recusal. Liteky v. United States,

510 U.S. 540, 541 (1994) (quoting 28 U.S.C. § 455(a)). "In evaluating whether a judge's

impartiality might reasonably be questioned, [the] inquiry is 'from the perspective of a reasonable

observer who is informed of all the surrounding facts and circumstances.' " In re Sherwin-Williams


                                                 2
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     84 Page
                                      Page373
                                            of of
                                               8 140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019                   Pages: 140          (73 of 144)


Co., 607 F.3d 474, 477 (7th Cir. 2010) (emphasis in original) (quoting Cheney v. United States

Dist. Court, 541 U.S. 913, 924 (2004)). Section 455(a) does not require bias or prejudice, but

merely a showing where impartiality might reasonably be questioned. Section 455(a) requires

judges to avoid the appearance of impartiality, which does not necessarily depend on the particular

issues on which a decision turns. Weddington v. Zatecky, 721 F.3d 456 (7th Cir. 2013).

       The Seventh Circuit Court ruled that when a member of the judge's family (judge’s brother)

worked with the lawyers involved in the case, the appearance of partiality existed. In SCA

Services, Inc. v. Morgan, the "appearance of partiality begins with the natural assumption that

brothers enjoy a close personal and family relationship and, consequently, would be inclined to

support each other's interests. When one brother is a lawyer in the firm representing a party before

his brother who is the judge in the case, the belief may arise in the public's mind that the brother's

firm and its clients will receive favored treatment, even if the brother does not personally appear

in the case." SCA Services, Inc. v. Morgan, 557 F.2d 110, 116 (7th Cir. 1977).

       Here, an appearance of partiality exists when the Judge’s daughter works directly with

Plaintiff’s counsel. The Exoneration Project is in essence a student legal clinic at the University of

Chicago law school. The mission is to represent "men and women who claim to be, and we believe

to be, innocent of the crimes for which they stand convicted." (See Exoneration Project website

for Project Goals). The legal clinic has only five clinical teachers (six including the Court's

daughter), two of which are Jon Loevy and Tara Thompson. Jon Loevy and Tara Thompson are

lead counsel for the Plaintiffs. Lauren Myerscough-Mueller, as an additional hired clinical teacher

(staff attorney) could be working very closely with Mr. Loevy and Ms. Thompson. Ms. Thompson

admitted that she would be working directly with the Court's daughter and that they would "be

working on cases together." (See page 4 of Exhibit A).



                                                  3
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     84 Page
                                      Page474
                                            of of
                                               8 140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019                    Pages: 140           (74 of 144)


       This is not a situation where Ms. Myerscough-Mueller worked for the Exoneration Project

over the life of this lawsuit. Instead, shortly after the case was reassigned to this Court (April 16,

2019), the Judge's daughter "luckily" started her first day of employment with the Exoneration

Project on May 6, 2019. (See pages 4 and 7 of Exhibit A).

       Unlike the cases cited by Plaintiffs in their Memorandum in Response (Doc. #80), the

Exoneration Project is not a stereotypical law firm. Practically, we are talking about a small group

of lawyers working to exonerate individuals they believe to be wrongfully convicted. The entire

basis of the Plaintiff's case is that he was wrongfully accused, arrested and tried. It is not as if the

Court's daughter was a trust and estates lawyer working in a law firm of 200 people, where the

same firm represented a civil litigant. The facts here are quite different. Simply, the Court's

daughter is working in tandem with Plaintiff's counsel on behalf of individuals they believe are

innocent of the crimes for which they have been charged, including individuals like Curtis

Lovelace.

       Plaintiffs state in their Memorandum in Response that they have “walled off” the Court’s

daughter from this case. Plaintiffs miss the point. The concern to the legal system is not that

improper communications would take place, or that information about the case would be shared

through the Court’s daughter. The appearance of partiality is not mitigated by walling off the

Court’s daughter from the case. Certainly the Court is and should be proud of her daughter’s work.

Like in SCA Services, the appearance of partiality begins with the natural assumption that a mother

enjoys a close relationship with her daughter and they would be inclined to support each other's

interests. When two lawyers, who work directly with this Court's daughter, represent the Plaintiffs,

a belief arises that those two lawyers and their clients will receive favored treatment, even if Ms.

Myerscough-Mueller does not appear in this case or is “walled off” from it. . Also, considering the



                                                   4
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     84 Page
                                      Page575
                                            of of
                                               8 140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019                      Pages: 140           (75 of 144)


Exoneration Project's mission mirrors the entire basis of the Plaintiffs' lawsuit, an objective person

could reasonably conclude this Court's very close connection, through her daughter, to the

Plaintiff's counsel creates an appearance of partiality.

        B. An appearance of partiality exists when this Court attended, honored and
           celebrated the Plaintiff's "exoneration" at the Defenders of Innocence dinner.

        In a civil rights action, the trial judge disqualified himself under § 455(a) where it was

possible that his impartiality might reasonably be questioned due to involvement in action by a

civil rights organization of which the judge's former law firm was a party. Hampton v. Hanrahan,

499 F. Supp. 640 (N.D. Ill. 1980). In Hampton, Judge Shadur recused himself when even though

he believed he could be fair and impartial; there was an appearance of impartiality. "Section 455(a)

is the judicial counterpart of Canon 9 of the lawyers' Code of Professional Responsibility ("A

lawyer should avoid even the appearance of professional impropriety"). Though I am morally

certain that I would in fact be impartial in this proceeding, that is not the standard; the test is rather

whether my impartiality "might reasonably be questioned." Hampton v. Hanrahan, 499 F. Supp.

640, 645 (N.D. Ill. 1980). The Court concluded, "that the State Defendants' motion is well

grounded in law because it is possible that my "impartiality might reasonably be questioned."

Hampton at 645.

        In conjunction with this Court's connection to the Exoneration Project, this Court went to

the Illinois Innocence Project's annual Defenders of Innocence dinner where the Plaintiff was

honored. The Illinois Innocence Project is another organization "dedicated to freeing innocent men

and women imprisoned in Illinois for crimes they did not commit." (See Illinois Innocence Project

website mission statement). Over thirty exonerees were honored and given a standing ovation in

celebration of their innocence. (See Illinois Innocence Project website). The Plaintiff, Curtis




                                                    5
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     84 Page
                                     Page676
                                           of of
                                              8 140
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019                   Pages: 140          (76 of 144)


Lovelace was applauded and celebrated for being exonerated and appeared on stage in front of the

event attendees, including this Court.

       Importantly, this is not a court mandated event. Individuals participate in these events

voluntarily. It can be said that because of this Court's support and participation of such event,

specifically when the Plaintiff is an honored exoneree and her daughter works for the Exoneration

Project, an objective person could reasonably question her impartiality.

       The concept of implicit bias has been recognized as a concern in our civil and criminal

justice systems, such that the Illinois Supreme Court has recently adopted Illinois Pattern

Instruction 1.08, which cautions a jury about it. An objective person could easily be concerned

about the bias which could result from the family relationship that exists here. That concern of an

objective observer would be heightened here, where the plaintiffs are fighting to prevent the

recusal. Plaintiffs moved for recusal from one sitting federal judge in this case, without opposition

from the defendants. That they now resist recusal under the tenuous circumstances here would

clearly give an objective person, and should give this court, cause for concern.

                                         CONCLUSION

       In sum, the circumstances of the Court's connection to the Exoneration Project through her

daughter, the Court's attendance and support of an Innocence Project where the Plaintiff was

celebrated as an exoneree, considering the importance to each litigant of the outcome of this case,

makes it reasonable for a member of the public or party or counsel opposed to question impartiality

under Section 455(a).




                                                 6
      1:17-cv-01201-SEM-EIL ##95-1
     1:17-cv-01201-SEM-EIL     84 Page
                                    Page777
                                          of of
                                             8 140
      Case: 19-2342   Document: 1-1       Filed: 07/16/2019         Pages: 140         (77 of 144)


                                       Respectfully submitted,


                                       /s/ Thomas G. DiCianni
                                       THOMAS G. DiCIANNI / ARDC# 03127041
                                       One of the attorneys for Defendants
                                       Adam Gibson, Robert Copley, John Summers,
                                       Dina Dreyer, Anjanette Biswell and
                                       the City of Quincy



Thomas G. DiCianni (ARDC #3127041)
Ellen K. Emery (ARDC # 6183693)
Justin DeLuca (ARDC #6308867)
Ancel Glink, PC
Attorneys for Quincy Defendants
312 782-7606/Fax: 312 782-0943
tdicianni@ancelglink.com
eemery@ancelglink.com
jdeluca@ancelglink.com




                                       /s/James A. Hansen
                                       JAMES A. HANSEN / ARDC# 6244534
                                       One of the attorneys for Defendants
                                       Gary Farha, James Keller, and County of Adams

James A. Hansen (ARDC #6244534)
Daniel M. McCleery (ARDC #6321087)
Schmiedeskamp, Robertson, Neu & Mitchell LLP
Attorneys for Adams County Defendants
525 Jersey
Quincy, IL 62301
217 223-3030/Fax: 217 223-1005
jhansen@srnm.com
dmccleery@srnm.com




                                          7
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     84 Page
                                      Page878
                                            of of
                                               8 140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019             Pages: 140         (78 of 144)



                               CERTIFICATE OF SERVICE

        I hereby certify that on June 3, 2019, I electronically filed the foregoing DEFENDANTS'

JOINT MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION SEEKING

RECUSAL with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to:

Jonathan Loevy                              jon@loevy.com

Tara Thompson                               tara@loevy.com

James L. Palmer                             jpalmer@slpsd.com; smast@slpsd.com



                                           /s/ Thomas G. DiCianni
                                           THOMAS G. DiCIANNI / ARDC# 03127041
                                           ANCEL, GLINK, P.C.
                                           140 South Dearborn Street, Sixth Floor
                                           Chicago, Illinois 60603
                                           Telephone:     (312) 782-7606
                                           Facsimile:     (312) 782-0943
                                           E-Mail:        tdicianni@ancelglink.com




                                               8
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     84-1 Page
                                      Page79
                                           1 of
                                             of 9140                                  E-FILED
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages:
                                                           Monday,      140 2019 04:38:40
                                                                   03 June,         (79 of 144)
                                                                                              PM
                                                                Clerk, U.S. District Court, ILCD

Lovelace v. Gibson, et al.
17-cv-01201




                             EXHIBIT A
      1:17-cv-01201-SEM-EIL ##95-1
     1:17-cv-01201-SEM-EIL     84-1 Page
                                     Page80
                                          2 of
                                            of 9140
      Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages: 140   1
                                                                           (80 of 144)


 1                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                         SPRINGFIELD DIVISION

 3      CURTIS LOVELACE, ET AL.,              )
                                              )
 4                      PLAINTIFFS,           ) 17-1201
                                              )
 5               VS.                          )
                                              )
 6      ADAM GIBSON, ET AL.                   ) SPRINGFIELD, ILLINOIS
                                              )
 7                      DEFENDANTS.           )

 8                      TRANSCRIPT OF PROCEEDINGS
                 BEFORE THE HONORABLE SUE E. MYERSCOUGH
 9                     UNITED STATES DISTRICT JUDGE

10      MAY 13, 2019

11      A P P E A R A N C E S:
         FOR THE PLAINTIFFS:   TARA THOMPSON
12       (BY VIDEO)            LOEVY & LOEVY
                               3RD FLOOR
13                             311 NORTH ABERDEEN STREET
                               CHICAGO, ILLINOIS
14

15       FOR THE DEFENDANTS:          ELLEN EMERY
         (BY VIDEO)                   THOMAS DiCIANNI
16                                    ANCEL GLINK DIAMOND BUSH
                                      DiCIANNI & KRAFTHEFER
17                                    SUITE 600
                                      140 S. DEARBORN STREET
18                                    CHICAGO, ILLINOIS

19                                    JAMES HANSEN
                                      SCHMIEDESKAMP ROBERTSON NEU &
20                                    MITCHELL
                                      525 JERSEY STREET
21                                    QUINCY, ILLINOIS

22

23      COURT REPORTER:                KATHY J. SULLIVAN, CSR, RPR, CRR
                                       COURT REPORTER
24                                     600 E. MONROE
                                       SPRINGFIELD, ILLINOIS
25                                     (217)492-4810

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
      1:17-cv-01201-SEM-EIL ##95-1
     1:17-cv-01201-SEM-EIL     84-1 Page
                                     Page81
                                          3 of
                                            of 9140
      Case: 19-2342   Document: 1-1       Filed: 07/16/2019    Pages: 140      2
                                                                               (81 of 144)


 1                                   I N D E X

 2      WITNESS                     DIRECT       CROSS        REDIRECT      RECROSS

 3

 4

 5

 6

 7

 8

 9

10                               E X H I B I T S

11      GOVERNMENT'S EXHIBIT
        NUMBER                                IDENTIFIED         ADMITTED
12

13

14

15

16

17      DEFENDANT'S EXHIBIT
        NUMBER                                IDENTIFIED         ADMITTED
18

19

20

21

22

23

24

25


                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
      1:17-cv-01201-SEM-EIL ##95-1
     1:17-cv-01201-SEM-EIL     84-1 Page
                                     Page82
                                          4 of
                                            of 9140
      Case: 19-2342   Document: 1-1       Filed: 07/16/2019       Pages: 140       3
                                                                                   (82 of 144)


 1                             P R O C E E D I N G S

 2         *     *      *       *    *    *     *     *       *       *        *

 3                   THE COURT:      This is 17-1201.         Lovelace

 4      versus Gibson.

 5             We have for the plaintiff, Tara Thompson of

 6      Loevy and Loevy.

 7             We have, for the defendants Gibson, Copley,

 8      Summers, Dreyer, Biswell, and City of Quincy, Thomas

 9      DiCianni?

10                   MR. DiCIANNI:       Correct.     Thank you.

11                   THE COURT:      Are you going to say it for me

12      correctly?

13                   MR. DiCIANNI:       No, DiCianni is correct.

14                   THE CLERK:      I already butchered it.

15                   THE COURT:      I give the job of butchering

16      names to my clerk, Ms. Meadows.

17             Ellen Emery as well.

18             And then for Gary Farha, James Keller, County

19      of Adams, James Hansen of Schmiedeskamp, Robertson,

20      Neu & Mitchell.

21             Good morning, everybody.          I'm sure some of you

22      are wondering why in the world we're having this

23      status conference.

24             And I will tell you the reason I'm having this

25      status conference is because recently, my daughter

                            KATHY J. SULLIVAN, CSR, RPR, CRR
                                 OFFICIAL COURT REPORTER
      1:17-cv-01201-SEM-EIL ##95-1
     1:17-cv-01201-SEM-EIL     84-1 Page
                                     Page83
                                          5 of
                                            of 9140
      Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages: 140    4
                                                                            (83 of 144)


 1      has changed her employment.            She's a lawyer.        Lauren

 2      Myerscough-Mueller.         And she was with the Innocence

 3      Project at the University of Illinois.                And she was

 4      recently, luckily, hired by the University of

 5      Chicago's Exoneration Project.

 6            And I did not realize at the time that a number

 7      of the -- her co-workers -- and I don't know what

 8      levels everybody has other than what I looked at on

 9      the University of Chicago's website is -- I think,

10      Ms. Thompson, are you also employed by the

11      Exoneration Project?

12                  MS. THOMPSON:       I do -- the firm donates a

13      substantial amount of my time to the Exoneration

14      Project.     And I do work with the organization, Your

15      Honor.

16                  THE COURT:      Okay.     But you're in no way in

17      charge of my daughter or taking -- you're not

18      responsible for her compensation or anything like

19      that?

20                  MS. THOMPSON:       I am not, Your Honor.

21            I am working with her, I mean in my duty of, I

22      guess, disclosure, since we're discussing these

23      issues, but I am not her supervisor.

24                  THE COURT:      Okay.     I assumed that all of

25      you would be working on cases together.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
      1:17-cv-01201-SEM-EIL ##95-1
     1:17-cv-01201-SEM-EIL     84-1 Page
                                     Page84
                                          6 of
                                            of 9140
      Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages: 140   5
                                                                           (84 of 144)


 1            I've looked at the Rules of Ethics.               I do not

 2      believe that there is a conflict in my staying on

 3      this case.

 4            I did want to disclose also that I was recently

 5      at a dinner, the Innocence Project dinner, which

 6      recognized many of the exonerees.              And Mr. Lovelace

 7      was one of the exonerees.           He sat at a table not far

 8      from mine and he was on stage.

 9            I also should disclose that, quite frankly, a

10      number of lawyers have discussed the cases that have

11      been tried in this -- in Mr. Lovelace's situation.

12      Not at length, not in detail, but I wanted to

13      disclose that it was a case of interest in the

14      Central District of Illinois and with the lawyers

15      in -- in this region.          There was quite a bit of

16      publicity, obviously, in our newspapers with both of

17      those situations.

18            I will also say I've had many cases with the

19      City of Quincy and with the County of Adams over the

20      course of my career.          I should also disclose I've

21      had Mr. Hanson on quite a few cases during the

22      course of my career as well.             I don't believe I've

23      had Mr. DiCianni or Ms. Emery, but I do believe I've

24      had contact with the firm in the past.

25            So I wanted to disclose those issues.               I'm sure

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
      1:17-cv-01201-SEM-EIL ##95-1
     1:17-cv-01201-SEM-EIL     84-1 Page
                                     Page85
                                          7 of
                                            of 9140
      Case: 19-2342   Document: 1-1       Filed: 07/16/2019    Pages: 140   6
                                                                            (85 of 144)


 1      you'll want to discuss those issues with your

 2      clients and see what their position is; if this

 3      gives them pause or you wish to request a recusal.

 4                  MS. EMERY:      Your Honor, we appreciate that.

 5      We will discuss it within the next 48 hours with our

 6      client.     If you can schedule another conference for

 7      us to report back, or if you want us to do it in

 8      writing?

 9                  THE COURT:      Why don't you do it in writing.

10      Doesn't have to be anything lengthy.                  I would

11      appreciate it.

12            I also should disclose I will be having a

13      number of these hearings to disclose some similar

14      issues in other cases.          It's not just you,

15      Ms. Thompson, it's -- I have some other contacts

16      with other lawyers in another of the Loevy and Loevy

17      cases that I need to disclose as well.

18            As you know, practicing law in the Central

19      District of Illinois is very different than it is in

20      Chicago.     And we very frequently know the lawyers on

21      both sides.      In fact, my former colleague on the

22      Appellate Court, Bob Cook, use to work for the

23      Schmiedeskamp firm.         Use to share very interesting

24      stories about the firm.           As you knew he would.

25                  MR. HANSEN:       Hold on now.       That might be

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
      1:17-cv-01201-SEM-EIL ##95-1
     1:17-cv-01201-SEM-EIL     84-1 Page
                                     Page86
                                          8 of
                                            of 9140
      Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages: 140      7
                                                                              (86 of 144)


 1      grounds right there.

 2                  THE COURT:      All right.       So if in the next

 3      48 hours, if you would indicate whether that's a

 4      problem with anybody, I would appreciate it.                  And

 5      thank you for being so readily available on such

 6      short notice so I could disclose this.

 7            By the way, my daughter's first day of work was

 8      Monday of this last week, which is the reason this

 9      was set so hastily.         I also have to disclose that

10      today my new granddaughter is five weeks old.                  It's

11      not Lauren's, but her sister's.

12                  MR. HANSEN:       Wow, congratulations.

13                  THE COURT:      Unfortunately, that child is up

14      where you are near that beautiful statute.                 Is that

15      the Calder outside of your window?

16                  MS. EMERY:      Yes.

17                  THE COURT:      Beautiful conference room.

18            All right.      Court is adjourned in this matter.

19            (Court was adjourned in this matter.)

20

21

22

23

24

25


                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
      1:17-cv-01201-SEM-EIL ##95-1
     1:17-cv-01201-SEM-EIL     84-1 Page
                                     Page87
                                          9 of
                                            of 9140
      Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages: 140   8
                                                                           (87 of 144)


 1      I, KATHY J. SULLIVAN, CSR, RPR, CRR, Official Court

 2      Reporter, certify that the foregoing is a correct

 3      transcript from the record of proceedings in the

 4      above-entitled matter.

 5

 6

 7

 8

 9                            This transcript contains the

10                            digital signature of:

11

12                            Kathy J. Sullivan, CSR, RPR, CRR

13                            License #084-002768

14

15

16

17

18

19

20

21

22

23

24

25


                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
       1:17-cv-01201-SEM-EIL # 95-1 Page 88 of 140
        Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140   (88 of 144)


Lovelace; et al. v. City of Quincy; et al.
District Court No.: 17-cv-01201




                      PETITIONERS’ EXHIBIT G
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     85 Page
                                     Page189
                                           of of
                                              12140                                     E-FILED
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019 Friday,
                                                                 Pages:   140 2019 02:27:14
                                                                     07 June,         (89 of 144)
                                                                                                PM
                                                                  Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          CENTRAL DISTRICT OF ILLINOIS

 CURTIS LOVELACE,                                     )
 LOGAN LOVELACE, LINCOLN                              )
 LOVELACE, & CHRISTINE LOVELACE                       )
 on behalf of her minor son LARSON                    )       1:17-cv-01201-JES-JEH
 LOVELACE,                                            )
                                                      )
        Plaintiffs,                                   )
                                                      )
 v.                                                   )
                                                      )       JURY TRIAL DEMANDED
                                                      )
 DET. ADAM GIBSON, POLICE CHIEF                       )
                                                              Judge Myerscough
 ROBERT COPLEY, SGT. JOHN SUMMERS,                    )
 LT. DINA DREYER, DET. ANJANETTE                      )
 BISWELL, UNKNOWN QUINCY POLICE                       )       Mag. Judge Long
 OFFICERS, GARY FARHA, CORONER                        )
 JAMES KELLER, THE CITY OF QUINCY,                    )
 and COUNTY OF ADAMS                                  )
                                                      )
        Defendants.                                   )




                            PLAINTIFFS’ RESPONSE TO THE
                          DEFENDANTS’ MOTION FOR RECUSAL

       Now come Plaintiffs, Curtis Lovelace, Logan Lovelace, Lincoln Lovelace, & Christine

Lovelace on behalf of her minor son, Larson Lovelace, by and through their attorneys, LOEVY

& LOEVY, and hereby respond to the Defendants’ motion for recusal (Dckt. No. 83) as follows:

       1.      Defendants’ motion for recusal is, to say the least, a disappointment. Although

this Court is perfectly capable of assessing the motion’s legal insufficiency on its own, Plaintiffs

and their counsel want to leave no doubt as to the falsity of the baseless accusations leveled

against Plaintiffs’ counsel and, by extension, Plaintiffs, in Defendants’ filings, and therefore take

this opportunity to respond. The Defendants’ two offered bases for recusal that they categorize

as issues that would cause the public, a party, or counsel to question the Court’s impartiality
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     85 Page
                                      Page290
                                            of of
                                               12140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019                  Pages: 140              (90 of 144)


under 28 U.S.C. § 455(a), are (1) that the Court’s close family relation recently joined an

innocence project associated with the nearly 50-lawyer law firm that represents Plaintiff, even

though that family relation will have no contact or involvement with this case; and (2) that the

Court attended an organizational fundraiser for the University of Illinois at Springfield’s Illinois

Innocence Project while that relative worked for that organization. To get there, Defendants

imply that this hiring decision was a craven effort to influence the outcome of this case, and they

imply without explanation or support that there is something special about Plaintiffs’ counsel’s

legal work that creates an appearance of impropriety given the facts of this case.

       2.      Defendants’ filings prove the need for factual support for any motion for recusal,

since otherwise a party may slur a court and opposing parties with “conclusions, rumors, beliefs

and opinions” in an effort force disqualification where none is warranted. See, e.g., Hinman v.

Rogers, 831 F.2d 937, 939 (10th Cir. 1987) (citing Berger v. United States, 255 U.S. 22, 34

(1921) (construing predecessor statute)); In re Mason, 916 F.2d 384, 385-86 (7th Cir. 1990) (if

“trivial risks” were enough for disqualification then we “would have a system of preemptory

strikes and judge-shopping, which itself would imperil the perceived ability of the judicial

system to decide cases without regard to persons”); In re Maurice, 167 B.R. 114, 121 (Bankr.

N.D. Ill. 1994), as amended (Mar. 31, 1994), subsequently aff'd sub nom Matter of Maurice, 69

F.3d 830 (7th Cir. 1995) (“A judge is not disqualified under section 455 merely because a litigant

has transformed his fear of an adverse decision into a fear that the judge will not be impartial.”)

(internal citations omitted).

       3.      In this case, Defendants filed this motion for recusal knowing full well that this

Court initially rejected their motions to dismiss when she initially presided over this case years

ago. Perhaps they see this as an opportunity to engage in the judge-shopping that In re Mason




                                                  2
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     85 Page
                                      Page391
                                            of of
                                               12140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019                   Pages: 140            (91 of 144)


recognizes may be the true motivation of some of these types of motions. No matter their

motivation, Defendants’ motion lacks factual support. This Court should deny it.

                   Additional Background About the Exoneration Project’s
                             Hiring of Ms. Myerscough-Mueller

I.     The Exoneration Project’s Job Opening was Advertised, Interviewed For, and Filled
       Before Judge Myerscough Even Presided Over This Action

       4.      Defendants appear to be operating under some misunderstandings about the

Exoneration Project’s hiring of Lauren Myerscough-Mueller, the Court’s daughter, and how it

relates to the docket of this case, overtly suggesting in its pleading that there is something

nefarious about the timing of Ms. Myerscough-Mueller’s hire. (Dckt. No. 84 at 4.) Even a

cursory overview of the facts of her hire, which occurred while Judge Myerscough didn’t even

preside over this case and when Plaintiffs could have no expectation she would ever hear this

case again, shows that Ms. Myerscough-Mueller’s hiring has nothing to do with the management

of this case. The undersigned has submitted an affidavit, attached as Exhibit A, averring that all

the factual assertions in this motion are true.

       5.      This case was originally filed in 2017, and Judge Myerscough originally presided

over it. In November of 2018, the Central District re-assigned the case to Judge Bruce for

administrative reasons, the case remained with him until several weeks ago when, on the motion

of the Plaintiffs to recuse Judge Bruce, it returned to this Court.

       6.      The Exoneration Project is an entity affiliated with the Arthur Kane Center for

Clinical Legal Education at the University of Chicago Law School. It receives its funding from

Loevy & Loevy, and is staffed by lawyers who also work for Loevy & Loevy. The Exoneration

Project determined in late 2018 that its workload required it to add another attorney to its staff.

The Project officially posted the position on January 14, 2019, advertising a one-year position




                                                  3
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     85 Page
                                     Page492
                                           of of
                                              12140
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019                   Pages: 140            (92 of 144)


with an option to renew for an experienced Illinois post-conviction attorney. Post-conviction law

is a niche practice, and there are a limited number of attorneys with experience doing the

innocence-focused post-conviction work at which the Exoneration Project excels.

       7.      Ms. Myerscough-Mueller has been hired as a staff attorney. She does not work

with students and is not a clinical instructor, as Defendants mistakenly assert. (Dckt. No. 84 at

4.) She is one of a 10 attorneys, along with two paralegals, a project director, and a to-be-hired

social worker, who work with the project.

       8.      Ms. Myerscough-Mueller, an experienced post-conviction attorney who is well-

known (and well-respected) in the tight-knit Illinois post-conviction community, was one of nine

attorneys who the Exoneration Project interviewed for the position out of the dozens who

applied. She was interviewed mid-March, the Exoneration Project extended her an offer of

employment on April 3, 2019, and she promptly accepted, with a start date, as is typical in any

industry, delayed for a couple weeks to allow her to conclude her employment with the Illinois

Innocence Project.

       9.      Importantly, at the time Ms. Myerscough-Mueller accepted, Judge Bruce was

still presiding over this action, and had been since November of 2018. In fact, Plaintiffs did

not seek Judge Bruce’s recusal until April 15, 2019, when it became clear that because of Mr.

Lovelace’s own practice as an attorney and unrelated issues involving his clients and Judge

Bruce, he needed to seek Judge Bruce’s recusal. (Dckt. No. 77.) Judge Bruce recused himself

the very next day, on April 16, 2019. That same day, Chief Judge Darrow reassigned the matter

to Judge Myerscough.

       10.     At the time Ms. Myerscough-Mueller applied with the Exoneration Project,

neither Plaintiff, his counsel, nor anyone associated with this case would have had any reason to




                                                 4
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     85 Page
                                     Page593
                                           of of
                                              12140
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019                   Pages: 140         (93 of 144)


believe Judge Myerscough would ever have any connection to it again. Defendants’ uninformed

effort to smear Plaintiffs’ counsel, Ms. Myerscough-Mueller, and this Court by suggesting

Plaintiffs’ counsel would extend an offer of employment to someone in order to curry favor in a

case in which Judge Myerscough wasn’t even involved, or that this Court would be influenced

by such a hire, doesn’t pass the smell test – there isn’t even a whiff of impropriety in the

Exoneration Project choosing to hire an eminently qualified post-conviction attorney, much less

to make that decision when this matter was not before this Court.

II.    Ms. Myerscough-Mueller’s Employment Is Accompanied By Standard Ethical
       Screens

       11.     Since her hire, Ms. Myerscough-Mueller’s employment has been accompanied by

all standard ethical screens. She is completely screened from any involvement in cases in which

Judge Myerscough presides. Those screens have been conveyed to all members of the

Exoneration Project and Loevy & Loevy. She is precluded from accessing any files about the

cases, and discussions about those cases occur outside of her presence. Such screens are

routinely used to avoid the appearance of impropriety. See, e.g., Cromley v. Bd. of Educ. Of

Lockport Tp. High School Dist. 205, 17 F.3d 1059, 1065 (7th Cir. 1994) (internal citations

omitted) (“specific institutional mechanisms” like these screens “effectively insulate against any

flow of confidential material” between an “infected attorney” and other members of a firm).

       12.     It is true that in her work with the Exoneration Project she works with both Mr.

Loevy and Ms. Thompson, Mr. Lovelace’s counsel in this matter, on a few cases. She also

works with a number of other attorneys in the Project, as well as working on cases in which she

is the only assigned attorney.




                                                  5
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     85 Page
                                      Page694
                                            of of
                                               12140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019                   Pages: 140            (94 of 144)


III.   The University of Illinois at Springfield’s Annual Illinois Innocence Project
       Fundraiser is a Typical Community Event At Which Mr. Lovelace’s Case Was
       Given No Mention.

       13.     Prior to her employment with the Exoneration Project, Ms. Myerscough-Mueller

was employed by the Illinois Innocence Project, which works closely with the University of

Illinois at Springfield. That organization has an annual fundraiser held in Springfield every year.

This year it was held on March 30, 2019. As this Court disclosed, it was in attendance, as was a

large ballroom full of Illinois attorneys, and state and local elected and appointed officials, and

people associated with the Illinois Innocence Project and other Illinois-based post-conviction

projects. As it so happens, the undersigned counsel was in attendance in her role with the

Exoneration Project, and Plaintiff attended too.

       14.     As the undersigned counsel has averred, during the fundraiser, Plaintiff was

briefly introduced to the attendees during a part of the fundraiser where people who are

considered to be innocent “exonerees” are identified. This consisted of Plaintiff’s name being

read, a picture of him being shown on a screen, and him walking up to the stage. The crowd did

applaud for the 30 “exonerees” identified at the event, including Plaintiff. No specifics of his

case and no mention of his civil litigation were discussed at any point at the fundraiser.

       15.     Mr. Lovelace was not advertised as an attendee or honoree at this fundraiser. He

was never represented by the Illinois Innocence Project, and never presented any details of his

case to that organization.




                                                   6
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     85 Page
                                      Page795
                                            of of
                                               12140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019                   Pages: 140             (95 of 144)


                                            ARGUMENT

I.      The Employment of this Court’s Daughter by a Related Entity to Plaintiffs’ Counsel
        Is Not a Basis for Recusal

        16.      This Court should disqualify itself from any proceeding “in which h[er]

impartiality might reasonably be questioned” as well as any proceeding “where [s]he has a

personal bias or prejudice concerning a party.” 28 U.S.C. § 455 (a) and (b)(1).

        17.      However, “the disqualification of a judge for actual bias or prejudice is a serious

matter, and it should be required only when the bias or prejudice is proved by compelling

evidence.” United States v. Balistrieri, 779 F.2d 1191, 1202 (7th Cir. 1985), overruled by

Fowler v. Butts, 829 F.3d 788 (7th Cir. 2016); In re Mason, 916 F.2d at 385-86 (trivial risks

insufficient).

        18.      Lauren Myerscough-Mueller is not acting as a lawyer in this proceeding and in

fact has been completely screened by Plaintiffs’ counsel from any matters in front of Judge

Myerscough to prevent her from having any knowledge or involvement whatsoever in the

proceedings. See 28 U.S.C. § 455(b)(5). Numerous federal courts have held that a judge need

not recuse itself simply because the judge’s family member works at a firm that represents a

party before the court. See, e.g., Matter of Billedeaux, 972 F.2d 104, 106 (5th Cir. 1992) (no

recusal warranted where judge's husband was partner at firm that represented party, because any

interest was “so remote and speculative as to dispel any perception of impropriety”);

Nobelpharma AB v. Implant Innovations, Inc., 930 F. Supp. 1241, 1266-67 (N.D. Ill. 1996)

(collecting cases and holding that judge’s daughter was a non-equity partner at defendants’

counsel’s firm did not warrant recusal where daughter “performed no work on the case and did

not represent [party] in any legal matter”); Oriental Fin. Group, Inc. v. Fed. Ins. Co., 450 F.

Supp.2d 169, 171 (D. Puerto Rico 2006) (that judge’s father worked at firm that represented



                                                   7
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     85 Page
                                      Page896
                                            of of
                                               12140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019                    Pages: 140             (96 of 144)


plaintiff did not warrant recusal because “the undersigned’s father is in a position akin to that of

a son or daughter of the undersigned who would happen to work at [the firm] in a non-equity

position”).

       19.     Defendants nevertheless argue that there is a potential appearance of impropriety

by this connection under Section 455(a), and cite SCA Servs, Inc. v. Morgan, 557 F.2d 110 (7th

Cir. 1977). In that case, the Seventh Circuit determined that the district court could not hear a

case brought before it by a firm that the Court’s brother was a member (and not just a member,

but a senior partner whose name was in the title of the firm). Morgan itself cites the commentary

to Canon 3C of the judicial code, which provides that “The fact that a lawyer in a proceeding is

affiliated with a law firm with which a lawyer-relative of the judge is affiliated does not of itself

disqualify the judge.” Id at 114. As would make sense, the relationship alone was not enough in

Morgan for disqualification – in Morgan the district court apparently separately and without

notifying any party inquired of its brother about the nature of his brother’s involvement in the

case, suggesting an “impression of private consultation and appearance of partiality which does

not reassure a public already skeptical of lawyers and the legal system.” Id. at 116.

Additionally, the defendants included with their motion affidavits averring to the risk of the

general public believing there was impropriety in that particular case. Id. at 116 n. 19.

       20.     Far from presenting actual evidence that the relationship in this case presents a

risk of the appearance of impropriety (and in a situation where this Court did not confer with its

relative, but instead promptly identified for all parties the issue so it could be addressed in the

open), the Defendants attach no affidavits and no caselaw on point, and instead imply that the

Plaintiffs’ counsel’s hiring of the Court’s relative shows a bias. As explained above, no

reasonable person could conclude Plaintiffs’ counsel acted improperly in making a hiring




                                                  8
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     85 Page
                                      Page997
                                            of of
                                               12140
        Case: 19-2342   Document: 1-1       Filed: 07/16/2019                   Pages: 140              (97 of 144)


decision of the Court’s relative in that relative’s area of expertise, much less at a time this Court

was not even presiding over this case.

       21.     All the Defendants are left with in this particular case is the mere fact that the

Court’s child now works with Plaintiffs’ counsel. This is not enough to create the appearance of

impropriety. It is hardly uncommon for a judge to have relatives who practice law, and for those

relationships to occasionally manifest themselves, particularly in jurisdictions with few judges

and smaller legal communities, which the Central District of Illinois is.

       22.     Moreover, any suggestion of appearance of bias is undermined by the various

ways the Court in this case is connected to the other side as well. As the Court explained, she

has a close relationship with an attorney who used to work for the firm representing the County

Defendants in this case. The Court has had other cases involving the counsel for the Quincy

Defendants. Plaintiff Curtis Lovelace himself used to work for the firm now representing the

County against him, and that counsel’s knowledge of Plaintiff has probably assisted counsel in

defending the County. Attorneys in small legal markets know one another. Parties in legal

disputes have to navigate those relationships all the times, and our system trusts judges to be

impartial and put those relationships aside when ruling on cases. There is no reason in the

circumstances of this case to conclude that this Court will not be impartial.

       23.     And there is no reason to be overly cautious in this approach in this case, and to

adopt a “better safe than sorry” excuse for recusal, particularly where the case has already been

transferred twice for unrelated reasons. As courts have explained in the contest of recusal

because of social friendships between courts and attorneys, the legal community in certain

districts is “relatively small. A long-term recusal requirement for one judge and one major firm

can shift an unfair amount of work to other judges.” Olmstead v. CCA of Tennessee, LLC, 2008




                                                  9
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     85 Page
                                      Page10
                                           98ofof12
                                                  140
        Case: 19-2342   Document: 1-1        Filed: 07/16/2019                  Pages: 140             (98 of 144)


WL 5216018 (S.D. Ind. Dec. 11, 2008.) Plaintiffs’ counsel is the largest civil rights firm in the

Midwest and routinely litigates civil rights and prisoner’s rights cases in the Central District of

Illinois. The Defendants’ request for recusal here would effectively cut out this Court from

deciding those types of cases, putting an unnecessary burden on the Central District that is

unwarranted by 28 U.S.C. § 455.

II.     The Court’s Attendance at a University of Illinois at Springfield Fundraising Event
        Also Attended by a Plaintiff is Not a Basis for Recusal

        24.    Having nowhere else to go and grasping at straws, the Defendants point to the fact

that this Court attended a fundraiser earlier this year for its relative’s prior employer, and argue

that this attendance creates the appearance of a special bias in this case because Plaintiff was

present and because the work recognized at that fundraiser and the Court’s relative’s work is

supposedly the “same” as the contentions in this case.

        25.    The Court’s relative’s work is in post-conviction litigation, and in representing

people seeking new trials because they have been convicted of crimes of which they are

innocent. Plaintiffs and their counsel are unaware of any Section 1983 litigation involving the

Court’s relative, or the Illinois Innocence Project. The issues in this case are about what caused

Plaintiff to be arrested and charged with his wife’s murder, and not about the merits of his

acquittal.

        26.    The fundraiser the Court attended had nothing to do with Section 1983 litigation,

and in no way related to any specifics of Mr. Lovelace’s case. The specifics of Mr. Lovelace’s

experiences in being acquitted at a retrial were not discussed at this fundraiser, nor was Mr.

Lovelace recognized for anything other than being a person who, like dozens of other attendees,

prevailed in criminal proceedings. Defendants’ motion cites to no specifics about that

fundraiser, obviously could find no mention of Mr. Lovelace’s case on the Illinois Innocence



                                                 10
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     85 Page
                                     Page11
                                          99ofof12
                                                 140
       Case: 19-2342   Document: 1-1        Filed: 07/16/2019                  Pages: 140             (99 of 144)


Project’s website (Mr. Lovelace was not advertised as an attendee or honoree at this fundraiser,

he was never represented by this organization and, to the undersigned’s knowledge, has never

presented any details of his case to that organization), and cites no facts from which a reasonable

person could conclude that the Court’s attendance at a fundraiser was any endorsement of Mr.

Lovelace or really had anything to do with Mr. Lovelace at all. The obvious conclusion a

reasonable observer would draw is that the Court attended the fundraiser either because it

represented a larger gathering of the Springfield community or, more obviously, because the

Court’s relative worked at this organization and the fundraiser represented a recognition of that

relative’s work. None of those conclusions involves Mr. Lovelace.

       27.     The contention about the fundraiser really becomes an assertion, then, that if a

Court’s relative practices a certain kind of law then the Court should not be able to hear those

kinds of cases. The implication is that if a Court’s child practices products liability law and the

Court attends a fundraiser for its relative’s employer where, in very general terms, the topic of

limiting products liability recovery is discussed, the Court should be precluded from hearing any

products liability cases in the future. Again, nothing in Section 455 requires recusal in these

terms. The general public is perfectly capable of separating the policy view of a judge’s relative

or that relative’s employer from the court itself. See, e.g., National Abortion Federation v.

Center for Medical Progress, 257 F. Supp.3d 1084 (N.D. Cal. 2017) (citing cases across the

country and holding no recusal required in abortion case where judge’s wife made public

pronouncements taking a position on abortion, because even a spouse’s views do not necessarily

reflect the views of the other spouse). The Court’s attendance at this fundraiser, while

undoubtedly serving as an endorsement of the Court’s personal relationship with its relative,




                                                 11
        1:17-cv-01201-SEM-EIL ##95-1
       1:17-cv-01201-SEM-EIL     85 Page
                                      Page12 of of
                                           100   12140
        Case: 19-2342   Document: 1-1        Filed: 07/16/2019                    Pages: 140      (100 of 144)


creates no risk that anyone would see the Court as personally endorsing Plaintiffs or the merits of

this litigation.

                                              Conclusion

        28.        This Court can and should assess the merits of Defendants’ motion for itself, and

it can assess its own risk of bias and the absence of risk in this case of the general public viewing

this case with suspicion because the Court is presiding over it. Defendants’ submission does not

provide any rationale for why recusal is necessary or appropriate under the circumstances. This

Court previously made substantive rulings in this case in denying Defendants’ motions to

dismiss, this case now has a trial date in the fall, and it should be allowed to proceed unimpeded

on the path it is on now. This case should remain with this Court.

        WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request that this Court

deny Defendants’ motion.

                                                        Respectfully submitted,


                                                        /s/ Tara Thompson
                                                        One of Plaintiffs’ Attorneys
                                                        Jon Loevy
                                                        Tara Thompson
                                                        LOEVY & LOEVY
                                                        311 N. Aberdeen, 3rd Floor
                                                        Chicago, IL 60607
                                                        (312) 243-5900
                                                        COUNSEL FOR PLAINTIFFS

                                    CERTIFICATE OF SERVICE


        I, Tara Thompson, an attorney, hereby certify that on June 7, 2019, I filed the foregoing
via the Court’s CM/ECF system and thereby served a copy on all counsel of record.

                                                                /s/ Tara Thompson




                                                   12
       1:17-cv-01201-SEM-EIL ##95-1
      1:17-cv-01201-SEM-EIL     85-1 Page
                                      Page101
                                           1 ofof1140                                   E-FILED
       Case: 19-2342   Document: 1-1       Filed: 07/16/2019 Friday,
                                                                 Pages:   140 2019 (101
                                                                     07 June,             of 144)
                                                                                      02:27:14  PM
                                                                  Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          CENTRAL DISTRICT OF ILLINOIS

 CURTIS LOVELACE,                                     )
 LOGAN LOVELACE, LINCOLN                              )
 LOVELACE, & CHRISTINE LOVELACE                       )
 on behalf of her minor son LARSON                    )       1:17-cv-01201-JES-JEH
 LOVELACE,                                            )
                                                      )
         Plaintiffs,                                  )
                                                      )
 v.                                                   )
                                                      )       JURY TRIAL DEMANDED
                                                      )
 DET. ADAM GIBSON, POLICE CHIEF                       )
                                                              Judge Myerscough
 ROBERT COPLEY, SGT. JOHN SUMMERS,                    )
 LT. DINA DREYER, DET. ANJANETTE                      )
 BISWELL, UNKNOWN QUINCY POLICE                       )       Mag. Judge Long
 OFFICERS, GARY FARHA, CORONER                        )
 JAMES KELLER, THE CITY OF QUINCY,                    )
 and COUNTY OF ADAMS                                  )
                                                      )
         Defendants.                                  )



                           DECLARATION OF TARA THOMPSON

        Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

        1.      I am an attorney at Loevy & Loevy and the Exoneration Project.

      2.     I have reviewed the attached filing entitled “Plaintiffs’ Response to the
Defendants’ Motion for Recusal.”

        3.      To the best of my knowledge and belief, the facts contained therein are true and
correct.

        I declare under penalty of perjury that the foregoing is true and correct.




        Executed on    June 7, 2019                   ____                                ____




                                                                              ([KLELW$
      1:17-cv-01201-SEM-EIL # 95-1 Page 102 of 140
       Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140   (102 of 144)


Lovelace; et al. v. City of Quincy; et al.
District Court No.: 17-cv-01201




                      PETITIONERS’ EXHIBIT H
       1:17-cv-01201-SEM-EIL # #95-1
     1:17-cv-01201-SEM-EIL       87 Page
                                     Page 1103
                                            of 5of 140                                  E-FILED
      Case: 19-2342    Document: 1-1        Filed: 07/16/2019    Pages:
                                                            Tuesday,      1402019 (103
                                                                     11 June,             of 144)
                                                                                     11:42:43   AM
                                                                  Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS

Curtis Lovelace, Logan Lovelace, Lincoln
Lovelace & Christine Lovelace on behalf of her
minor son Larson Lovelace,

                     Plaintiffs,
       v.                                        Case No. 17 CV 01201

Det. Adam Gibson, Police Chief Robert Copley, The Honorable Judge Sue E. Myerscough
Sgt. John Summers, Lt. Dina Dreyer,
Det. Anjanette Biswell, Unknown Quincy        Magistrate
Police Officers, Gary Farha, Coroner James    Hon. Judge Eric J. Long
Keller,
The City of Quincy, and County of Adams,


                     Defendants.

                                       EXHIBIT A
        1:17-cv-01201-SEM-EIL # #95-1
      1:17-cv-01201-SEM-EIL       87 Page
                                      Page 2104
                                             of 5of 140
       Case: 19-2342    Document: 1-1        Filed: 07/16/2019               Pages: 140         (104 of 144)


                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS

Curtis Lovelace, Logan Lovelace, Lincoln
Lovelace & Christine Lovelace on behalf of her
minor son Larson Lovelace,

                       Plaintiffs,
       v.                                            Case No. 17 CV 01201

Det. Adam Gibson, Police Chief Robert Copley,        The Honorable Judge Sue E. Myerscough
Sgt. John Summers, Lt. Dina Dreyer,
Det. Anjanette Biswell, Unknown Quincy Police        Magistrate
Officers, Gary Farha, Coroner James Keller,          Hon. Judge Thomas Schanzle-Haskins
The City of Quincy, and County of Adams,


                       Defendants.

            JOINT REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANTS’
                           MOTION FOR RECUSAL

       NOW COME Det. Adam Gibson, Police Chief Robert Copley, Sgt. John Summers, Lt.

Dina Dreyer, Det. Anjanette Biswell, and the City of Quincy (hereinafter “the Quincy

Defendantsµ by and through their attorneys, Ancel Glink, P.C., and Gary Farha, James Keller,

and the County of Adams (hereinafter “the Adams County Defendants”), by and through their

attorneys, Schmiedeskamp, Robertson, Neu & Mitchel LLP, and for their Joint Motion for Leave

to File Reply Instanter, state as follows:

       1.      Plaintiffs’ miss, or choose to ignore, the basis for Defendants’ Motion for

Recusal. The background of the hiring of this Court’s daughter by the Exoneration Project is

irrelevant. The fact that The Exoneration Project “receives its funding from Loevy & Loevy”

(Plaintiffs’ counsel in this case), and “is staffed by lawyers who also work for Loevy & Loevy”

is very relevant. (Plaintiffs’ Response, par. 6). Ms. Myerscough-Mueller is now one of only ten

(10) attorneys who work with the project, and Plaintiff’s attorneys in this case are another two of


                                                 1
        1:17-cv-01201-SEM-EIL # #95-1
      1:17-cv-01201-SEM-EIL       87 Page
                                      Page 3105
                                             of 5of 140
       Case: 19-2342    Document: 1-1        Filed: 07/16/2019                 Pages: 140         (105 of 144)


those attorneys who work with The Exoneration Project. Despite Plaintiffs’ contentions that Ms.

Myerscough-Mueller has been “walled off” from this case, the small staffing of The Exoneration

Project, its ties to this case, as well as the familial relationship between Ms. Myerscough-Mueller

and this Court, all lends itself to a question of whether impartiality can, especially inadvertently,

be compromised.

       2.      Plaintiffs’ go so far as to accuse Defendants as perhaps seeing this “an as

opportunity to engage in judge-shopping …”. (Pl’s Response, par. 3). Plaintiffs’ spend time

arguing this Court had the case years ago and made some rulings, did not have it when her

daughter was hired, and that somehow this means that due to the recusal sought by the

Defendants now, it is an effort to smear someone’s name or judge shop. Ironic, coming from the

same side that filed a motion to recuse Judge Bruce (who by the way recused himself

immediately with no briefing of the issue taking place). And yet they vehemently oppose

Defendants’ Motion for Recusal without ever once addressing the key issue. As succinctly

stated by Judge Joe Billy McDade in J.L. Houston v. Kallis, 2018 WL 2724049, “under §455(a),

all a party has to show is that a judge’s impartiality might by questioned by a reasonable, well-

informed observer.” See United States v. Hatcher, 150 F.3d 631, 637 (7th Cir. 1998).” It was

Judge McDade’s emphasis on the word “might” indicating that a judge’s ability to be impartial

need not be shown, but that it might even be questioned.

       3.      The test for appearance of partiality is whether an objective, disinterested

observer fully informed of the reasons that recusal was sought would entertain a significant

doubt that justice would be done in the case. Pepsico, Inc. v. McMillen, 764 F.2d 458, 460 (7th

Cir. 1985). The Seventh Circuit realizes that there is inherent difficulty in applying this standard




                                                 2
        1:17-cv-01201-SEM-EIL # #95-1
      1:17-cv-01201-SEM-EIL       87 Page
                                      Page 4106
                                             of 5of 140
       Case: 19-2342    Document: 1-1        Filed: 07/16/2019                   Pages: 140         (106 of 144)


as a judge is “both its interpreter and its object.” SCA Servs. v. Morgan, 557 F.2d 110, 116 (7th

Cir. 1977).

         4.    As Judge McDade stated in J.L. Houston, supra, recusal of a judge under §455(a)

is broader than just the situations outlined in §455(b) because “affiliations that pose risks similar

to those identified in §455(b) may call for disqualification under §455(a).” Hatcher, supra, at

637, citing In re Nat’l Union Fire Ins. Co., 839 F.2d 1226, 1229 (7th Cir., 1988). Where the

appearance of impartiality is compromised, recusal is necessary – even if it is only through an

affiliation. Otherwise, “drawing all inferences favorable to the honesty and care of the judge

whose conduct has been questioned could collapse the appearance of impropriety standard under

§455(a) into a demand for proof of actual impropriety.” In re Mason, 916 F.2d 284, 286 (7th Cir.

1990).

         5.    Here, there is no doubt that this Court should be proud of her daughter’s new

employment with the Exoneration Project, and support her to be successful in that venture.

However, working with the two attorneys who are members of the firm (including the founding

member) which funds the project, and staffs, it hits too close to home to get past the request of

the Defendants themselves, through their attorneys, for this Court to recuse itself.            Those

Defendants, having been made fully aware of the situation, and understanding that this Court is a

fine presiding judge in other matters, still entertain a significant doubt that justice can objectively

be done in this case.

         6.    Accordingly, each of the Defendants individually, and all of them collectively,

again request that this Court grant their Motion Seeking Recusal.




                                                  3
       1:17-cv-01201-SEM-EIL # #95-1
     1:17-cv-01201-SEM-EIL       87 Page
                                     Page 5107
                                            of 5of 140
      Case: 19-2342    Document: 1-1        Filed: 07/16/2019       Pages: 140         (107 of 144)


                                       Respectfully submitted,

                                       /s/ Ellen K. Emery
                                      ELLEN K. EMERY / ARDC# 6183693
                                      One of the attorneys for Defendants
                                      Adam Gibson, Robert Copley, John Summers,
                                      Dina Dreyer, Anjanette Biswell and
                                      the City of Quincy


Thomas G. DiCianni (ARDC #3127041)
Ellen K. Emery (ARDC # 6183693)
Justin DeLuca (ARDC #6308867)
Attorneys for Quincy Defendants
312 782-7606/Fax: 312 782-0943
tdicianni@ancelglink.com
eemery@ancelglink.com
jdeluca@ancelglink.com

                                       /s/James A. Hansen
                                       JAMES A. HANSEN / ARDC# 6244534
                                       One of the attorneys for Defendants
                                       Gary Farha, James Keller, and County of Adams



James A. Hansen (ARDC #6244534)
Daniel M. McCleery (ARDC #6321087)
Schmiedeskamp, Robertson, Neu & Mitchell LLP
Attorneys for Adams County Defendants
525 Jersey
Quincy, IL 62301
217 223-3030/Fax: 217 223-1005
jhansen@srnm.com
dmccleery@srnm.com




                                          4
      1:17-cv-01201-SEM-EIL # 95-1 Page 108 of 140
       Case: 19-2342   Document: 1-1     Filed: 07/16/2019   Pages: 140   (108 of 144)


Lovelace; et al. v. City of Quincy; et al.
District Court No.: 17-cv-01201




                       PETITIONERS’ EXHIBIT I
     1:17-cv-01201-SEM-EIL ##95-1
    1:17-cv-01201-SEM-EIL     94 Page
                                   Page1109
                                         of 10
                                             of 140                                 E-FILED
     Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages:
                                                       Wednesday,     140 2019 (109
                                                                  10 July,            of 144)
                                                                                  04:07:49  PM
                                                              Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION


CURTIS LOVELACE, LOGAN      )
LOVELACE, LINCOLN LOVELACE, )
and CHRISTINA LOVELACE, on  )
behalf of her minor son, LARSON
                            )
LOVELACE,                   )
                            )
    Plaintiffs,             )
                            )
    v.                      )                      No. 17-cv-1201
                            )
ADAM GIBSON, ROBERT COPLEY, )
JOHN SUMMERS, DINA DREYER, )
ANJANETTE BISWELL, UNKNOWN )
QUINCY POLICE OFFICERS,     )
GARY FARHA, JAMES KELLER,   )
THE CITY OF QUINCY, and     )
THE COUNTY OF ADAMS,        )
                            )
    Defendants.             )


                                       ORDER

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Adams County and City

of Quincy Defendants’ Joint Motion Seeking Recusal (d/e 83).

Upon review of the Motion, Plaintiffs’ response, and the relevant

law, the Motion is DENIED.



                                 Page 1 of 10
     1:17-cv-01201-SEM-EIL ##95-1
    1:17-cv-01201-SEM-EIL     94 Page
                                   Page2110
                                         of 10
                                             of 140
     Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages: 140   (110 of 144)


                            I. BACKGROUND

      On May 13, 2019, this Court held a Video Status Conference

at which the Court disclosed that her daughter—who had been

employed by the Illinois Innocence Project at the University of

Illinois—was recently hired by the Exoneration Project at the

University of Chicago. The Court disclosed that she looked at the

Exoneration Project’s website and noted that one of Plaintiffs’

attorneys, Tara Elizabeth Thompson of Loevy & Loevy, was listed

on the Exoneration Project’s website. At the hearing, Ms.

Thompson advised the Court that Loevy & Loevy donates a

substantial amount of her time to the Exoneration Project, that she

works with the Court’s daughter at the Exoneration Project, but

that she does not supervise the Court’s daughter.

      The Court also disclosed that she was recently at the Illinois

Innocence Project dinner, which recognized many exonerees,

including Plaintiff Curtis Lovelace. The Court disclosed that the

case generated a fair amount of publicity. A number of lawyers

have discussed Mr. Lovelace’s situation—not in detail—but that

the case was one of interest with the lawyers in the Central District

of Illinois.
                               Page 2 of 10
     1:17-cv-01201-SEM-EIL ##95-1
    1:17-cv-01201-SEM-EIL     94 Page
                                   Page3111
                                         of 10
                                             of 140
     Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages: 140   (111 of 144)


     The Court disclosed that she had many cases with the City of

Quincy and the County of Adams. James A. Hanson, counsel for

Defendants Gary Farha, James Keller, and the County of Adams

have been on quite a few cases before the Court during the Court’s

career.

     On June 3, 2019, Defendants filed a Joint Motion Seeking

Recusal. Defendants request, pursuant to 28 U.S.C. § 455(a), that

the undersigned judge recuse herself from further participation in

this case because (1) her daughter was recently hired by the

Exoneration Project, which Defendants claim is run, in part, by

Plaintiffs’ counsel and (2) she attended, honored, and celebrated

Plaintiff Curtis Lovelace’s “exoneration” at the Illinois Innocence

Project’s Defenders of the Innocent dinner held in Springfield,

Illinois on March 30, 2019. Defs.’ Mem. at 2 (d/e 84). Defendants

assert that the small staffing at the Exoneration Project as well as

the familial relationship between the Court and her daughter “all

lends itself to a question of whether impartiality can, especially

inadvertently, be compromised.” Defs.’ Reply at 2 (d/e 87).

     Plaintiffs oppose the motion. Plaintiffs respond that the

Exoneration Project is an entity affiliated with the Arthur Kane
                               Page 3 of 10
     1:17-cv-01201-SEM-EIL ##95-1
    1:17-cv-01201-SEM-EIL     94 Page
                                   Page4112
                                         of 10
                                             of 140
     Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages: 140   (112 of 144)


Center for Clinical Legal Education at the University of Chicago

Law School. The Exoneration Project receives its funding from

Loevy & Loevy and is staffed by lawyers who also work for Loevy &

Loevy. Loevy & Loevy has nearly 50 attorneys, some of whose time

is donated to the Exoneration Project.

     The Exoneration Project hired the Court’s daughter as a staff

attorney. She does not work with students and is not a clinical

instructor. She is one of 10 attorneys who work with the

Exoneration Project. In her work with the Exoneration Project, the

Court’s daughter works with Mr. Loevy and Ms. Thompson,

Plaintiffs’ counsel in this matter, on a few cases. The Court’s

daughter is not acting as a lawyer in this proceeding. The Court’s

daughter is completely screened from involvement in any cases in

which the Court presides. Loevy & Loevy has disclosed in other

cases that the Court’s daughter does not work on Loevy & Loevy

cases.

                         II. LEGAL STANDARD

     Pursuant to 28 U.S.C. § 455(a), “[a]ny justice, judge, or

magistrate judge of the United States shall disqualify himself in

any proceeding in which his impartiality might reasonably be
                               Page 4 of 10
     1:17-cv-01201-SEM-EIL ##95-1
    1:17-cv-01201-SEM-EIL     94 Page
                                   Page5113
                                         of 10
                                             of 140
     Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages: 140   (113 of 144)


questioned.” The purpose of § 455(a) is to “promote public

confidence in the integrity of the judicial process.” Liljeberg v.

Health Servs. Acquisition Corp., 486 U.S. 847, 860 (1988).

     The test for recusal under § 455(a) asks whether “an

objective, disinterested observer fully informed of the reasons that

recusal was sought would entertain a significant doubt that justice

would be done in the case.” United States v. Herrera-Valdez, 826

F.3d 912, 917 (7th Cir. 2016). The inquiry is an objective one.

Matter of Hatcher, 150 F.3d 631, 637 (7th Cir. 1998). Section 455

is self-executing, meaning a judge must recuse sua sponte when

the facts warrant recusal. See Taylor v. O'Grady, 888 F.2d 1189,

1200 (7th Cir.1989).

                              III. ANALYSIS

     The Court finds that recusal is not warranted here.

     As noted above, the test for recusal under § 455(a) is an

objective one that asks whether “an objective, disinterested

observer fully informed of the reasons that recusal was sought

would entertain a significant doubt that justice would be done in

the case.” Herrera-Valdez, 826 F.3d at 917. Because the test is an

objective one, the focus is on how things appear to a “well-
                               Page 5 of 10
     1:17-cv-01201-SEM-EIL ##95-1
    1:17-cv-01201-SEM-EIL     94 Page
                                   Page6114
                                         of 10
                                             of 140
     Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages: 140   (114 of 144)


informed, thoughtful observer,” not a “hypersensitive or unduly

suspicious person.” In re Mason, 916 F.2d 384, 385-86 (7th Cir.

1990) (noting that “[a] reasonable observer is unconcerned about

trivial risks”).

      The Court’s impartiality cannot be reasonably questioned

here. The Court’s daughter is employed by the Exoneration

Project, an entity separate from Loevy & Loevy—even if funded by

Loevy & Loevy. While many of the Exoneration Project’s attorneys

work for Loevy & Loevy, the Court’s daughter does not. The

Court’s daughter is not involved in this case and is, in fact,

screened from involvement in cases in which the Court presides.

The Court’s daughter does not have a financial or other interest in

this case that would be affected by the outcome of this case.

Under these circumstances, no objective, disinterested observer

would entertain a significant doubt that justice would be done in

this case. See, e.g., Microsoft Corp. v. United States, 530 U.S.

1301(2000) (Rehnquist, C.J., respecting recusal) (declining to

recuse where the Chief Justice’s son was a partner in the firm

appearing before the Court and who represented Microsoft in other

matters); Leisure Pass North Am., LLC v. Leisure Pass Group, Ltd.,
                               Page 6 of 10
     1:17-cv-01201-SEM-EIL ##95-1
    1:17-cv-01201-SEM-EIL     94 Page
                                   Page7115
                                         of 10
                                             of 140
     Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages: 140   (115 of 144)


No. 2:12-cv-03375, 2014 WL 12755001, at *2 (D. N.J. Feb. 20,

2014) (finding impartiality could not reasonably be questioned

where the judge’s son-in-law was an associate with the firm

representing the defendant because the firm was large, all of the

attorneys working on the case were located in a different office

than the son-in-law, the son-in-law never worked on any matter

involving the defendant or with any of the attorneys who worked

for the defendant, and the son-in-law’s compensation was not

contingent upon the firm’s work for the defendant).

     The case cited by Defendants is distinguishable. In SCA

Servs., Inc. v. Morgan, 557 F.2d 110 (7th Cir. 1977), the Seventh

Circuit found, based on the circumstances of that case, that the

judge’s impartiality might reasonably be questioned. Those

circumstances included that the judge’s brother was a senior

partner in the firm appearing before the judge, the brother could

have a substantial financial interest in the underlying litigation,

the judge had a close relationship with his brother, and the judge

made a confidential inquiry to determine the capacity in which his

brother was involved in the case. Id. 115-116 (noting that the

“judge’s inquiry creates an impression of private consultation and
                               Page 7 of 10
     1:17-cv-01201-SEM-EIL ##95-1
    1:17-cv-01201-SEM-EIL     94 Page
                                   Page8116
                                         of 10
                                             of 140
     Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages: 140   (116 of 144)


appearance of partiality which does not reassure a public already

skeptical of lawyers and the legal system”).

     In contrast here, the Court’s daughter is not participating in

this case, is not a partner or even an associate in the Loevy &

Loevy firm, and she does not stand to benefit financially or

otherwise from the result of this case. Any suggestion that the

outcome of this case may affect Loevy & Loevy’s funding of the

Exoneration Project is simply too tenuous to find that the Court’s

impartiality would be reasonably questioned. In addition, the

Court did not make any confidential inquiry to determine her

daughter’s involvement in the case, instead only looking at the

public Exoneration Project website and then holding a hearing at

which further information was provided by counsel for Plaintiffs.

     Defendants also argue that the Court’s attendance at

the Illinois Innocence Project’s annual Defenders of the

Innocent dinner warrants recusal. Defendants assert that

the Court’s support and participation of such an event would

cause an objective person to reasonably question her

impartiality, especially when Curtis Lovelace was an honored



                               Page 8 of 10
     1:17-cv-01201-SEM-EIL ##95-1
    1:17-cv-01201-SEM-EIL     94 Page
                                   Page9117
                                         of 10
                                             of 140
     Case: 19-2342   Document: 1-1       Filed: 07/16/2019   Pages: 140   (117 of 144)


exoneree and the Court’s daughter works for the Exoneration

Project.

     The Court disagrees. The event had nothing to do with

litigation under 42 U.S.C. § 1983 and did not address Curtis

Lovelace’s criminal or civil case. The extent of the attention to the

Curtis Lovelace case was that Curtis Lovelace, among others, was

recognized at the event and called up to the stage. To the Court’s

knowledge, Curtis Lovelace was not advertised as an honoree of

the event and was not represented by the Innocence Project. No

discussion occurred regarding the facts of Curtis Lovelace’s

criminal prosecution or this case. Under these circumstances, the

Court does not find that the Court’s impartiality might reasonably

be questioned. See, e.g., In re Aguinda, 241 F.3d 194, 205 (2d Cir.

2001) (finding a reasonable person would not doubt the judge’s

impartiality in the case where the judge attended an expense-paid

seminar, the defendant provided minor general funding to an

organization that sponsored the seminar, and the seminar

presented an “unbalanced” view on general environmental policy

issues; the presentation did not relate to legal issues material to

the disposition of a claim or defense in the action and the funding
                               Page 9 of 10
     1:17-cv-01201-SEM-EIL ##95-1
    1:17-cv-01201-SEM-EIL     94 Page
                                   Page10 of of
                                        118   10140
     Case: 19-2342   Document: 1-1        Filed: 07/16/2019   Pages: 140   (118 of 144)


was too minor to appear to a reasonable person to have an

influence on the judge).

                            IV. CONCLUSION

     For the reasons stated, the Joint Motion Seeking Recusal (d/e

83) is DENIED.

ENTERED: July 10, 2019

FOR THE COURT:
                                s/Sue E. Myerscough
                              SUE E. MYERSCOUGH
                              UNITED STATES DISTRICT JUDGE




                               Page 10 of 10
      1:17-cv-01201-SEM-EIL # 95-1 Page 119 of 140
       Case: 19-2342   Document: 1-1     Filed: 07/16/2019                   Pages: 140           (119 of 144)


                               CERTIFICATE OF SERVICE
      Certificate of Service When All Case Participants Are CM/ECF Participants

I hereby certify that on ___________________, I electronically filed the foregoing with the
Clerk of the Court for the United States Court of Appeals for the Seventh Circuit by using
the CM/ECF system. I certify that all participants in the case are registered CM/ECF users
and that service will be accomplished by the CM/ECF system.


                                                      s/__________________________________




                               CERTIFICATE OF SERVICE
   Certificate of Service When Not All Case Participants Are CM/ECF Participants
                           July 16, 2019
I hereby certify that on ___________________, I electronically filed the foregoing with the
Clerk of the Court for the United States Court of Appeals for the Seventh Circuit by using
the CM/ECF system.

Participants in the case who are registered CM/ECF users will be served by the CM/ECF
system.

I further certify that some of the participants in the case are not CM/ECF users. I have
mailed the foregoing document by First-Class Mail, postage prepaid, or have dispatched it
to a third-party commercial carrier for delivery within 3 calendar days, to the following
non-CM/ECF participants:

 counsel / party:                                address:
 Jonathan Loevy                                  jon@loevy.com
 _____________________________________           _____________________________________
 Tara Thompson                                   tara@loevy.com
 _____________________________________           _____________________________________
 James L. Palmer                                 jpalmer@slpsd.com
 _____________________________________           _____________________________________
 Daniel McCleery                                 dmccleery@srnm.com
 _____________________________________           _____________________________________
 James Hansen                                    jhansen@srnm.com
 _____________________________________           _____________________________________
 Judge Sue E. Myerscough                         319 U.S. Courthouse, 600 E. Monroe Street, Springfield, IL 62701
 _____________________________________           _____________________________________

 _____________________________________           _____________________________________

 _____________________________________           _____________________________________



                                                     Ellen K. Emery
                                                 s/__________________________________
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'       KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                      1:17-cv-01201-SEM-EIL # 95-1 Page 120 of 140
                       Case: 19-2342   Document: 1-1     Filed: 07/16/2019  Pages: 140  (120 of 144)
                                                                  5()(558/(&21)(5(1&(+(/'

                                           86'LVWULFW&RXUW
                                 &(175$/',675,&72),//,12,6 3HRULD
                             &,9,/'2&.(7)25&$6(FY6(0(,/


          /RYHODFHHWDOY*LEVRQHWDO                              'DWH)LOHG
          $VVLJQHGWR-XGJH6XH(0\HUVFRXJK                        -XU\'HPDQG%RWK
          5HIHUUHGWR0DJLVWUDWH-XGJH(ULF,/RQJ                  1DWXUHRI6XLW&LYLO5LJKWV2WKHU
          &DXVH&LYLO5LJKWV$FW                             -XULVGLFWLRQ)HGHUDO4XHVWLRQ
          3ODLQWLII
          &XUWLV/RYHODFH                              UHSUHVHQWHGE\ 7DUD(OL]DEHWK7KRPSVRQ
                                                                      /2(9< /2(9<
                                                                      UG)ORRU
                                                                      1RUWK$EHUGHHQ6W
                                                                      &KLFDJR,/
                                                                      
                                                                      )D[
                                                                      (PDLOWDUD#ORHY\FRP
                                                                      ATTORNEY TO BE NOTICED

                                                                      -RQDWKDQ,/RHY\
                                                                      /2(9< /2(9<
                                                                      UG)ORRU
                                                                      1RUWK$EHUGHHQ6W
                                                                      &KLFDJR,/
                                                                      
                                                                      )D[
                                                                      (PDLOMRQ#ORHY\FRP
                                                                      ATTORNEY TO BE NOTICED

          3ODLQWLII
          /RJDQ/RYHODFH                               UHSUHVHQWHGE\ 7DUD(OL]DEHWK7KRPSVRQ
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      -RQDWKDQ,/RHY\
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

          3ODLQWLII
          /LQFROQ/RYHODFH                             UHSUHVHQWHGE\ 7DUD(OL]DEHWK7KRPSVRQ
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      -RQDWKDQ,/RHY\
                                                                       6HHDERYHIRUDGGUHVV



RI                                                                                                     $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'       KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                      1:17-cv-01201-SEM-EIL # 95-1 Page 121 of 140
                       Case: 19-2342   Document: 1-1     Filed: 07/16/2019 Pages: 140                        (121 of 144)
                                                                ATTORNEY TO BE NOTICED

          3ODLQWLII
          &KULVWLQH/RYHODFH                          UHSUHVHQWHGE\ 7DUD(OL]DEHWK7KRPSVRQ
          on behalf of her minor son, Larson                          6HHDERYHIRUDGGUHVV
          Lovelace                                                   ATTORNEY TO BE NOTICED

                                                                      -RQDWKDQ,/RHY\
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED


          9
          'HIHQGDQW
          $GDP*LEVRQ                                 UHSUHVHQWHGE\ (OL]DEHWK.DWKOHHQ%DUWRQ
          Detective                                                  $1&(/*/,1.',$021'%86+
                                                                     ',&,$11, .5$)7+()(53&
                                                                     6XLWH
                                                                     6'HDUERUQ6W
                                                                     &KLFDJR,/
                                                                     
                                                                     )D[
                                                                     (PDLOHOL]DEHWKEDUWRQ#KHSOHUEURRPFRP
                                                                     TERMINATED: 10/27/2017
                                                                     ATTORNEY TO BE NOTICED

                                                                      (OOHQ.(PHU\
                                                                      $1&(/*/,1.',$021'%86+
                                                                      ',&,$11, .5$)7+()(53&
                                                                      6XLWH
                                                                      6'HDUERUQ6W
                                                                      &KLFDJR,/
                                                                      
                                                                      )D[
                                                                      (PDLOHHPHU\#DQFHOJOLQNFRP
                                                                      ATTORNEY TO BE NOTICED

                                                                      -DPHV/3DOPHU
                                                                      6&+2/=/2263$/0(56,(%(56
                                                                      '8(67(5+$86
                                                                      9HUPRQW6WUHHW
                                                                      4XLQF\,/
                                                                      
                                                                      )D[
                                                                      (PDLOMSDOPHU#VOSVGFRP
                                                                      ATTORNEY TO BE NOTICED

                                                                      -XVWLQ'H/XFD
                                                                      $1&(/*/,1.',$021'%86+
                                                                      ',&,$11, .5$)7+()(53&


RI                                                                                                     $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'       KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                      1:17-cv-01201-SEM-EIL # 95-1 Page 122 of 140
                       Case: 19-2342   Document: 1-1     Filed: 07/16/2019     Pages: 140     (122 of 144)
                                                                6XLWH
                                                                6'HDUERUQ6W
                                                                &KLFDJR,/
                                                                
                                                                )D[
                                                                (PDLOMGHOXFD#DQFHOJOLQNFRP
                                                                ATTORNEY TO BE NOTICED

                                                                      /XF\%%HGQDUHN
                                                                      2*/(75(('($.,161$6+602$.
                                                                        67(:$573&
                                                                      6XLWH
                                                                      0RQXPHQW&LUFOH
                                                                      ,QGLDQDSROLV,1
                                                                      
                                                                      )D[
                                                                      (PDLOOXF\EHGQDUHN#RJOHWUHHFRP
                                                                      TERMINATED: 07/05/2018
                                                                      ATTORNEY TO BE NOTICED

                                                                      7KRPDV*'L&LDQQL
                                                                      $1&(/*/,1.',$021'%86+
                                                                      ',&,$11, .5$)7+()(53&
                                                                      6XLWH
                                                                      6'HDUERUQ6W
                                                                      &KLFDJR,/
                                                                      
                                                                      )D[
                                                                      (PDLOWGLFLDQQL#DQFHOJOLQNFRP
                                                                      ATTORNEY TO BE NOTICED

                                                                      :LOOLDP60HFNHV
                                                                      6&+2/=/2263$/0(56,(%(56
                                                                      '8(67(5+$86
                                                                      9HUPRQW6WUHHW
                                                                      4XLQF\,/
                                                                      
                                                                      )D[
                                                                      (PDLOZPHFNHV#VOSVGFRP
                                                                      TERMINATED: 10/29/2018
                                                                      ATTORNEY TO BE NOTICED

          'HIHQGDQW
          5REHUW&RSOH\                               UHSUHVHQWHGE\ (OL]DEHWK.DWKOHHQ%DUWRQ
          Police Chief                                                6HHDERYHIRUDGGUHVV
                                                                     TERMINATED: 10/27/2017
                                                                     ATTORNEY TO BE NOTICED

                                                                      (OOHQ.(PHU\
                                                                      6HHDERYHIRUDGGUHVV



RI                                                                                                     $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'       KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                      1:17-cv-01201-SEM-EIL # 95-1 Page 123 of 140
                       Case: 19-2342   Document: 1-1     Filed: 07/16/2019 Pages: 140                        (123 of 144)
                                                                ATTORNEY TO BE NOTICED

                                                                      -DPHV/3DOPHU
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      -XVWLQ'H/XFD
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      /XF\%%HGQDUHN
                                                                       6HHDERYHIRUDGGUHVV
                                                                      TERMINATED: 07/05/2018
                                                                      ATTORNEY TO BE NOTICED

                                                                      7KRPDV*'L&LDQQL
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      :LOOLDP60HFNHV
                                                                       6HHDERYHIRUDGGUHVV
                                                                      TERMINATED: 10/29/2018
                                                                      ATTORNEY TO BE NOTICED

          'HIHQGDQW
          -RKQ6XPPHUV                                UHSUHVHQWHGE\ (OL]DEHWK.DWKOHHQ%DUWRQ
          Sgt.                                                        6HHDERYHIRUDGGUHVV
                                                                     TERMINATED: 10/27/2017
                                                                     ATTORNEY TO BE NOTICED

                                                                      (OOHQ.(PHU\
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      -DPHV/3DOPHU
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      -XVWLQ'H/XFD
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      /XF\%%HGQDUHN
                                                                       6HHDERYHIRUDGGUHVV
                                                                      TERMINATED: 07/05/2018
                                                                      ATTORNEY TO BE NOTICED

                                                                      7KRPDV*'L&LDQQL
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED



RI                                                                                                     $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'       KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                      1:17-cv-01201-SEM-EIL # 95-1 Page 124 of 140
                       Case: 19-2342   Document: 1-1     Filed: 07/16/2019              Pages: 140           (124 of 144)

                                                                      :LOOLDP60HFNHV
                                                                       6HHDERYHIRUDGGUHVV
                                                                      TERMINATED: 10/29/2018
                                                                      ATTORNEY TO BE NOTICED

          'HIHQGDQW
          'LQD'UH\HU                                 UHSUHVHQWHGE\ (OL]DEHWK.DWKOHHQ%DUWRQ
          Lt.                                                         6HHDERYHIRUDGGUHVV
                                                                     TERMINATED: 10/27/2017
                                                                     ATTORNEY TO BE NOTICED

                                                                      (OOHQ.(PHU\
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      -DPHV/3DOPHU
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      -XVWLQ'H/XFD
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      /XF\%%HGQDUHN
                                                                       6HHDERYHIRUDGGUHVV
                                                                      TERMINATED: 07/05/2018
                                                                      ATTORNEY TO BE NOTICED

                                                                      7KRPDV*'L&LDQQL
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      :LOOLDP60HFNHV
                                                                       6HHDERYHIRUDGGUHVV
                                                                      TERMINATED: 10/29/2018
                                                                      ATTORNEY TO BE NOTICED

          'HIHQGDQW
          $QMDQHWWH%LVZHOO                           UHSUHVHQWHGE\ (OL]DEHWK.DWKOHHQ%DUWRQ
          Detective                                                   6HHDERYHIRUDGGUHVV
                                                                     TERMINATED: 10/27/2017
                                                                     ATTORNEY TO BE NOTICED

                                                                      (OOHQ.(PHU\
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      -DPHV/3DOPHU
                                                                       6HHDERYHIRUDGGUHVV



RI                                                                                                     $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'      KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                       1:17-cv-01201-SEM-EIL # 95-1 Page 125 of 140
                        Case: 19-2342   Document: 1-1     Filed: 07/16/2019 Pages: 140                      (125 of 144)
                                                                 ATTORNEY TO BE NOTICED

                                                                     -XVWLQ'H/XFD
                                                                      6HHDERYHIRUDGGUHVV
                                                                     ATTORNEY TO BE NOTICED

                                                                     /XF\%%HGQDUHN
                                                                      6HHDERYHIRUDGGUHVV
                                                                     TERMINATED: 07/05/2018
                                                                     ATTORNEY TO BE NOTICED

                                                                     7KRPDV*'L&LDQQL
                                                                      6HHDERYHIRUDGGUHVV
                                                                     ATTORNEY TO BE NOTICED

                                                                     :LOOLDP60HFNHV
                                                                      6HHDERYHIRUDGGUHVV
                                                                     TERMINATED: 10/29/2018
                                                                     ATTORNEY TO BE NOTICED

          'HIHQGDQW
          8QNQRZQ4XLQF\3ROLFH2IILFHUV

          'HIHQGDQW
          *DU\)DUKD                                  UHSUHVHQWHGE\ -DPHV$+DQVHQ
                                                                     6&+0,('(6.$0352%(576211(8
                                                                       0,7&+(//
                                                                     -HUVH\6WUHHW
                                                                     4XLQF\,/
                                                                     
                                                                     )D[
                                                                     (PDLOMKDQVHQ#VUQPFRP
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                     'DQLHO0RHQQLQJ0F&OHHU\
                                                                     6&+0,('(6.$0352%(576211(8
                                                                       0,7&+(//
                                                                     -HUVH\6WUHHW
                                                                     4XLQF\,/
                                                                     
                                                                     (PDLOGPFFOHHU\#VUQPFRP
                                                                     ATTORNEY TO BE NOTICED

          'HIHQGDQW
          -DPHV.HOOHU                                UHSUHVHQWHGE\ -DPHV$+DQVHQ
          Coroner                                                     6HHDERYHIRUDGGUHVV
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED




RI                                                                                                    $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'       KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                      1:17-cv-01201-SEM-EIL # 95-1 Page 126 of 140
                       Case: 19-2342   Document: 1-1     Filed: 07/16/2019      Pages: 140                   (126 of 144)
                                                                'DQLHO0RHQQLQJ0F&OHHU\
                                                                 6HHDERYHIRUDGGUHVV
                                                                ATTORNEY TO BE NOTICED

          'HIHQGDQW
          7KH&LW\RI4XLQF\                          UHSUHVHQWHGE\ (OL]DEHWK.DWKOHHQ%DUWRQ
                                                                      6HHDERYHIRUDGGUHVV
                                                                     TERMINATED: 10/27/2017
                                                                     ATTORNEY TO BE NOTICED

                                                                      (OOHQ.(PHU\
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      -DPHV/3DOPHU
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      -XVWLQ'H/XFD
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      /XF\%%HGQDUHN
                                                                       6HHDERYHIRUDGGUHVV
                                                                      TERMINATED: 07/05/2018
                                                                      ATTORNEY TO BE NOTICED

                                                                      7KRPDV*'L&LDQQL
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

                                                                      :LOOLDP60HFNHV
                                                                       6HHDERYHIRUDGGUHVV
                                                                      TERMINATED: 10/29/2018
                                                                      ATTORNEY TO BE NOTICED

          'HIHQGDQW
          &RXQW\RI$GDPV                             UHSUHVHQWHGE\ -DPHV$+DQVHQ
                                                                      6HHDERYHIRUDGGUHVV
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                      'DQLHO0RHQQLQJ0F&OHHU\
                                                                       6HHDERYHIRUDGGUHVV
                                                                      ATTORNEY TO BE NOTICED

          ,QWHUHVWHG3DUW\
          7KH3HRSOHRIWKH6WDWHRI,OOLQRLV         UHSUHVHQWHGE\ 'DYLG-5RELQVRQ
                                                                     ,//,12,6$33(//$7(&2857
                                                                     )RXUWK'LVWULFW


RI                                                                                                     $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'              KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                       1:17-cv-01201-SEM-EIL # 95-1 Page 127 of 140
                        Case: 19-2342   Document: 1-1     Filed: 07/16/2019       Pages: 140                        (127 of 144)
                                                                 :0RQURH6W
                                                                 32%R[
                                                                 6SULQJILHOG,/
                                                                 
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                             (GZLQ53DUNLQVRQ
                                                                             LEAD ATTORNEY
                                                                             ATTORNEY TO BE NOTICED

          ,QWHUHVWHG3DUW\
          -HIIUH\73DJH                                   UHSUHVHQWHGE\ -HIIUH\73DJH
                                                                           7,021(< 3$*(
                                                                           66HFRQG6W
                                                                           6SULQJILHOG,/
                                                                           
                                                                           )D[
                                                                           (PDLOMHIISDJHODZRIILFH#\DKRRFRP
                                                                           ATTORNEY TO BE NOTICED

          ,QWHUHVWHG3DUW\
          -D\(OPRUH                                        UHSUHVHQWHGE\ -DPHV((OPRUH
                                                                           (/025( 5(,'
                                                                           66HFRQG6W
                                                                           6SULQJILHOG,/
                                                                           
                                                                           )D[
                                                                           (PDLOHOPRUHDQGUHLG#VEFJOREDOQHW
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED


          'DWH)LOHG            'RFNHW7H[W
                    &203/$,17DJDLQVW$OO'HIHQGDQWV )LOLQJIHHUHFHLSWQXPEHU
                                ILOHGE\/LQFROQ/RYHODFH/RJDQ/RYHODFH&KULVWLQH/RYHODFH
                               &XUWLV/RYHODFH $WWDFKPHQWV&LYLO&RYHU6KHHW6XPPRQV6XPPRQV
                               6XPPRQV6XPPRQV675,&.(138568$17727(;725'(5(17(5('
                               6XPPRQV6XPPRQV6XPPRQV6XPPRQV6XPPRQV
                               6XPPRQV /RHY\-RQDWKDQ  0DLQ'RFXPHQWUHSODFHGRQ  5.LOFG 
                               0RGLILHGRQWRVWULNHGRFXPHQW -6LOFG  (QWHUHG
                    127,&(RI$SSHDUDQFHRI$WWRUQH\E\7DUD(OL]DEHWK7KRPSVRQRQEHKDOIRI$OO
                               3ODLQWLIIV 7KRPSVRQ7DUD  (QWHUHG
                    6XPPRQV,VVXHGDVWR$OO'HIHQGDQWV 5.LOFG  (QWHUHG
                    027,21725(029((/(&7521,&$//<),/('6800216 '.7 E\
                               3ODLQWLIIV&KULVWLQH/RYHODFH&XUWLV/RYHODFH/LQFROQ/RYHODFH/RJDQ/RYHODFH
                               5HVSRQVHVGXHE\ /RHY\-RQDWKDQ  (QWHUHG



RI                                                                                                            $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'              KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                     1:17-cv-01201-SEM-EIL # 95-1 Page 128 of 140
                      Case: 19-2342        Document: 1-1            Filed: 07/16/2019       Pages: 140          (128 of 144)
                   7(;721/<25'(5JUDQWLQJ3ODLQWLII V0RWLRQWR5HPRYH6XPPRQV2Q
                             3ODLQWLIIILOHGDFRPSODLQWDQGDWWDFKHGVXPPRQVIRUHDFKRIWKH'HIHQGDQWV
                             2QHRIWKHDWWDFKHGVXPPRQV>@ZDVLQDGYHUWHQWO\ILOHGDQGWKH&OHUNVHDOHGWKH
                             DWWDFKPHQWDIWHUFRQILUPLQJWKDWWKHLQGLYLGXDOZDVQRWDSDUW\WRWKHODZVXLW
                             $FFRUGLQJO\3ODLQWLII V0RWLRQLVJUDQWHGDQGWKH&OHUNLVGLUHFWHGWRVWULNHWKH
                             GRFXPHQW>@IURPWKHUHFRUG(QWHUHGE\&KLHI-XGJH-DPHV(6KDGLGRQ
                              6-3LOFG  (QWHUHG
                  68002165HWXUQHG([HFXWHGE\/LQFROQ/RYHODFH/RJDQ/RYHODFH&KULVWLQH
                             /RYHODFH&XUWLV/RYHODFH7KH&LW\RI4XLQF\VHUYHGRQDQVZHUGXH
                              7KRPSVRQ7DUD  (QWHUHG
                  68002165HWXUQHG([HFXWHGE\/LQFROQ/RYHODFH/RJDQ/RYHODFH&KULVWLQH
                             /RYHODFH&XUWLV/RYHODFH&RXQW\RI$GDPVVHUYHGRQDQVZHUGXH
                              7KRPSVRQ7DUD  (QWHUHG
                  68002165HWXUQHG([HFXWHGE\/LQFROQ/RYHODFH/RJDQ/RYHODFH&KULVWLQH
                             /RYHODFH&XUWLV/RYHODFH5REHUW&RSOH\VHUYHGRQDQVZHUGXH
                              7KRPSVRQ7DUD  (QWHUHG
                  68002165HWXUQHG([HFXWHGE\/LQFROQ/RYHODFH/RJDQ/RYHODFH&KULVWLQH
                             /RYHODFH&XUWLV/RYHODFH'LQD'UH\HUVHUYHGRQDQVZHUGXH
                              7KRPSVRQ7DUD  (QWHUHG
                  68002165HWXUQHG([HFXWHGE\/LQFROQ/RYHODFH/RJDQ/RYHODFH&KULVWLQH
                             /RYHODFH&XUWLV/RYHODFH*DU\)DUKDVHUYHGRQDQVZHUGXH
                              7KRPSVRQ7DUD  (QWHUHG
                 68002165HWXUQHG([HFXWHGE\/LQFROQ/RYHODFH/RJDQ/RYHODFH&KULVWLQH
                             /RYHODFH&XUWLV/RYHODFH$GDP*LEVRQVHUYHGRQDQVZHUGXH
                              7KRPSVRQ7DUD  (QWHUHG
                 68002165HWXUQHG([HFXWHGE\/LQFROQ/RYHODFH/RJDQ/RYHODFH&KULVWLQH
                             /RYHODFH&XUWLV/RYHODFH-DPHV.HOOHUVHUYHGRQDQVZHUGXH
                              7KRPSVRQ7DUD  (QWHUHG
                 68002165HWXUQHG([HFXWHGE\/LQFROQ/RYHODFH/RJDQ/RYHODFH&KULVWLQH
                             /RYHODFH&XUWLV/RYHODFH-RKQ6XPPHUVVHUYHGRQDQVZHUGXH
                              7KRPSVRQ7DUD  (QWHUHG
                 127,&(RI$SSHDUDQFHRI$WWRUQH\E\7KRPDV*'L&LDQQLRQEHKDOIRI$QMDQHWWH
                             %LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI
                             4XLQF\ 'L&LDQQL7KRPDV  (QWHUHG
                 127,&(RI$SSHDUDQFHRI$WWRUQH\E\(OOHQ.(PHU\RQEHKDOIRI$QMDQHWWH%LVZHOO
                             5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\
                             (PHU\(OOHQ  (QWHUHG
                 127,&(RI$SSHDUDQFHRI$WWRUQH\E\(OL]DEHWK.DWKOHHQ%DUWRQRQEHKDOIRI
                             $QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH
                             &LW\RI4XLQF\ %DUWRQ(OL]DEHWK  (QWHUHG
                 $16:(5WR&RPSODLQW$1'$)),50$7,9('()(16(6E\*DU\)DUKD
                             +DQVHQ-DPHV  (QWHUHG




RI                                                                                                            $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'             KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                      1:17-cv-01201-SEM-EIL # 95-1 Page 129 of 140
                       Case: 19-2342      Document: 1-1           Filed: 07/16/2019 Pages: 140 (129 of 144)
                $16:(5WR&RPSODLQW$1'$)),50$7,9('()(16(6E\-DPHV.HOOHU
                               +DQVHQ-DPHV  (QWHUHG
                $16:(5WR&RPSODLQW$1'$)),50$7,9('()(16(6E\&RXQW\RI$GDPV
                            +DQVHQ-DPHV  (QWHUHG
                127,&(RI$SSHDUDQFHRI$WWRUQH\E\-DPHV$+DQVHQRQEHKDOIRI&RXQW\RI
                            $GDPV*DU\)DUKD-DPHV.HOOHU +DQVHQ-DPHV  (QWHUHG
                'HVLJQDWLRQRI/HDG&RXQVHOE\-DPHV$+DQVHQRQEHKDOIRI&RXQW\RI$GDPV*DU\
                            )DUKD-DPHV.HOOHU +DQVHQ-DPHV  (QWHUHG
                )LUVW027,21IRU([WHQVLRQRI7LPHWR)LOH$QVZHUor Otherwise Plead to Plaintiffs'
                            ComplaintE\'HIHQGDQWV$QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP
                            *LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\5HVSRQVHVGXHE\ %DUWRQ
                            (OL]DEHWK  (QWHUHG
                   7(;725'(5JUDQWLQJ0RWLRQIRU([WHQVLRQRI7LPHWR$QVZHU'HIHQGDQWV
                             $QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUVDQG7KH
                             &LW\RI4XLQF\VKDOOILOHWKHLUUHVSRQVLYHSOHDGLQJE\(QWHUHGE\0DJLVWUDWH
                             -XGJH-RQDWKDQ(+DZOH\RQ :*LOFG  (QWHUHG
                127,&(RI$SSHDUDQFHRI$WWRUQH\E\-DPHV/3DOPHURQEHKDOIRI$QMDQHWWH
                            %LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI
                            4XLQF\ 3DOPHU-DPHV  (QWHUHG
                127,&(RI$SSHDUDQFHRI$WWRUQH\E\:LOOLDP60HFNHVRQEHKDOIRI$QMDQHWWH
                            %LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI
                            4XLQF\ 0HFNHV:LOOLDP  (QWHUHG
                127,&(of Intent to Serve Subpoena 3DOPHU-DPHV  (QWHUHG
                127,&(of Intent to Serve Subpoena 3DOPHU-DPHV  (QWHUHG
                   7(;725'(56WDWXV&RQIHUHQFHVHWIRU)ULGD\DW$0E\WHOHSKRQH
                             IURP3HRULD FRXUWZLOOSODFHFDOO EHIRUH0DJLVWUDWH-XGJH-RQDWKDQ(+DZOH\
                             (QWHUHGE\0DJLVWUDWH-XGJH-RQDWKDQ(+DZOH\RQ :*LOFG  (QWHUHG
                             
                   0LQXWH(QWU\IRUSURFHHGLQJVKHOGEHIRUH0DJLVWUDWH-XGJH-RQDWKDQ(+DZOH\
                             3DUWLHVSUHVHQWYLDWHOHSKRQHE\$WW\V-/RHY\7'L&LDQQL(%DUWRQ-+DQVHQIRU
                             6WDWXV&RQIHUHQFHKHOGRQ'LVFXVVLRQKHOGUHJDUGLQJWKHMXULVGLFWLRQRIWKLV
                             FDVH3DUWLHVLQGLFDWHWKDWWKLVFDVHZDVLQDGYHUWHQWO\ILOHGLQWKH3HRULD'LYLVLRQZKHQ
                             LQIDFWWKHFDVHDULVHVLQ$GDPV&RXQW\6SULQJILHOGLVWKHSURSHUGLYLVLRQIRUWKLVFDVH
                             &DVHUHIHUUHGWR&KLHI-XGJH-DPHV(6KDGLGIRUUHDVVLJQPHQW 7DSH35&
                             DP  )'7LOFG  (QWHUHG
                   7H[W25'(5UHDVVLJQLQJFDVH2QDVWDWXVFRQIHUHQFHZDVKHOGZKHUHLQWKH
                             SDUWLHVLQGLFDWHWKLVFDVHZDVLQDGYHUWHQWO\ILOHGLQWKH3HRULD'LYLVLRQ6LQFHWKLVFDVH
                             RULJLQDWHGRXWRI$GDPV&RXQW\ZKLFKLVLQWKH6SULQJILHOG'LYLVLRQWKLVPDWWHULV
                             KHUHE\WUDQVIHUUHGWR8QLWHG6WDWHV'LVWULFW-XGJH6XH0\HUVFRXJKDQG0DJLVWUDWH
                             -XGJH7KRPDV6FKDQ]OH+DVNLQVIRUDOOIXUWKHUSURFHHGLQJV(QWHUHGE\&KLHI-XGJH
                             -DPHV(6KDGLGRQ &*LOFG  (QWHUHG




RI                                                                                                          $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'              KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                      1:17-cv-01201-SEM-EIL # 95-1 Page 130 of 140
                       Case: 19-2342       Document: 1-1             Filed: 07/16/2019 Pages: 140        (130 of 144)
                    -XGJH6XH(0\HUVFRXJKDQG0DJLVWUDWH-XGJH7RP6FKDQ]OH+DVNLQVDGGHG
                              0DJLVWUDWH-XGJH-RQDWKDQ(+DZOH\DQG&KLHI-XGJH-DPHV(6KDGLGQRORQJHU
                              DVVLJQHGWRFDVH 7.LOFG  (QWHUHG
                     3')ZLWKDWWDFKHG$XGLR)LOH&RXUW'DWH 7LPH>$0@)LOH
                               6L]H>.%@5XQ7LPH>@ DGPLQ  (QWHUHG
                 127,&(of Intent to Serve Subpoena 3DOPHU-DPHV  (QWHUHG
                 027,21WR'LVPLVVQuincy Defendants' Partial Motion to DismissE\'HIHQGDQWV
                             $QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH
                             &LW\RI4XLQF\5HVSRQVHVGXHE\ %DUWRQ(OL]DEHWK  (QWHUHG
                 $16:(5WR&RPSODLQW$1'$)),50$7,9('()(16(6Quincy Defendants'
                             Partial Answer and Affirmative Defenses to Plaintiffs' ComplaintE\$QMDQHWWH%LVZHOO
                             5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\
                              %DUWRQ(OL]DEHWK  (QWHUHG
                 0(025$1'80LQ6XSSRUWUH027,21WR'LVPLVVQuincy Defendants' Partial
                             Motion to Dismiss Quincy Defendants' Memorandum in Support of Their Partial
                             Motion to DismissILOHGE\'HIHQGDQWV$QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD'UH\HU
                             $GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\ %DUWRQ(OL]DEHWK  (QWHUHG
                             
                     127,&(2)+($5,1*7HOHSKRQLF5XOH6FKHGXOLQJ&RQIHUHQFHVHW7KXUVGD\
                               DW$0 FRXUWZLOOSODFHFDOO EHIRUH860DJLVWUDWH-XGJH7RP
                               6FKDQ]OH+DVNLQV$WWRUQH\VDUHGLUHFWHGWRFRPSO\ZLWK)HGHUDO5XOHRI&LYLO
                               3URFHGXUH I E\PHHWLQJDVVRRQDVSUDFWLFDEOHDQGLQDQ\HYHQWDWOHDVWIRXUWHHQ
                                 GD\VSULRUWRWKHVFKHGXOLQJFRQIHUHQFHDQGDUHWRVXEPLWDSURSRVHGGLVFRYHU\
                               SODQLQZULWLQJWRWKH&RXUWRQRUEHIRUH6XFKDSODQPXVWLQFOXGHDWD
                               PLQLPXPWKRVHLWHPVOLVWHGLQ&',//5  5XOH E 5XOH I DQG&',/
                               /5 ( ZLWKSURSRVHGGHDGOLQHV7KHSDUWLHVDUHGLUHFWHGWRVSHFLILFDOO\DGGUHVVWKH
                               SURYLVLRQVLIDQ\IRUGLVFRYHU\RUGLVFORVXUHRIHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQDQG
                               WRGLVFXVVDJUHHPHQWVLIDQ\WKHSDUWLHVUHDFKIRUDVVHUWLQJFODLPVRISULYLOHJHRURI
                               SURWHFWLRQDVWULDOSUHSDUDWLRQPDWHULDODIWHULQDGYHUWHQWSURGXFWLRQ$Q\SODQILOHG
                               VKDOOVSHFLILFDOO\DGGUHVVWKHQHHGRUODFNWKHUHRIFRQFHUQLQJGLVFRYHU\RI
                               HOHFWURQLFDOO\VWRUHGLQIRUPDWLRQ,IDGLVFRYHU\SODQLVQRWVXEPLWWHGDVUHTXLUHGWKH
                               VFKHGXOLQJKHDULQJZLOOQRWEHKHOGDQGFRVWVPD\EHDVVHVVHG/HDGFRXQVHORURWKHU
                               FRXQVHORIUHFRUGZLWKNQRZOHGJHRIWKHFDVHVKRXOGEHDYDLODEOHWRSDUWLFLSDWHLQWKH
                               5XOHVFKHGXOLQJKHDULQJ /%LOFG  (QWHUHG
                 127,&(RI$SSHDUDQFHRI$WWRUQH\E\'DQLHO0RHQQLQJ0F&OHHU\RQEHKDOIRI
                             &RXQW\RI$GDPV*DU\)DUKD-DPHV.HOOHU 0F&OHHU\'DQLHO  (QWHUHG
                 027,21IRU([WHQVLRQRI7LPHWR)LOH5HVSRQVH5HSO\DVWR027,21WR'LVPLVV
                             Quincy Defendants' Partial Motion to Dismiss (Unopposed)E\3ODLQWLIIV&KULVWLQH
                             /RYHODFH&XUWLV/RYHODFH/LQFROQ/RYHODFH/RJDQ/RYHODFH5HVSRQVHVGXHE\
                              7KRPSVRQ7DUD  (QWHUHG
                     7(;725'(53ODLQWLIIV 8QRSSRVHG0RWLRQIRU([WHQVLRQWR5HVSRQGWR'HIHQGDQWV
                               0RWLRQWR'LVPLVVLV*5$17('3ODLQWLIIVVKDOOUHVSRQGWRWKH0RWLRQWR'LVPLVV
                               RQRUEHIRUH$XJXVW(QWHUHGE\-XGJH6XH(0\HUVFRXJKRQ
                                6.1LOFG  (QWHUHG



RI                                                                                                           $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'             KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                      1:17-cv-01201-SEM-EIL # 95-1 Page 131 of 140
                       Case: 19-2342        Document: 1-1             Filed: 07/16/2019     Pages: 140       (131 of 144)
                5(63216(WR0RWLRQUH027,21WR'LVPLVVQuincy Defendants' Partial Motion
                              to Dismiss ILOHGE\3ODLQWLIIV&KULVWLQH/RYHODFH&XUWLV/RYHODFH/LQFROQ/RYHODFH
                              /RJDQ/RYHODFH 7KRPSVRQ7DUD  (QWHUHG
                 ',6&29(5<3/$1352326('5HSRUWRI5XOH I 3ODQQLQJ0HHWLQJE\
                             &KULVWLQH/RYHODFH&XUWLV/RYHODFH/LQFROQ/RYHODFH/RJDQ/RYHODFH 7KRPSVRQ
                             7DUD  (QWHUHG
                 0,187((175<IRUSURFHHGLQJVKHOGEHIRUH860DJLVWUDWH-XGJH7RP6FKDQ]OH
                             +DVNLQV7HOHSKRQLF5XOH6FKHGXOLQJ&RQIHUHQFHKHOGRQZLWKFRXQVHO
                             7DUD7KRPSVRQ(OOHQ(PHU\7KRPDV'L&LDQQLDQG-DPHV+DQVHQ:ULWWHQ
                             6FKHGXOLQJ2UGHUWRIROORZ3DUWLHVDUHUHPLQGHGRIWKHLURSWLRQWRFRQVHQWWRSURFHHG
                             EHIRUH860DJLVWUDWH-XGJH6HHDWWDFKHGIRUP /%LOFG  (QWHUHG
                 6&+('8/,1*25'(5HQWHUHGE\860DJLVWUDWH-XGJH7RP6FKDQ]OH+DVNLQV
                             7,0(/,0,76$1'6(77,1*6$5(25'(5('$6)2//2:6,QLWLDO'LVFORVXUHV
                             GXHE\-RLQGHURI3DUWLHV$PHQGHG3OHDGLQJVGXHE\)DFW
                             'LVFRYHU\GXHE\3ODLQWLIICV([SHUW'LVFORVXUHGXHE\'HIHQGDQWCV
                             ([SHUW'LVFORVXUHGXHE\([SHUW'LVFRYHU\GXHE\'LVSRVLWLYH
                             0RWLRQVGXHE\)LQDO3UHWULDO&RQIHUHQFHVHWDW30LQ
                             &RXUWURRPLQ6SULQJILHOGEHIRUH86'LVWULFW-XGJH6XH(0\HUVFRXJK-XU\7ULDO
                             VHWDW$0EHIRUH-XGJH0\HUVFRXJK7HOHSKRQLF6WDWXV&RQIHUHQFH
                             VHW:HGQHVGD\DW$0 FRXUWZLOOSODFHFDOO EHIRUH0DJLVWUDWH-XGJH
                             6FKDQ]OH+DVNLQV6HHZULWWHQRUGHU $WWDFKPHQWV  0HGLDWLRQ0HPR 
                             &RXUWURRP7HFKQRORJ\%URFKXUH  /%LOFG  (QWHUHG
                 352326('25'(5&216(17WR-XULVGLFWLRQE\860DJLVWUDWH-XGJH +DQVHQ
                             -DPHV  (QWHUHG
                 &(57,),&$7(of Mailing +DQVHQ-DPHV  (QWHUHG
                 &(57,),&$7(RI6HUYLFH&RXQVHOfor Defendants' Initial Rule 26(a)(1) DisclosuresE\
                             (OOHQ.(PHU\RQEHKDOIRI$QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP
                             *LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\ (PHU\(OOHQ  (QWHUHG
                 027,21WR:LWKGUDZCounselE\'HIHQGDQWV$QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD
                             'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\5HVSRQVHVGXHE\
                              'L&LDQQL7KRPDV  (QWHUHG
                     7(;725'(5E\860DJLVWUDWH-XGJH7RP6FKDQ]OH+DVNLQV'HIHQGDQWV 0RWLRQ
                               IRU/HDYHWR:LWKGUDZ&RXQVHO$//2:('$WWRUQH\(OL]DEHWK%DUWRQLV
                               WHUPLQDWHGDVFRXQVHOIRU'HIHQGDQWVLQWKLVFDVH /%LOFG  (QWHUHG
                 23,1,217KH3DUWLDO0RWLRQWR'LVPLVVILOHGE\'HIHQGDQWV&LW\RI4XLQF\
                             $GDP*LEVRQ5REHUW&RSOH\-RKQ6XPPHUV'LQD'UH\HUDQG$QMDQHWWH%LVZHOOLV
                             '(1,('7KH4XLQF\'HIHQGDQWVVKDOODQVZHUWKHUHPDLQLQJ&RXQWVRIWKH&RPSODLQW
                             RQRUEHIRUH1RYHPEHU6((:5,77(123,1,21(QWHUHGE\-XGJH6XH(
                             0\HUVFRXJKRQ 6.1LOFG  (QWHUHG
                 027,21WR4XDVK3ODLQWLII V6XESRHQD V E\,QWHUHVWHG3DUW\7KH3HRSOHRIWKH6WDWH
                             RI,OOLQRLV5HVSRQVHVGXHE\ 0$6LOFG  (QWHUHG
                 127,&(RI$SSHDUDQFHRI$WWRUQH\E\/XF\%%HGQDUHNRQEHKDOIRI$QMDQHWWH
                             %LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI
                             4XLQF\ %HGQDUHN/XF\  (QWHUHG


RI                                                                                                          $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'             KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                      1:17-cv-01201-SEM-EIL # 95-1 Page 132 of 140
                       Case: 19-2342       Document: 1-1           Filed: 07/16/2019   Pages: 140      (132 of 144)
                AMENDED$16:(5WR&RPSODLQW$1'$)),50$7,9('()(16(6E\
                              $QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH
                              &LW\RI4XLQF\ (PHU\(OOHQ  (QWHUHG
                5(63216(WR0RWLRQUH027,21WR4XDVKILOHGE\3ODLQWLIIV&KULVWLQH/RYHODFH
                            &XUWLV/RYHODFH/LQFROQ/RYHODFH/RJDQ/RYHODFH $WWDFKPHQWV([KLELW$
                            6XESRHQDVRI(G3DUNLQVRQDQG'DYLG5RELQVRQ([KLELW%)HE
                            7UDQVFULSWRI'HWHFWLYH*LEVRQ7HVWLPRQ\ /RHY\-RQDWKDQ  (QWHUHG
                23,1,21GHQ\LQJ0RWLRQWR4XDVK6((:5,77(123,1,21(QWHUHGE\
                            0DJLVWUDWH-XGJH7RP6FKDQ]OH+DVNLQVRQ 6.1LOFG 0RGLILHGRQ
                            WRUHIOHFWFRUUHFW-XGJH 6.1LOFG  (QWHUHG
                &(57,),&$7(of Mailing +DQVHQ-DPHV  (QWHUHG
                &(57,),&$7(of Mailing +DQVHQ-DPHV  (QWHUHG
                &(57,),&$7(of Mailing +DQVHQ-DPHV  (QWHUHG
                &(57,),&$7(of Mailing +DQVHQ-DPHV  (QWHUHG
                027,21IRU3URWHFWLYH2UGHUE\'HIHQGDQWV$QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD
                            'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\5HVSRQVHVGXHE\
                            $WWDFKPHQWV([KLELW$ %HGQDUHN/XF\  (QWHUHG
                    7(;725'(57KHSDUWLHVKDYHILOHGDQ$JUHHG0RWLRQWR(QWHUD3URWHFWLYH2UGHU
                              DQGKDYHVXEPLWWHGDSURSRVHG$JUHHG3URWHFWLYH2UGHU7KHSURSRVHG2UGHU
                              JRYHUQVDOOGLVFRYHU\UHODWHGWRWKHH[FKDQJHRUGLVVHPLQDWLRQRILQIRUPDWLRQRUWKH
                              SURGXFWLRQRIGRFXPHQWVGHVLJQDWHGDV>SURWHFWHGKHDOWKLQIRUPDWLRQ@DQGRU
                              &RQILGHQWLDO0DWWHUDVWKRVHWHUPVDUHGHILQHGLQWKHSURSRVHG2UGHU0RUHRYHUWKH
                              2UGHUUHTXLUHVWKDWWKHSDUWLHVVHHNOHDYHRI&RXUWWRILOHDUHVWULFWHGRUVHDOHG
                              GRFXPHQW,QIRUPDWLRQH[FKDQJHGE\WKHSDUWLHVGXULQJGLVFRYHU\LVQRWVXEMHFWWRD
                              )LUVW$PHQGPHQWRUFRPPRQODZSXEOLFULJKWRIDFFHVV6HH%RQGY8WUHUDV)G
                               WK&LU  >7@KHUHLVQRFRQVWLWXWLRQDORUFRPPRQODZULJKWRISXEOLF
                              DFFHVVWRGLVFRYHU\PDWHULDOVH[FKDQJHGE\WKHSDUWLHVEXWQRWILOHGZLWKWKHFRXUW
                              8QILOHGGLVFRYHU\LVSULYDWHQRWSXEOLF ,IKRZHYHUDGRFXPHQWSURGXFHGLQ
                              GLVFRYHU\LVILOHGLQFRQMXQFWLRQZLWKDGLVSRVLWLYHPRWLRQDTXDOLILHGULJKWRIDFFHVV
                              DWWDFKHV6HH%D[WHU,QW O,QFY$EERWW/DEV)G WK&LU
                               >'@LVSRVLWLYHGRFXPHQWVLQDQ\OLWLJDWLRQHQWHUWKHSXEOLFUHFRUGQRWZLWKVWDQGLQJDQ\
                              HDUOLHUDJUHHPHQW+RZHOVHDUHREVHUYHUVWRNQRZZKDWWKHVXLWLVDERXWRUDVVHVVWKH
                              MXGJHV GLVSRVLWLRQRILW" 7KHUHIRUHWKHSDUWLHVDUHDGYLVHGWKDWWKH&RXUWZLOOPDNH
                              DQLQGHSHQGHQWGHWHUPLQDWLRQZKHWKHUWRNHHSVHDOHGDQ\GRFXPHQWWKHSDUWLHVVHHNWR
                              ILOHXQGHUVHDOLQWKH&RXUWGRFNHW7KH$JUHHG0RWLRQWR(QWHUD3URWHFWLYH2UGHU
                              LV*5$17('(QWHUHGE\-XGJH6XH(0\HUVFRXJKRQ 6.1LOFG
                               (QWHUHG
                $*5(('3527(&7,9(25'(5(QWHUHGE\-XGJH6XH(0\HUVFRXJKRQ
                             6.1LOFG  (QWHUHG
                6($/(''2&80(1725,*,1$/'2&80(173527(&7,9(25'(5
                            815('$&7(' 6.1LOFG  (QWHUHG
                027,21WR4XDVKSubpoenaE\,QWHUHVWHG3DUW\-HIIUH\73DJH5HVSRQVHVGXHE\
                             $WWDFKPHQWV([KLELW 3DJH-HIIUH\  (QWHUHG



RI                                                                                                          $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'            KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                      1:17-cv-01201-SEM-EIL # 95-1 Page 133 of 140
                       Case: 19-2342   Document: 1-1         Filed: 07/16/2019      Pages: 140                    (133 of 144)
                &(57,),&$7(of Mailing +DQVHQ-DPHV  (QWHUHG
                   9$&$7('7(;725'(5E\860DJLVWUDWH-XGJH7RP6FKDQ]OH+DVNLQV7KLUG
                             3DUWLHV-HII3DJHDQG-DPHV(OPRUHILOHGD0RWLRQWR4XDVK6XESRHQD 0RWLRQ RQ
                             0D\7KH3DUWLHVZHUHUHTXLUHGWRUHVSRQGWRWKH0RWLRQZLWKLQGD\V0RUH
                             WKDQGD\VKDYHSDVVHGDQGQRUHVSRQVHKDVEHHQILOHG7KH&RXUWSUHVXPHVWKDWWKH
                             3DUWLHVKDYHQRREMHFWLRQWRWKH0RWLRQ/RFDO5XOH %  7KH0RWLRQWKHUHIRUH
                             LV$//2:('7KHVXESRHQDLVVXHGWR7KLUG3DUWLHV-HII3DJHDQG-DPHV(OPRUHLV
                             48$6+('DQGWKH\GRQRWQHHGWRUHVSRQG /%LOFG 0RGLILHGRQWR
                             YDFDWHWH[WRUGHUSHU2SLQLRQHQWHUHGRQ 6.1LOFG  (QWHUHG
                127,&(RI$SSHDUDQFHRI$WWRUQH\E\-XVWLQ'H/XFDRQEHKDOIRI$QMDQHWWH%LVZHOO
                            5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\
                            'H/XFD-XVWLQ  (QWHUHG
                027,21IRU5HFRQVLGHUDWLRQUH2UGHURQ0RWLRQWR4XDVKE\'HIHQGDQWV$QMDQHWWH
                            %LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI
                            4XLQF\5HVSRQVHVGXHE\ $WWDFKPHQWV([KLELW([KLELW
                             %HGQDUHN/XF\  (QWHUHG
                )LUVW027,21IRU([WHQVLRQRI7LPHWR&RPSOHWH'LVFRYHU\Joint Motion to Extend
                            Fact Discovery DeadlineE\'HIHQGDQWV$QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD
                            'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\5HVSRQVHVGXHE\
                             'H/XFD-XVWLQ  (QWHUHG
                027,21WR:LWKGUDZDV$WWRUQH\Lucy B. BednarekE\'HIHQGDQWV$QMDQHWWH
                            %LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI
                            4XLQF\5HVSRQVHVGXHE\ %HGQDUHN/XF\  (QWHUHG
                   7(;725'(57KH0RWLRQIRU/HDYHWR:LWKGUDZ&RXQVHOILOHGE\$WWRUQH\
                             /XF\%%HGQDUHNDVFRXQVHOIRU'HIHQGDQWV$GDP*LEVRQ5REHUW&RSOH\-RKQ
                             6XPPHUV'LQD'UH\HU$QMDQHWWH%LVZHOODQGWKH&LW\RI4XLQF\LV*5$17('
                             2WKHUDWWRUQH\VZLWKWKHILUPRI$QFHO*OLQN'LDPRQG%XVK'L&LDQQL .UDIWKHIHU
                             3&KDYHHQWHUHGWKHLUDSSHDUDQFHVDQGFRQWLQXHWRUHSUHVHQWWKHVH'HIHQGDQWV(QWHUHG
                             E\-XGJH6XH(0\HUVFRXJKRQ 6.1LOFG  (QWHUHG
                   7(;725'(5E\860DJLVWUDWH-XGJH7RP6FKDQ]OH+DVNLQV-RLQW0RWLRQWR
                             ([WHQG)DFW'LVFRYHU\'HDGOLQHLV$//2:(')DFWGLVFRYHU\GHDGOLQHLVH[WHQGHG
                             WR$OORWKHUGHDGOLQHVDQGVHWWLQJVUHPDLQDVSUHYLRXVO\VFKHGXOHG /%
                             LOFG  (QWHUHG
                23,1,21HQWHUHGE\860DJLVWUDWH-XGJH7RP6FKDQ]OH+DVNLQV'HIHQGDQWV
                            0RWLRQWR5HFRQVLGHULV$//2:('LQSDUW7KLV&RXUW9$&$7(6LWV7H[W2UGHU
                            HQWHUHG0D\DOORZLQJLQWHUHVWHGSDUWLHV-HII3DJHDQG-DPHV(OPRUH V0RWLRQ
                            WR4XDVK7KH0RWLRQWR4XDVKLV'(1,('LQSDUW7KH&RXUWPRGLILHVWKHVFRSHRI
                            WKH6XESRHQDVDVIROORZV$WWRUQH\V3DJHDQG(OPRUHDUHQRWUHTXLUHGWRSURGXFH
                            GRFXPHQWVDQGRWKHUPDWHULDOVSURGXFHGWRWKHPLQGLVFRYHU\LQWKHFULPLQDO
                            SURVHFXWLRQRI3ODLQWLII&XUWLV/RYHODFHIRUWKHPXUGHURI&RU\/RYHODFHDQGVXEMHFWWR
                            WKHUHVWULFWLRQVRI,OOLQRLV6XSUHPH&RXUW5XOH F $WWRUQH\V3DJHDQG(OPRUHPXVW
                            SURGXFHDOORWKHUQRQSULYLOHJHGUHVSRQVLYHGRFXPHQWVE\-XO\$WWRUQH\V
                            3DJHDQG(OPRUHPXVWDOVRSURYLGHDSULYLOHJHORJIRUDOOGRFXPHQWVZLWKKHOGEDVHGRQ
                            FODLPVRISULYLOHJH6HHZULWWHQRUGHU /%LOFG  (QWHUHG




RI                                                                                                         $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'               KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                      1:17-cv-01201-SEM-EIL # 95-1 Page 134 of 140
                       Case: 19-2342       Document: 1-1             Filed: 07/16/2019        Pages: 140         (134 of 144)
                )LUVW027,21WR&RPSHOPlaintiff to Appear for Continued DepositionE\'HIHQGDQWV
                              $QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH
                              &LW\RI4XLQF\5HVSRQVHVGXHE\ $WWDFKPHQWV([KLELW$3DUWRI
                              ([KLELW$3DUWRI([KLELW$3DUWRI([KLELW%([KLELW
                              & 'L&LDQQL7KRPDV  (QWHUHG
                  027,21WR&RPSHOPlaintiff (Curtis Lovelace) to Appear for Continued DepositionE\
                              'HIHQGDQWV&RXQW\RI$GDPV*DU\)DUKD-DPHV.HOOHU5HVSRQVHVGXHE\
                              +DQVHQ-DPHV  (QWHUHG
                  027,21IRU([WHQVLRQRI7LPHWR)LOH5HVSRQVH5HSO\DVWR2UGHURQ0RWLRQIRU
                              5HFRQVLGHUDWLRQE\,QWHUHVWHG3DUW\-D\(OPRUH5HVSRQVHVGXHE\
                              (OPRUH-DPHV  (QWHUHG
                      7(;725'(5E\860DJLVWUDWH-XGJH7RP6FKDQ]OH+DVNLQV$OOUHVSRQVHVWR
                                $WWRUQH\V-HII3DJHDQG-DPHV(OPRUH V0RWLRQIRU([SDQVLRQRI7LPHIRUWKH
                                3URGXFWLRQRI'RFXPHQWVDQG2WKHU0DWHULDOVWREHILOHGE\ /%LOFG
                                 (QWHUHG
                  &(57,),&$7(of Mailing +DQVHQ-DPHV  (QWHUHG
                  &RQVHQW027,21IRU([WHQVLRQRI7LPHWR)LOH5HVSRQVH5HSO\DVWR027,21WR
                              &RPSHOPlaintiff (Curtis Lovelace) to Appear for Continued Deposition)LUVW
                              027,21WR&RPSHOPlaintiff to Appear for Continued Deposition E\3ODLQWLIIV
                              &KULVWLQH/RYHODFH&XUWLV/RYHODFH/LQFROQ/RYHODFH/RJDQ/RYHODFH5HVSRQVHV
                              GXHE\ 7KRPSVRQ7DUD  (QWHUHG
                      7(;725'(5E\860DJLVWUDWH-XGJH7RP6FKDQ]OH+DVNLQV3ODLQWLIIV 8QRSSRVHG
                                0RWLRQIRU([WHQVLRQWR5HVSRQGWR'HIHQGDQWV 0RWLRQVWR&RPSHOLV$//2:('
                                5HVSRQVHVGXHWR0RWLRQVWR&RPSHODQG /%LOFG  (QWHUHG
                                
                  5(63216(WR0RWLRQUH027,21IRU([WHQVLRQRI7LPHWR)LOH5HVSRQVH5HSO\
                              DVWR2UGHURQ0RWLRQIRU5HFRQVLGHUDWLRQILOHGE\'HIHQGDQWV$QMDQHWWH%LVZHOO
                              5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\
                               0HFNHV:LOOLDP  (QWHUHG
                      7(;725'(5E\860DJLVWUDWH-XGJH7RP6FKDQ]OH+DVNLQV0RWLRQIRU
                                ([SDQVLRQRI7LPHIRUWKH3URGXFWLRQVRI'RFXPHQWVDQGRWKHU0DWHULDOVLV
                                $//2:('LQSDUW$WWRUQH\V-HII3DJHDQG-DPHV((OPRUHDUHJLYHQDQH[WHQVLRQRI
                                WLPHXQWLO6HSWHPEHUWRFRPSO\ZLWKWKLV&RXUW V2SLQLRQHQWHUHG-XO\
                                 /%LOFG  (QWHUHG
                  0(025$1'80LQ2SSRVLWLRQUH027,21WR&RPSHOPlaintiff (Curtis Lovelace)
                              to Appear for Continued Deposition)LUVW027,21WR&RPSHOPlaintiff to Appear
                              for Continued Deposition ILOHGE\3ODLQWLIIV&KULVWLQH/RYHODFH&XUWLV/RYHODFH
                              /LQFROQ/RYHODFH/RJDQ/RYHODFH 7KRPSVRQ7DUD  (QWHUHG
                  23,1,21HQWHUHGE\860DJLVWUDWH-XGJH7RP6FKDQ]OH+DVNLQV'HIHQGDQWV$GDP
                              *LEVRQ5REHUW&RSHO\-RKQ6XPPHUV'LQD'UH\HU$QMDQHWWH%LVZHOODQGWKH&LW\RI
                              4XLQF\,OOLQRLV 0RWLRQWR&RPSHO3ODLQWLIIWR$SSHDUIRU&RQWLQXHG'HSRVLWLRQDQG
                              'HIHQGDQWV*DU\)DUKD&RURQHU-DPHV.HOOHUDQG$GDPV&RXQW\,OOLQRLV0RWLRQWR
                              &RPSHO3ODLQWLIIWR$SSHDUIRU&RQWLQXHG'HSRVLWLRQDUH$//2:('6HHZULWWHQ
                              RUGHU3ODLQWLII&XUWLV/RYHODFHLVRUGHUHGWRPDNHKLPVHOIDYDLODEOHIRUWKUHHDGGLWLRQDO



RI                                                                                                            $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'               KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                        1:17-cv-01201-SEM-EIL # 95-1 Page 135 of 140
                         Case: 19-2342        Document: 1-1            Filed: 07/16/2019     Pages: 140         (135 of 144)
                                KRXUVRIGHSRVLWLRQTXHVWLRQLQJDWDWLPHDQGSODFHDJUHHGXSRQE\WKHSDUWLHV /%
                                LOFG  (QWHUHG
                   -RLQW027,21IRU([WHQVLRQRI7LPHWR&RPSOHWH'LVFRYHU\E\3ODLQWLIIV&KULVWLQH
                               /RYHODFH&XUWLV/RYHODFH/LQFROQ/RYHODFH/RJDQ/RYHODFH5HVSRQVHVGXHE\
                                7KRPSVRQ7DUD  (QWHUHG
                      7(;725'(5E\860DJLVWUDWH-XGJH7RP6FKDQ]OH+DVNLQV-RLQW0RWLRQIRUDQ
                                ([WHQVLRQRI7LPHWR&RPSOHWH)DFW'LVFRYHU\LV$//2:(')DFWGLVFRYHU\
                                GHDGOLQHLVH[WHQGHGWR3ODLQWLIICV([SHUW'LVFORVXUHGHDGOLQHH[WHQGHGWR
                                GHSRVLWLRQVE\'HIHQGDQWCV([SHUW'LVFORVXUHGHDGOLQH
                                H[WHQGHGWRGHSRVLWLRQVE\([SHUWGLVFRYHU\FORVHV
                                $OORWKHUGHDGOLQHVDQGVHWWLQJVUHPDLQDVSUHYLRXVO\VFKHGXOHG /%LOFG  (QWHUHG
                                
                   027,21WR:LWKGUDZDV$WWRUQH\William S. MeckesE\'HIHQGDQWV$QMDQHWWH
                               %LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI
                               4XLQF\5HVSRQVHVGXHE\ 3DOPHU-DPHV  (QWHUHG
                      7(;725'(5E\860DJLVWUDWH-XGJH7RP6FKDQ]OH+DVNLQV'HIHQGDQWV&LW\RI
                                4XLQF\'HW$GDP*LEVRQ3ROLFH&KLHI5REHUW&RSOH\6JW-RKQ6XPPHUV/W'LQD
                                'UH\HUDQG'HW$QMDQHWWH%LVZHOO V0RWLRQIRU/HDYHWR:LWKGUDZ&RXQVHOLV
                                $//2:('$WWRUQH\:LOOLDP60HFNHVWHUPLQDWHGDVFRXQVHOIRU'HIHQGDQWVLQWKLV
                                FDVH /%LOFG  (QWHUHG
                      7(;721/<25'(55($66,*1,1*&$6(7KLVFDVHLVUHDVVLJQHGWR-XGJH&ROLQ
                                6WLUOLQJ%UXFHDQG0DJLVWUDWH-XGJH(ULF,/RQJIRUIXUWKHUSURFHHGLQJV$OOGDWHVWR
                                UHPDLQDVSUHYLRXVO\VFKHGXOHG(QWHUHGE\&KLHI-XGJH-DPHV(6KDGLGRQ
                                 0&LOFG  (QWHUHG
                      7(;725'(5HQWHUHGE\0DJLVWUDWH-XGJH(ULF,/RQJRQ7KHWHOHSKRQH
                                VWDWXVFRQIHUHQFHVHWIRUEHIRUH0DJLVWUDWH-XGJH6FKDQ]OH+DVNLQVLV
                                5(6&+('8/('WRDW30EHIRUH0DJLVWUDWH-XGJH(ULF,/RQJ7KH
                                &RXUWZLOOLQLWLDWHWKHFDOO .0LOFG  (QWHUHG
                      7(;725'(5HQWHUHGE\0DJLVWUDWH-XGJH(ULF,/RQJRQ7KLVFDVH
                                UHPDLQVVHWIRUD)LQDO3UHWULDO&RQIHUHQFHRQDW30DQG-XU\7ULDORQ
                                DW$0$OOSURFHHGLQJVZLOOEHKHOGLQ&RXUWURRP$8UEDQDEHIRUH
                                86'LVWULFW-XGJH&ROLQ6%UXFH .(LOFG  (QWHUHG
                      6HW5HVHW+HDULQJVSXUVXDQWWR7H[W2UGHU)LQDO3UHWULDO&RQIHUHQFHVHWIRU
                                DW30LQ&RXUWURRP$LQ8UEDQDEHIRUH-XGJH&ROLQ6WLUOLQJ%UXFH
                                -XU\6HOHFWLRQ-XU\7ULDOVHWIRUDW$0LQ&RXUWURRP$LQ8UEDQD
                                EHIRUH-XGJH&ROLQ6WLUOLQJ%UXFH .0LOFG  (QWHUHG
                      7(;725'(5(QWHUHGE\0DJLVWUDWH-XGJH(ULF,/RQJRQ6WDWXV
                                &RQIHUHQFHVHWIRUDW30LV5(6&+('8/('WRDW
                                $0E\WHOHSKRQHIURP8UEDQD FRXUWZLOOSODFHFDOO EHIRUH0DJLVWUDWH-XGJH(ULF,
                                /RQJ 6.5LOFG  (QWHUHG
                      0LQXWH(QWU\IRUSURFHHGLQJVKHOGEHIRUH0DJLVWUDWH-XGJH(ULF,/RQJ
                                $SSHDUDQFHIRUWKH3ODLQWLIIVE\7DUD7KRPSVRQ$SSHDUDQFHIRU'HIHQGDQWVE\(OOHQ
                                (PHU\7KRPDV'L&LDQQLDQG-DPHV+DQVHQ6WDWXV&RQIHUHQFHKHOGE\WHOHSKRQH
                                6WDWXVRIGLVFRYHU\GLVFXVVHG)XUWKHU6WDWXV&RQIHUHQFHVHWIRUDW$0



RI                                                                                                            $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'               KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                        1:17-cv-01201-SEM-EIL # 95-1 Page 136 of 140
                         Case: 19-2342       Document: 1-1           Filed: 07/16/2019      Pages: 140         (136 of 144)
                                E\WHOHSKRQHIURP8UEDQD FRXUWZLOOSODFHFDOO EHIRUH0DJLVWUDWH-XGJH(ULF,/RQJ
                                 7DSH85%$0  .(LOFG  (QWHUHG
                   027,21IRU2UGHUWR6KRZ&DXVHand Enforce SubpoenaE\'HIHQGDQWV$QMDQHWWH
                               %LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI
                               4XLQF\5HVSRQVHVGXHE\ $WWDFKPHQWV([KLELW$([KLELW%
                               ([KLELW&([KLELW' 'L&LDQQL7KRPDV  (QWHUHG
                   027,21IRU([WHQVLRQRI7LPHWR&RPSOHWH'LVFRYHU\E\'HIHQGDQWV$QMDQHWWH
                               %LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV5HVSRQVHVGXHE\
                                (PHU\(OOHQ  (QWHUHG
                      7(;725'(5(QWHUHGE\0DJLVWUDWH-XGJH(ULF,/RQJRQ7KH4XLQF\
                                'HIHQGDQWV 0RWLRQWR([WHQG7LPHWR'LVFORVH([SHUWVLV*5$17(''HIHQGDQWV
                                GHDGOLQHWRILOHH[SHUWZLWQHVVGLVFORVXUHVLVH[WHQGHGWR'HIHQGDQWV GHDGOLQH
                                IRUH[SHUWGHSRVLWLRQVLVH[WHQGHGWR$OORWKHUGHDGOLQHVUHPDLQDVSUHYLRXVO\
                                VFKHGXOHG 6.5LOFG  (QWHUHG
                   25'(5(QWHUHGE\0DJLVWUDWH-XGJH(ULF,/RQJRQGHQ\LQJ0RWLRQIRU
                               2UGHUWR6KRZ&DXVH6((:5,77(125'(5 6.5LOFG  (QWHUHG
                   6HFRQG027,21IRU([WHQVLRQRI7LPHWR&RPSOHWH'LVFRYHU\E\'HIHQGDQWV
                               $QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV
                               5HVSRQVHVGXHE\ (PHU\(OOHQ  (QWHUHG
                      7(;725'(5(QWHUHGE\0DJLVWUDWH-XGJH(ULF,/RQJRQ4XLQF\
                                'HIHQGDQWV 8QRSSRVHG0RWLRQWR([WHQG7LPHWR'LVFORVH([SHUWVLV*5$17('
                                'HIHQGDQWV GHDGOLQHWRGLVFORVHH[SHUWVLVH[WHQGHGWR'HIHQGDQWV GHDGOLQHIRU
                                H[SHUWGHSRVLWLRQVLVH[WHQGHGWR 6.5LOFG  (QWHUHG
                      0LQXWH(QWU\IRUSURFHHGLQJVKHOGEHIRUH0DJLVWUDWH-XGJH(ULF,/RQJ
                                $SSHDUDQFHRQEHKDOIRISODLQWLIIVE\7DUD7KRPSVRQ$SSHDUDQFHRQEHKDOIRI
                                GHIHQGDQWVE\(OOHQ(PHU\DQG-DPHV+DQVHQ7HOHSKRQH6WDWXV&RQIHUHQFHKHOG
                                6WDWXVRIGLVFRYHU\GLVFXVVHG2SWLRQIRUVHWWOHPHQWRIIHUHG 7DSH85%$0
                                 6.5LOFG  (QWHUHG
                      7(;725'(5(QWHUHGE\0DJLVWUDWH-XGJH(ULF,/RQJRQ'XHWRDFRQIOLFW
                                LQWKH&RXUW VVFKHGXOHWKH)LQDO3UHWULDO&RQIHUHQFHVHWIRU6HSWHPEHUDW
                                30LV5(6&+('8/('WR2FWREHUDWE\SHUVRQDODSSHDUDQFHLQ
                                &RXUWURRP$LQ8UEDQDEHIRUH-XGJH&ROLQ6WLUOLQJ%UXFH$OORWKHUGDWHVDQG
                                GHDGOLQHVUHPDLQXQFKDQJHG 6.5LOFG  (QWHUHG
                   &(57,),&$7(of Mailing +DQVHQ-DPHV  (QWHUHG
                   &(57,),&$7(2)6(59,&(E\$QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD'UH\HU
                               $GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\Rule 26(a)(2) Disclosures (PHU\
                               (OOHQ  (QWHUHG
                   027,21IRU5HFXVDORI-XGJH+RQ&ROLQ%UXFHE\3ODLQWLIIV&KULVWLQH/RYHODFH
                               &XUWLV/RYHODFH/LQFROQ/RYHODFH/RJDQ/RYHODFH5HVSRQVHVGXHE\
                               $WWDFKPHQWV([KLELW6KDQQRQY86$'FNW([KLELW6KDQQRQY
                               86$'FNW([KLELW6KDQQRQY86$'FNW([KLELW&ROOHFWLYH
                               0HGLD$UWLFOHV 7KRPSVRQ7DUD  (QWHUHG




RI                                                                                                            $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'               KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                      1:17-cv-01201-SEM-EIL # 95-1 Page 137 of 140
                       Case: 19-2342        Document: 1-1             Filed: 07/16/2019     Pages: 140         (137 of 144)
                    7(;725'(5(QWHUHGE\-XGJH&ROLQ6WLUOLQJ%UXFHRQ3ODLQWLII V0RWLRQ
                              IRU5HFXVDOLV*5$17('-XGJH&ROLQ6%UXFHGLVTXDOLILHVDQGUHFXVHVKLPVHOIIURP
                              SDUWLFLSDWLRQLQWKLVPDWWHUSXUVXDQWWR86&6HFWLRQ3XUVXDQWWRLQVWUXFWLRQV
                              IURP&KLHI-XGJH6DUD'DUURZWKLVPDWWHULVUHDVVLJQHGWR-XGJH6XH(0\HUVFRXJK
                              IRUIXUWKHUSURFHHGLQJV 6.5LOFG  (QWHUHG
                  027,21IRU([WHQVLRQRI7LPHWR)LOHDispositive MotionsE\'HIHQGDQWV$QMDQHWWH
                              %LVZHOO5REHUW&RSOH\&RXQW\RI$GDPV'LQD'UH\HU*DU\)DUKD$GDP*LEVRQ
                              -DPHV.HOOHU-RKQ6XPPHUV7KH&LW\RI4XLQF\5HVSRQVHVGXHE\
                               (PHU\(OOHQ  (QWHUHG
                     7(;725'(5'HIHQGDQWV 8QRSSRVHG0RWLRQWR([WHQG7LPHWR)LOH'LVSRVLWLYH
                               0RWLRQVLV*5$17('7KHGHDGOLQHWRILOHGLVSRVLWLYHPRWLRQVLVH[WHQGHGWR-XQH
                               (QWHUHGE\-XGJH6XH(0\HUVFRXJKRQ */LOFG  (QWHUHG
                               
                     7(;725'(5,QOLJKWRIWKHUHFHQWUHDVVLJQPHQWRIWKLVFDVHWR-XGJH6XH(
                               0\HUVFRXJKWKH)LQDO3UHWULDO&RQIHUHQFHLVVHWIRU6HSWHPEHUDWSP
                               DQGWKH-XU\7ULDOLVVHWIRU2FWREHUDWDPLQ&RXUWURRP,LQ6SULQJILHOG
                               EHIRUH-XGJH6XH(0\HUVFRXJK,QDGGLWLRQWKH&RXUWVHWVWKLVFDVHIRUD9,'(2
                               &21)(5(1&(6WDWXV+HDULQJRQ0D\DWDP&RXQVHOVKDOOFRQWDFW
                               WKH&OHUN V2IILFHE\QRRQRQ0D\WRPDNHWKHQHFHVVDU\DUUDQJHPHQWVWR
                               DSSHDUE\YLGHRFRQIHUHQFH(QWHUHGE\-XGJH6XH(0\HUVFRXJKRQ
                                6.1LOFG  (QWHUHG
                     0LQXWH(QWU\IRUSURFHHGLQJVKHOGEHIRUH-XGJH6XH(0\HUVFRXJK9,'(267$786
                               &21)(5(1&(KHOGRQ$WWRUQH\7DUD7KRPSVRQSUHVHQWRQEHKDOIRI
                               3ODLQWLIIV$WWRUQH\V7KRPDV'L&LDQQLDQG(OOHQ(PHU\SUHVHQWRQEHKDOIRI
                               'HIHQGDQWV$GDP*LEVRQ5REHUW&RSOH\-RKQ6XPPHUV'LQD'UH\HU$QMDQHWWH
                               %LVZHOODQG&LW\RI4XLQF\$WWRUQH\-DPHV+DQVHQSUHVHQWRQEHKDOIRI'HIHQGDQWV
                               *DU\)DUKD-DPHV.HOOHUDQG&RXQW\RI$GDPV&RXUWUHTXHVWHGVWDWXVWRGLVFXVVD
                               SRVVLEOHFRQIOLFWRILQWHUHVW'LVFORVXUHPDGH$WWRUQH\VWRFRQVXOWZLWKWKHLUFOLHQWV
                               DQGILOHZULWWHQQRWLFHZLWKLQKRXUVRIWKHLUSRVLWLRQV&RXUWDGMRXUQHG &RXUW
                               5HSRUWHU.6  '0LOFG  (QWHUHG
                  0(025$1'80in Response to Court's Video Conference of May 13, 2019E\
                              $QMDQHWWH%LVZHOO5REHUW&RSOH\&RXQW\RI$GDPV'LQD'UH\HU*DU\)DUKD$GDP
                              *LEVRQ-DPHV.HOOHU-RKQ6XPPHUV7KH&LW\RI4XLQF\ (PHU\(OOHQ  (QWHUHG
                              
                  0(025$1'80in response to the Defendants'UH0HPRUDQGXPE\&KULVWLQH
                              /RYHODFH&XUWLV/RYHODFH/LQFROQ/RYHODFH/RJDQ/RYHODFH 7KRPSVRQ7DUD
                               (QWHUHG
                  027,21WR6WULNH0HPRUDQGXPE\'HIHQGDQWV$QMDQHWWH%LVZHOO5REHUW&RSOH\
                              'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\5HVSRQVHVGXHE\
                               'L&LDQQL7KRPDV  (QWHUHG
                     7(;725'(52Q0D\WKH&RXUWGLVFORVHGLQIRUPDWLRQWRWKHSDUWLHVDQG
                               DVNHGWKDWWKHDWWRUQH\VFRQVXOWZLWKWKHLUFOLHQWVDQGILOHZULWWHQQRWLFHZLWKLQKRXUV
                               RIWKHLUSRVLWLRQV'HIHQGDQWVUHVSRQGHGWKDWWKH\EHOLHYHWKDW-XGJH0\HUVFRXJK
                               VKRXOGUHFXVHIURPWKHFDVH3ODLQWLIIVUHVSRQGHGGLVDJUHHLQJWKDWUHFXVDOLV
                               QHFHVVDU\'HIHQGDQWVKDYHILOHGD0RWLRQWR6WULNH3ODLQWLII VUHVSRQVHEHFDXVH



RI                                                                                                            $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'                KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                        1:17-cv-01201-SEM-EIL # 95-1 Page 138 of 140
                         Case: 19-2342         Document: 1-1            Filed: 07/16/2019      Pages: 140         (138 of 144)
                                3ODLQWLIIDGGUHVVHGWKHVWDQGDUGVIRUUHFXVDODQGIXOODUJXPHQW'HIHQGDQWVDVVHUWWKDWLI
                                WKH&RXUWKDGZDQWHGIXOODGYRFDF\RQWKHLVVXHVWKH&RXUWZRXOGKDYHHQWHUHGD
                                EULHILQJVFKHGXOH%HFDXVH'HIHQGDQWVEHOLHYHWKDWUHFXVDOLVQHFHVVDU\'HIHQGDQWV
                                VKDOOILOHRQRUEHIRUH-XQHDPRWLRQVHHNLQJUHFXVDO3ODLQWLIIVPD\UHVSRQG
                                RQRUEHIRUH-XQH'HIHQGDQWV 0RWLRQWR6WULNHLV'(1,('$60227
                                (QWHUHGE\-XGJH6XH(0\HUVFRXJKRQ 6.1LOFG 0RGLILHGRQ
                                WRFRUUHFWW\SRJUDSKLFDOHUURU 6.1LOFG  (QWHUHG
                   127,&(2)),/,1*2)),&,$/75$16&5,37RI3URFHHGLQJVKHOGRQ
                               EHIRUH-XGJH6XH(0\HUVFRXJK&RXUW5HSRUWHU7UDQVFULEHU.67HOHSKRQHQXPEHU
                                 7UDQVFULSWSXUFKDVHGE\(OOHQ(PHU\

                                 ,03257$177KHSDUWLHVKDYHVHYHQ  EXVLQHVVGD\VWRILOHZLWKWKH&RXUWD
                                 1RWLFHRI,QWHQWWR5HTXHVW5HGDFWLRQRIWKLVWUDQVFULSW:LWKLQGD\VRIWKH
                                 ILOLQJRIWKHWUDQVFULSWD0RWLRQRI5HTXHVWHG5HGDFWLRQVVKDOOEHHILOHGZLWKWKH
                                 &RXUW$FFHVVWRWKLVPRWLRQZLOOEHUHVWULFWHGWRWKH&RXUWDQGWKHDWWRUQH\VRI
                                 UHFRUGLQWKHFDVH,IQRVXFK1RWLFHDQG0RWLRQDUHILOHGWKHWUDQVFULSWPD\EH
                                 PDGHUHPRWHO\HOHFWURQLFDOO\DYDLODEOHWRWKHSXEOLFZLWKRXWUHGDFWLRQGD\V
                                 IURPWKHGDWHLQLWLDOO\ILOHG$Q\SDUW\QHHGLQJDFRS\RIWKHWUDQVFULSWWRUHYLHZ
                                 IRUUHGDFWLRQSXUSRVHVPD\YLHZWKHWUDQVFULSWDWWKH&OHUN V2IILFHSXEOLF
                                 WHUPLQDORUFRQWDFWWKH&RXUW5HSRUWHUIRUSXUFKDVH&RXQVHODUHVWURQJO\XUJHG
                                 WRVKDUHWKLVQRWLFHZLWKDOOFOLHQWVVRWKDWDQLQIRUPHGGHFLVLRQDERXWWKHLQFOXVLRQ
                                 RIFHUWDLQPDWHULDOVPD\EHPDGH7KHUHVSRQVLELOLW\IRUUHGDFWLQJWKHVHSHUVRQDO
                                 LGHQWLILHUVUHVWVVROHO\ZLWKFRXQVHODQGWKHSDUWLHV7KH&OHUNDQG&RXUW5HSRUWHU
                                 ZLOOQRWUHYLHZHDFKWUDQVFULSWIRUFRPSOLDQFHZLWKWKLVUXOH

                                 7UDQVFULSWPD\EHYLHZHGDWWKHFRXUWSXEOLFWHUPLQDORUSXUFKDVHGWKURXJKWKH&RXUW
                                 5HSRUWHU7UDQVFULEHUEHIRUHWKHGHDGOLQHIRU5HOHDVHRI7UDQVFULSW5HVWULFWLRQ$IWHU
                                 WKDWGDWHLWPD\EHREWDLQHGWKURXJK3$&(55HGDFWLRQ5HTXHVWGXH
                                 5HGDFWHG7UDQVFULSW'HDGOLQHVHWIRU5HOHDVHRI7UDQVFULSW5HVWULFWLRQVHW
                                 IRU 6.1LOFG  (QWHUHG
                   027,21IRU5HFXVDORI-XGJH6XVDQ0\HUVFRXJK(Joint) - Adams County Defs' and
                               E\'HIHQGDQWV$QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ
                               6XPPHUV7KH&LW\RI4XLQF\5HVSRQVHVGXHE\ 'L&LDQQL7KRPDV
                                (QWHUHG
                   0(025$1'80LQ6XSSRUWUH027,21IRU5HFXVDORI-XGJH6XVDQ0\HUVFRXJK
                               (Joint) - Adams County Defs' and ILOHGE\'HIHQGDQWV$QMDQHWWH%LVZHOO5REHUW
                               &RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\ $WWDFKPHQWV
                               ([KLELW$ 'L&LDQQL7KRPDV  (QWHUHG
                   5(63216(WR0RWLRQUH027,21IRU5HFXVDORI-XGJH6XVDQ0\HUVFRXJK(Joint)
                               - Adams County Defs' and ILOHGE\3ODLQWLIIV&KULVWLQH/RYHODFH&XUWLV/RYHODFH
                               /LQFROQ/RYHODFH/RJDQ/RYHODFH $WWDFKPHQWV([KLELW$'HFODUDWLRQRI7DUD
                               7KRPSVRQ 7KRPSVRQ7DUD  (QWHUHG
                   -RLQW027,21IRU/HDYHWR)LOHE\'HIHQGDQWV$QMDQHWWH%LVZHOO5REHUW&RSOH\
                               &RXQW\RI$GDPV'LQD'UH\HU*DU\)DUKD$GDP*LEVRQ-DPHV.HOOHU-RKQ
                               6XPPHUV7KH&LW\RI4XLQF\5HVSRQVHVGXHE\ $WWDFKPHQWV([KLELW
                               $ (PHU\(OOHQ  (QWHUHG




RI                                                                                                             $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'              KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                      1:17-cv-01201-SEM-EIL # 95-1 Page 139 of 140
                       Case: 19-2342        Document: 1-1           Filed: 07/16/2019    Pages: 140       (139 of 144)
                    7(;725'(5'HIHQGDQWV -RLQW0RWLRQIRU/HDYHWR)LOH5HSO\,QVWDQWHULV
                              *5$17('7KH&OHUNLV',5(&7('WRILOHWKH5HSO\ZKLFKLVDWWDFKHGWRWKH0RWLRQ
                              DWGRFNHWHQWU\>@(QWHUHGE\-XGJH6XH(0\HUVFRXJKRQ 6.1
                              LOFG  (QWHUHG
                 -2,175(3/<WR3ODLQWLII V5HVSRQVHWR'HIHQGDQWV 0RWLRQIRU5HFXVDOE\
                             'HIHQGDQWV$QMDQHWWH%LVZHOO5REHUW&RSOH\&RXQW\RI$GDPV'LQD'UH\HU*DU\
                             )DUKD$GDP*LEVRQ-DPHV.HOOHU-RKQ6XPPHUV&LW\RI4XLQF\ 6.1LOFG
                              (QWHUHG
                 027,21IRU([WHQVLRQRI7LPHWR)LOHDispositive MotionsE\'HIHQGDQWV$QMDQHWWH
                             %LVZHOO5REHUW&RSOH\&RXQW\RI$GDPV'LQD'UH\HU*DU\)DUKD$GDP*LEVRQ
                             -DPHV.HOOHU-RKQ6XPPHUV7KH&LW\RI4XLQF\5HVSRQVHVGXHE\ (PHU\
                             (OOHQ  (QWHUHG
                 027,21IRU6XPPDU\-XGJPHQWE\'HIHQGDQWV&RXQW\RI$GDPV*DU\)DUKD-DPHV
                             .HOOHU5HVSRQVHVGXHE\ +DQVHQ-DPHV  (QWHUHG
                 0(025$1'80in Support ofUH027,21IRU6XPPDU\-XGJPHQWE\&RXQW\RI
                             $GDPV*DU\)DUKD-DPHV.HOOHU $WWDFKPHQWV([KLELW$ 3DUW ([KLELW$
                              3DUW ([KLELW%([KLELW&([KLELW'([KLELW(([KLELW)
                             ([KLELW*([KLELW+([KLELW,([KLELW-([KLELW.([KLELW/
                             ([KLELW0([KLELW1 +DQVHQ-DPHV  (QWHUHG
                 027,21IRU6XPPDU\-XGJPHQWE\'HIHQGDQWV$QMDQHWWH%LVZHOO5REHUW&RSOH\
                             'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\5HVSRQVHVGXHE\
                              (PHU\(OOHQ  (QWHUHG
                 027,21IRU/HDYHWR)LOH([FHVV3DJHVE\'HIHQGDQWV$QMDQHWWH%LVZHOO5REHUW
                             &RSOH\'LQD'UH\HU$GDP*LEVRQ-RKQ6XPPHUV7KH&LW\RI4XLQF\5HVSRQVHV
                             GXHE\ (PHU\(OOHQ  (QWHUHG
                 0(025$1'80Of Law in Support of Quincy Defendants'UH027,21IRU
                             6XPPDU\-XGJPHQWE\$QMDQHWWH%LVZHOO5REHUW&RSOH\'LQD'UH\HU$GDP*LEVRQ
                             -RKQ6XPPHUV7KH&LW\RI4XLQF\ $WWDFKPHQWV([KLELW$([KLELW%
                             ([KLELW&([KLELW'([KLELW(([KLELW)([KLELW*([KLELW+
                             ([KLELW,([KLELW-([KLELW.([KLELW/([KLELW0([KLELW
                             1([KLELW2([KLELW3([KLELW4([KLELW5([KLELW6
                             ([KLELW7([KLELW8([KLELW9([KLELW:([KLELW;([KLELW
                             <([KLELW=([KLELW$$([KLELW%%([KLELW&& (PHU\(OOHQ
                              (QWHUHG
                    7(;725'(57KH4XLQF\'HIHQGDQWV 0RWLRQIRU/HDYHWR)LOH,QVWDQWHUD
                              0HPRUDQGXPRI/DZ:LWK$UJXPHQW6HFWLRQLQ([FHVVRI3DJHVLV*5$17('
                              (QWHUHGE\-XGJH6XH(0\HUVFRXJKRQ 6.1LOFG  (QWHUHG
                              
                 25'(5GHQ\LQJ-RLQW0RWLRQIRU5HFXVDO6((:5,77(125'(5(QWHUHGE\
                             -XGJH6XH(0\HUVFRXJKRQ 6.1LOFG  (QWHUHG
                    7(;725'(57KH8QRSSRVHG0RWLRQWR([WHQG7LPHWR)LOH'LVSRVLWLYH0RWLRQV
                              ILOHGE\WKH4XLQF\'HIHQGDQWVDQGWKH$GDPV&RXQW\'HIHQGDQWVLV*5$17('7KH
                              &RXUWH[WHQGVWKHGHDGOLQHIRUILOLQJWKHGLVSRVLWLYHPRWLRQVWR-XO\(QWHUHGE\
                              -XGJH6XH(0\HUVFRXJKRQ 6.1LOFG  (QWHUHG



RI                                                                                                           $0
(/(&7521,&),/,1*6<67(086'LVWULFW&RXUW,/&'               KWWSVHFILOFGXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                    1:17-cv-01201-SEM-EIL # 95-1 Page 140 of 140
                     Case: 19-2342   Document: 1-1     Filed: 07/16/2019                        Pages: 140           (140 of 144)


                                                    3$&(56HUYLFH&HQWHU
                                                      7UDQVDFWLRQ5HFHLSW
                                                        
                                3$&(5
                                               DS &OLHQW&RGH
                                /RJLQ
                                                                6HDUFK         FY6(0
                                'HVFULSWLRQ   'RFNHW5HSRUW
                                                                &ULWHULD      (,/
                                %LOODEOH
                                                              &RVW          
                                3DJHV




RI                                                                                                            $0
